Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 1 of 58 PageID #:91957




                  EXHIBIT F
 Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 2 of 58 PageID #:91958



                                                                       Page 1

 1
                          UNITED STATES DISTRICT COURT
 2                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON
 3
 4      IN RE: C.R. BARD, INC.,   ) Master File No. 2:10-MD-02187
        PELVIC REPAIR SYSTEM      ) MDL 2187
 5      PRODUCTS LIABILITY        )
        LITIGATION                )
 6                                )
        CHRISTINE WHEELER, et al.,)
 7                                )
                  Plaintiffs,     )
 8                                )
             vs.                  ) Case No. 2:12-CV-01339
 9                                )
        C.R. BARD, INC., et al., )
10                                )
                  Defendants.     )
11
12                 The videotaped deposition of CHARLES
13      FEINSTEIN, M.D., called for examination, taken pursuant
14      to the Federal Rules of Civil Procedure of the United
15      States District Courts pertaining to the taking of
16      depositions, taken before KELLY A. BRICHETTO, CSR No.
17      84-3252, Certified Shorthand Reporter of the State of
18      Illinois, taken at 2535 Greenview Road, Northbrook,
19      Illinois, on the 7th day of August, 2019, at 9:30 a.m.
20
21
22
23
24
25

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 3 of 58 PageID #:91959


                                                                  Page 2                                                                  Page 4
    1 APPEARANCES:                                                          1             INDEX OF EXHIBITS
    2                                                                       2 NUMBER                        IDENTIFIED
            On behalf of the Plaintiffs:                                    3 Exhibit No. 1                   9
                                                                              Exhibit No. 2                  10
    3
                                                                            4 Exhibit No. 3                  11
               WAGSTAFF & CARTMELL, LLP, by                                   Exhibit No. 4                  11
    4          MR. JONATHAN P. KIEFFER                                      5 Exhibit No. 5                  51
               4740 Grand Avenue                                              Exhibit No. 6                  52
    5          Suite 300                                                    6 Exhibit No. 7                  53
               Kansas City, Missouri 64112                                    Exhibit No. 8                  54
    6          (816) 701-1100                                               7 Exhibit No. 9                  56
                                                                              Exhibit No. 10                  57
               jpkieffer@wcllp.com
                                                                            8 Exhibit No. 11                  61
    7                                                                         Exhibit No. 12                  63
    8                                                                       9 Exhibit No. 13                  89
            On behalf of the Defendants:                                      Exhibit No. 14                  90
    9                                                                      10 Exhibit No. 15                  98
               GREENBERG TRAURIG, by                                          Exhibit No. 16                  99
   10          MR. C. WADE BOWDEN                                          11 Exhibit No. 17                 109
                                                                              Exhibit No. 18                 117
               777 South Flager Drive
                                                                           12 Exhibit No. 19                 122
   11          Suite 300 East                                                 Exhibit No. 20                 127
               West Palm Beach, Florida 33401                              13 Exhibit No. 21                 128
   12          (561) 650-7922                                                 Exhibit No. 22                 129
               bowdenw@gtlaw.com                                           14 Exhibit No. 23                 130
   13                                                                         Exhibit No. 24                 133
   14              -------                                                 15 Exhibit No. 25                 135
   15                                                                         Exhibit No. 26                 137
                                                                           16 Exhibit No. 27                 142
      ALSO PRESENT:
                                                                              Exhibit No. 28                 143
   16                                                                      17 Exhibit No. 29                 146
      Peter Prezzano, Videographer                                            Exhibit No. 30                 146
   17                                                                      18 Exhibit No. 31                 172
   18                                                                         Exhibit No. 32                 175
   19                                                                      19 Exhibit No. 33                 188
   20                                                                         Exhibit No. 34                 191
                                                                           20
   21
                                                                           21
   22                                                                      22
   23                                                                      23
   24                                                                      24
   25                                                                      25

                                                                  Page 3                                                                  Page 5
    1           TRANSCRIPT INDEX                                            1          THE VIDEOGRAPHER: Good morning. We are now
    2   APPEARANCES . . . . . . . . . . . . . . . . . . . . . 2             2 on the record at 9:30 a.m. according to the video monitor
    3                                                                       3 on August 7th, 2019.
    4   INDEX OF EXHIBITS . . . . . . . . . . . . . . . . . . 4             4            Audio and video recording will continue to
    5                                                                       5 take place unless all parties agree to go off the record.
    6   EXAMINATION OF CHARLES FEINSTEIN, M.D.                              6 This is media unit one of the video recorded deposition
    7   BY MR. KIEFFER . . . . . . . . . . . . . . . . . . . . 6            7 of Dr. Charles Feinstein taken in the matter of Christine
    8   BY MR. BOWDEN . . . . . . . . . . . . . . . . . . . . 66            8 Wheeler, et al., versus C.R. Bard, Incorporated, et al.,
    9   BY MR. KIEFFER . . . . . . . . . . . . . . . . . . . 169            9 filed in the United States District Court, Southern
   10   BY MR. BOWDEN . . . . . . . . . . . . . . . . . . . 201            10 District of West Virginia. This deposition is being
   11   BY MR. KIEFFER . . . . . . . . . . . . . . . . . . . 207           11 held at 2535 Greenview Road in Northbrook, Illinois.
   12   BY MR. BOWDEN . . . . . . . . . . . . . . . . . . . 209            12            My name is Peter Prezzano from the firm
   13                                                                      13 Veritext, and I am the videographer. The court reporter
   14                                                                      14 is Kelly Brichetto from the firm Veritext.
   15                                                                      15            I'm not authorized to administer the oath.
   16   REPORTER'S CERTIFICATE . . . . . . . . . . . . . . . 212 16             I'm not related to any party in this action nor am I
   17                                                                      17 financially interested in the outcome.
   18                                                                      18            Counsel and all present in the room, will
   19   EXHIBIT CUSTODY                                                    19 you please state your appearances and affiliations for
   20   COURT REPORTER                                                     20 the record.
   21                                                                      21          MR. KIEFFER: Jon Kieffer on behalf of the
   22                                                                      22 Plaintiffs.
   23                                                                      23          MR. BOWDEN: My name is Wade Bowden. I'm from
   24                                                                      24 the law firm of Greenberg Traurig, P.A., West Palm Beach
   25                                                                      25 office. I represent the Defendants, C.R. Bard, Inc.

                                                                                                                                2 (Pages 2 - 5)
                                                      Veritext Legal Solutions
  www.veritext.com                                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 4 of 58 PageID #:91960


                                                                  Page 6                                                            Page 8
    1          THE VIDEOGRAPHER: Sir, do you have a                         1           MR. BOWDEN: Neither is the defense if
    2 microphone in front of you?                                           2   that's --
    3          MR. BOWDEN: I'm sure I'll find it in the next                3   BY MR. KIEFFER:
    4 few minutes. Yes.                                                     4       Q. Do you understand generally, sir, that this
    5          THE VIDEOGRAPHER: Will the court reporter                    5   case involves allegations about a Bard transvaginal mesh
    6 please administer the oath and you may proceed?                       6   device?
    7          MR. KIEFFER: Are we off the record?                          7       A. Yes.
    8          THE VIDEOGRAPHER: Now going off the record at                8       Q. You -- you brought some records here with you
    9 9:31 a.m.                                                             9   today, and I will ask you about them here in just the
   10                     (Discussion had off the                          10   next few minutes, but just to get us started, the records
   11                     record.)                                         11   indicate that in             2009 you implanted a Bard
   12            Back on the record at 9:32 a.m.                           12   transvaginal mesh device in Christine Wheeler. Is that
   13                     (Witness sworn.)                                 13   consistent with your recollection?
   14 WHEREUPON:                                                           14       A. Yes.
   15             CHARLES FEINSTEIN, M.D.,                                 15       Q. And I'm asking these questions at a high
   16 called as a witness herein, having been first duly sworn,            16   level to start with, and then we'll get into detail here
   17 was examined and testified as follows:                               17   in a bit, but the records also indicate that you saw
   18               DIRECT EXAMINATION                                     18   Mrs. Wheeler a few times after the implant surgery. At
   19 BY MR. KIEFFER:                                                      19   least one of those visits had to do with some
   20     Q.    Good morning, sir.                                         20   complications that she was experiencing, and you
   21     A.    Good morning.                                              21   performed a subsequent procedure that one might call a
   22     Q.    Would you state your full name for the                     22   revision procedure. Is that also consistent with your
   23 record, please.                                                      23   records?
   24     A.    Charles Feinstein.                                         24       A. Yes.
   25     Q.    Sir, you're a medical doctor; is that                      25           MR. BOWDEN: Form. Sorry, guys. Doctor, just
                                                                  Page 7                                                            Page 9
    1   correct?                                                            1   leave a little bit of a space if I want to object just
    2       A. Yes.                                                         2   like a half of one Mississippi. I apologize.
    3       Q. I represent the Plaintiffs in a lawsuit,                     3   BY MR. KIEFFER:
    4   Christine and Doug Wheeler, in a lawsuit against C.R.               4        Q. Doctor, the records also indicate that I
    5   Bard, and we are here today to take your deposition as a            5   believe the last time you saw Mrs. Wheeler was in 2010.
    6   treating physician in that matter. Is that generally                6   Is that consistent with your records?
    7   your understanding of why you're here as well?                      7        A. Yes.
    8       A. Yes.                                                         8        Q. All right. Insofar as any care that
    9       Q. Do you understand, Doctor, you are not a                     9   Mrs. Wheeler had since 2010 related in any way to her
   10   party to this lawsuit?                                             10   vaginal mesh device or complications from that device or
   11       A. Yes.                                                        11   any follow-up surgeries, do you have any information
   12       Q. You understand that the Plaintiffs nor any                  12   about those things?
   13   lawyer on their behalf including me have sued you in this          13           MR. BOWDEN: Form.
   14   matter?                                                            14   BY THE WITNESS:
   15       A. Yes.                                                        15        A. I do not.
   16       Q. Do you understand that the Plaintiffs and                   16   BY MR. KIEFFER:
   17   their counsel are not alleging medical negligence or that          17        Q. All right. Okay. As a matter of house
   18   you did anything wrong?                                            18   keeping, sir, we have marked as Deposition Exhibit Number
   19       A. Yes.                                                        19   1 a notice to take your deposition today. I'll just show
   20       Q. All right. I can't speak for what positions                 20   it to you and ask did you receive that and is that you
   21   the Defendants may take on that, but you understand at             21   identified there in the first paragraph?
   22   least insofar as the lawsuit is structured no one on               22        A. Yes.
   23   behalf of the Plaintiff is making allegations of any               23        Q. Thank you.
   24   medical negligence against you?                                    24            You were kind enough, sir, to provide us with
   25       A. Yes.                                                        25   your curriculum vitae also known in layman's terms as a

                                                                                                                        3 (Pages 6 - 9)
                                                         Veritext Legal Solutions
  www.veritext.com                                                                                                      888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 5 of 58 PageID #:91961


                                                         Page 10                                                                 Page 12
    1   resume. That's been marked as Exhibit Number 2; is that     1 that we lawyers like things numbered, and I think the
    2   correct?                                                    2 copies are in color, so I'm going to refer to that, if I
    3       A. Yes.                                                 3 may.
    4       Q. Is that current and up to date as far as             4          MR. BOWDEN: This is the CFEIN stuff 1 through
    5   you're concerned?                                           5 40 -- 51?
    6       A. Yes.                                                 6          MR. KIEFFER: Correct.
    7       Q. All right. This indicates that you graduated         7          MR. BOWDEN: Okay. I've got it.
    8   medical school in 1979; true?                               8          MR. KIEFFER: Recently collected and updated
    9       A. Yes.                                                 9 by the Marker Group, I believe. Yeah.
   10       Q. Thereafter you performed an internship,             10             Ma'am, can you mark that for me?
   11   completing that in 1980; is that also correct?             11                     (Exhibit No. 4 marked as
   12       A. Yes.                                                12                     requested.)
   13       Q. You completed a surgical residency in 1982;         13 BY MR. KIEFFER:
   14   also correct?                                              14     Q.    All right, sir. Our reporter just marked as
   15       A. Yes.                                                15 Exhibit Number 4 the packet of records to which I just
   16       Q. And a residency in the subspecialty of              16 referred. Let me just ask you as a threshold matter --
   17   urology that you completed at Cook County Hospital here    17 bear with me here.
   18   in Chicago in 1985; is that also correct?                  18          MR. BOWDEN: Counsel, do you want to go off
   19       A. Yes.                                                19 the record for just one second?
   20       Q. All right. You -- what is your subspecialty         20          MR. KIEFFER: Sure.
   21   training, sir, your area of practice?                      21          THE VIDEOGRAPHER: Now going off the record at
   22       A. Urology.                                            22 9:38 a.m.
   23       Q. All right. And this indicates you retired           23                      (Discussion had off the
   24   from practice in 2015?                                     24                      record.)
   25       A. Yes.                                                25             Now going back on the record at 9:42 a.m.

                                                         Page 11                                                                 Page 13
    1       Q. Have you practiced as a urologist in any            1    BY MR. KIEFFER:
    2   manner since you retired in 2015?                          2         Q. All right, Doctor. We took a quick break.
    3       A. No.                                                 3    Counsel for the Defendant has compared Exhibit 3 which is
    4       Q. You live here in the greater Chicago area; is       4    records you brought with you today to Exhibit 4 which is
    5   that right?                                                5    a copy of some of your office records that the parties
    6       A. Yes.                                                6    obtained through an outside service, and he indicates it
    7       Q. Okay. And you are -- you were gracious              7    appears that they are identical. The lawyers certainly
    8   enough to host us for the deposition here today at your    8    after the fact can compare the two sets if we like, but
    9   home here in Northbrook, Illinois; is that also correct?   9    I'll put that on the record for the moment.
   10       A. Yes.                                               10              I'm going to -- I am going to ask you some
   11       Q. Sir, we have marked as Exhibit 3 a set of          11    questions from Exhibit 4 for the moment only because it's
   12   records that you brought with you today. I understand     12    got convenient page numbers in the lower right-hand
   13   these are records that you had in your possession         13    corner if I can.
   14   pertaining to Ms. Christine Wheeler?                      14              On Exhibit 4, sir, if you would turn to the
   15       A. Yes.                                               15    page -- it's Page number 19. There's a lot of preceding
   16       Q. All right. I'm going to -- we will include         16    leading 0s but page 1-9. Sir, is that entitled
   17   those in the record, and I thank you for bringing them.   17    "Operative Report"?
   18   I'm going to mark as Exhibit Number 4 what may well be an 18         A. It is.
   19   exact redundant copy but it was collected --              19         Q. All right. Is that an operative report in a
   20           MR. BOWDEN: I've got that, counsel.               20    format that you would have customarily prepared yours
   21           MR. KIEFFER: Marker?                              21    back in 2009?
   22           MR. BOWDEN: Yeah. Thank you.                      22         A. It is.
   23   BY MR. KIEFFER:                                           23         Q. It's dated Monday,                      2009; is
   24       Q. It was collected through a third-party             24    that correct?
   25   records collection company. It's numbered in the way      25         A. Yes.

                                                                                                                     4 (Pages 10 - 13)
                                                 Veritext Legal Solutions
  www.veritext.com                                                                                                       888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 6 of 58 PageID #:91962


                                                            Page 14                                                             Page 16
    1        Q. And the location of the surgery is FayCor              1   BY MR. KIEFFER:
    2   Surgical Facility. Was that your facility?                     2       Q. All right. Did the preoperative diagnosis
    3        A. Yes.                                                   3   that you arrived at include chronic vaginal pain?
    4        Q. All right. The diagnosis that you have                 4          MR. BOWDEN: Form objection.
    5   listed for Ms. Wheeler is first urinary incontinence;          5   BY THE WITNESS:
    6   correct?                                                       6       A. I do not think so.
    7        A. Yes.                                                   7   BY MR. KIEFFER:
    8        Q. Second, incompetent mid-urethral sphincter;            8       Q. Prior to the Bard device being implanted in
    9   correct?                                                       9   Christine in             of 2009 did she report to you that
   10        A. Yes.                                                  10   she suffered from any chronic vaginal pain?
   11        Q. And anterior prolapse/cystocele, severe;              11          MR. BOWDEN: Form objection.
   12   true?                                                         12   BY THE WITNESS:
   13        A. Yes.                                                  13       A. No.
   14        Q. All right. And then you indicate under                14   BY MR. KIEFFER:
   15   procedure several things that you did; right?                 15       Q. All right. And you are referring to your
   16        A. Yes.                                                  16   records, sir. Were you looking at the section that says
   17        Q. The first thing you list is a mid-urethral            17   "Indications for Procedure"?
   18   sling bladder using Coloplast Mentor Aries Tape?              18       A. I was not.
   19        A. Yes.                                                  19       Q. All right. Okay. Prior to the implantation
   20        Q. The second procedure was an anterior prolapse         20   of the Bard mesh device in Christine in              2009 did
   21   cystocele repair using the Avaulta Repair System from         21   she report that she suffered from any chronic groin pain?
   22   Bard?                                                         22          MR. BOWDEN: Form.
   23        A. Yes.                                                  23
   24        Q. The third thing that you did was a cystoscopy         24   BY THE WITNESS:
   25   and dilation?                                                 25     A. She had endometriosis.
                                                            Page 15                                                             Page 17
    1       A. Yes.                                                    1   BY MR. KIEFFER:
    2       Q. Fourth was a mesh insertion?                            2       Q. Okay. Did she describe it as chronic pain?
    3       A. Um-hum.                                                 3          MR. BOWDEN: Form.
    4       Q. And the fifth was urethrolysis; correct?                4   BY THE WITNESS:
    5       A. Yes.                                                    5       A. I don't know that she described it at all
    6       Q. All right. Now, the diagnoses that you list             6   except to say that since age 20 she had been documented
    7   there, were those the preoperative diagnoses?                  7   with endometriosis.
    8       A. Yes.                                                    8   BY MR. KIEFFER:
    9       Q. All right. Those would have been conditions             9       Q. Okay. But no specific reference to chronic
   10   that Ms. Wheeler was experiencing or suffering from prior     10   groin pain?
   11   to your procedure on                   2009; is that right?   11          MR. BOWDEN: Form objection.
   12       A. Yes.                                                   12   BY THE WITNESS:
   13       Q. Now, the -- her -- I want to ask you some              13       A. Just that she mentioned that she had
   14   questions about things that Ms. Wheeler did not appear to     14   endometriosis.
   15   report prior to surgery. All right?                           15   BY MR. KIEFFER:
   16       A. Yes.                                                   16       Q. Same question as it would relate to chronic
   17       Q. Okay. And I should have asked you prior to             17   pelvic pain. That was not specifically mentioned as a
   18   today's deposition did you review any of these records?       18   preoperative condition; is that correct?
   19       A. Yes.                                                   19          MR. BOWDEN: Form.
   20       Q. Okay. Did the preoperative diagnosis that              20   BY THE WITNESS:
   21   you arrived at include chronic dyspareunia?                   21       A. It wasn't specifically mentioned. Although
   22          MR. BOWDEN: Form. Go ahead.                            22   it goes along with endometriosis.
   23                                                                 23
   24   BY THE WITNESS:                                               24   BY MR. KIEFFER:
   25     A. I do not think so.                                       25     Q. Okay. No mention in the preoperative

                                                                                                                 5 (Pages 14 - 17)
                                                    Veritext Legal Solutions
  www.veritext.com                                                                                                   888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 7 of 58 PageID #:91963


                                                            Page 18                                                             Page 20
    1   diagnosis of chronic dyspareunia or a complete inability       1   BY THE WITNESS:
    2   to have intercourse in             of 2009 before the          2        A. No.
    3   implantation?                                                  3   BY MR. KIEFFER:
    4           MR. BOWDEN: Form objection.                            4        Q. Prior to the Bard transvaginal mesh device
    5   BY THE WITNESS:                                                5   being implanted in Christine in 2009 her primary
    6       A. Correct.                                                6   complaint was urinary incontinence; is that correct?
    7   BY MR. KIEFFER:                                                7        A. Yes.
    8       Q. The evaluation that you did on Christine                8        Q. Those are -- let me shift gears a little bit.
    9   preoperatively, was that a thorough and customary              9   I'll ask you some more questions about your surgery here
   10   preoperative evaluation for you?                              10   in a bit, but let me shift gears a little bit to orient
   11       A. Yes.                                                   11   us in time to the kind of device issues and postsurgical
   12       Q. Okay. Was there anything that you felt like            12   issues.
   13   you were limited in your ability to evaluate on Christine     13            The Bard transvaginal mesh device that you
   14   preoperatively that would have been relevant to your          14   implanted in Christine, that was intended to be a
   15   decision as to the procedure or procedures to recommend?      15   permanent implant; is that right?
   16       A. I don't understand the question.                       16        A. Yes.
   17       Q. Well, was there anything -- were -- did you            17        Q. Okay. It was designed to treat urinary
   18   feel like you were lacking information in any way,            18   incontinence?
   19   whether the patient being not forthcoming about her           19           MR. BOWDEN: Form.
   20   symptoms? That's a hypothetical. Was there anything           20   BY THE WITNESS:
   21   that you felt like impeded your ability to properly           21        A. No.
   22   assess Christine and arrive at a recommendation for a         22   BY MR. KIEFFER:
   23   course of treatment?                                          23        Q. What was it designed to treat?
   24           MR. BOWDEN: Form objection.                           24        A. Prolapse and anterior cystocele.
   25   BY THE WITNESS:                                               25        Q. But regardless, it was intended to be
                                                            Page 19                                                             Page 21
    1       A. The only thing that impeded us in the                   1   permanent?
    2   treatment of Christine was her husband.                        2        A. Yes.
    3   BY MR. KIEFFER:                                                3        Q. Was it your hope that implantation of the
    4       Q. Okay. Preoperatively?                                   4   Bard transvaginal mesh device would help alleviate some
    5       A. Preoperatively.                                         5   of Christine's symptoms?
    6       Q. Okay. Did Christine's husband in any way                6        A. Yes.
    7   dictate the type of procedure that you performed on her?       7        Q. Doctor, the surgery that you performed on
    8       A. No.                                                     8   Christine Wheeler on                     2009, as far as you
    9       Q. Did he in any way dictate the type of devices           9   were concerned, did the surgery essentially go without
   10   you selected for implantation?                                10   incident?
   11       A. No.                                                    11        A. Yes, it did.
   12       Q. Okay. In your judgment, was Christine an               12        Q. Okay. You didn't -- did you encounter any
   13   appropriate candidate for the Bard transvaginal mesh          13   unexpected or untoward complications?
   14   device that you implanted in 2009?                            14        A. I did not.
   15       A. Yes.                                                   15        Q. All right. As far as you were concerned,
   16       Q. Okay. If she did not appear to be an                   16   sir, when you completed the surgery on Christine in 2009,
   17   appropriate candidate, is it safe to assume you would not     17   insofar as your surgical work went, did you have every
   18   have recommended the device that you did?                     18   reason to believe that Christine would have an optimal
   19       A. Yes.                                                   19   result?
   20       Q. Okay. In your judgment, Doctor,                        20        A. Yes.
   21   prospectively presurgically was there anything about          21        Q. Christine did come back and see you with --
   22   Christine's medical history that you believed would           22   reporting certain complications; correct?
   23   likely prevent the Bard transvaginal mesh device from         23        A. Yes.
   24   functioning as intended in her body?                          24        Q. All right. If you would be so kind, sir,
   25          MR. BOWDEN: Form.                                      25   turn to Page 46 of the -- this exhibit here. All right.

                                                                                                                 6 (Pages 18 - 21)
                                                   Veritext Legal Solutions
  www.veritext.com                                                                                                   888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 8 of 58 PageID #:91964


                                                          Page 22                                                             Page 24
    1   There is -- is that a record of yours, sir?              1       cord-like structure. Cord was grasped and brought
    2       A. Yes.                                              2       forward into better sight and was found to be extremely
    3       Q. It states patient name, Christine Wheeler,        3       difficult to cut. It was coiled up tightly and difficult
    4   and the date of surgery is              2010; correct?   4       to grasp. However, after grasping it with an alice, we
    5       A. Yes.                                              5       cut it with a curved mayo scissors and continued
    6       Q. And then under preop diagnosis the first          6       throughout the entire length of the cord to advance the
    7   thing you state is: "S/P --" that's status post; right?  7       part being grasped and cut with a heavy scissors until
    8       A. Yes.                                              8       the entire length palpable of that corner of the tape and
    9       Q. "-- TOT"?                                         9       of the entire tail of the tape on the right side had been
   10       A. Yes.                                             10       excised." Did I read that correctly?
   11       Q. And would you tell the jury what TOT stands 11                A. Yes.
   12   for?                                                    12           Q. The tight, cord-like structure that you
   13       A. Transobturator tape.                             13       describe at the beginning of that quotation, does that
   14       Q. All right. "And status post Bard Avaulta         14       correspond to the Bard mesh device itself?
   15   cystocele on          2009;" correct?                   15               MR. BOWDEN: Form.
   16       A. Yes.                                             16       BY THE WITNESS:
   17       Q. That's the procedure we've just been talking 17               A. It corresponds to a portion of the Bard mesh
   18   about?                                                  18       device.
   19       A. Yes.                                             19       BY MR. KIEFFER:
   20       Q. And then item number 2 you state:                20           Q. All right. Thank you. That tight, cord-like
   21   "Continuous right-sided pain"?                          21       structure that you describe, does it correspond to
   22       A. Yes.                                             22       anything other than or in addition to a part of the Bard
   23       Q. Preop diagnosis 3: "Failure of multiple          23       mesh device?
   24   courses of different antibiotics"?                      24               MR. BOWDEN: Form.
   25       A. Yes.                                             25       BY THE WITNESS:
                                                          Page 23                                                             Page 25
    1       Q. Preop diagnosis number 4 states: "Point               1       A. No.
    2   tenderness continuous very deep in right -- very deep in     2   BY MR. KIEFFER:
    3   right lateral deep recess of the vagina, constant.           3       Q. For example, human tissue, anything like
    4   Number 8 on 1 to 10 scale with very easily palpable cord     4   that?
    5   structure corresponding exactly to her pain, spot being      5       A. No.
    6   the tail of the Bard Avaulta cystocele tape on the deep      6       Q. This was purely a part of the device you're
    7   right side." Did I read that correctly?                      7   describing?
    8       A. Yes.                                                  8       A. Yes.
    9       Q. Then you go on, preoperative diagnosis number         9       Q. And was it a part of the tail of the device?
   10   5 is: "Mild discomfort, number 3 on the 1 to 10 scale,      10       A. Yes.
   11   on the right side by the bladder neck"?                     11       Q. Okay. And your procedure, and, again,
   12       A. Yes.                                                 12   forgive me if I'm short-handing this in the interest of
   13       Q. And then preop diagnosis 6 you say:                  13   time or in layman's terms, but your procedure was
   14   "Completely dry, totally resolved SUI, no cystocele;"       14   essentially to, what might be referred to as a revision,
   15   correct?                                                    15   to revise the mesh and trim out a portion that in your
   16       A. Right.                                               16   judgment was perhaps causing her or contributing to cause
   17       Q. Okay. Turn, if you would, to the next page,          17   her problems at that time?
   18   Doctor, which is Page 47 of the exhibit. You describe       18       A. Yes.
   19   the procedure on that page, do you not?                     19       Q. Okay. That particular surgery, Doctor, that
   20       A. Yes.                                                 20   revision surgery, insofar as your own work went, your own
   21       Q. About midway down in the large paragraph             21   surgical work and surgical technique, did you feel that
   22   there is a sentence that states: "Tight, cord-like          22   it went well?
   23   structure (the tape) was identified easily but could not    23       A. Yes, it did.
   24   easily be reached from midline incision, so separate        24       Q. Okay. At the conclusion of the procedure was
   25   incision was made on the right side overlying the           25   there anything that in your judgment was untoward?

                                                                                                               7 (Pages 22 - 25)
                                                  Veritext Legal Solutions
  www.veritext.com                                                                                                 888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 9 of 58 PageID #:91965


                                                                  Page 26                                                           Page 28
    1      A.    No.                                                         1   doing the gotcha rule. If I don't get it in before his
    2           MR. BOWDEN: Form.                                            2   answer, you're not saying I waived an objection?
    3 BY MR. KIEFFER:                                                        3          MR. KIEFFER: Probably not.
    4      Q.    Anything about your particular procedure on                 4          MR. BOWDEN: Probably not?
    5 that date, that revision procedure, that would have                    5          MR. KIEFFER: Well, if it's 30 minutes late,
    6 caused you at that time to believe that Ms. Wheeler would              6   right.
    7 continue to experience chronic pain, chronic dyspareunia               7          MR. BOWDEN: Yeah, right. No, of course.
    8 and other symptoms following completion of your surgery?               8   Yes, counsel.
    9      A.    No.                                                         9          MR. KIEFFER: If it's of good timing.
   10      Q.    Doctor, I asked you earlier -- Well, strike                10          MR. BOWDEN: Yes. Yes. Thank you so much.
   11 that. Let me ask a different question.                                11          MR. KIEFFER: If you want a running objection,
   12           Other than your own records and anything that               12   let me know.
   13 might be in your own chart from any other provider, have              13   BY MR. KIEFFER:
   14 you seen any of Ms. Wheeler's medical records subsequent              14       Q. Sir, as it relates to Bard, did you rely on
   15 to your own care?                                                     15   Bard to give you adequate safety information about its
   16      A.    I have not.                                                16   devices?
   17      Q.    Okay. Are you aware from any source at all                 17          MR. BOWDEN: Form.
   18 that after the revision procedure that you performed                  18   BY THE WITNESS:
   19 Ms. Wheeler since that time has had three other revision              19       A. Yes.
   20 procedures, revision/removal procedures, related to her               20   BY MR. KIEFFER:
   21 Bard device, two performed by a Dr. Lewicky-Gaupp and one             21       Q. Did you rely on Bard to give you accurate
   22 performed by a Dr. Janet Tomezsko?                                    22   safety information about potential adverse events
   23           MR. BOWDEN: Form.                                           23   associated with its transvaginal mesh device?
   24 BY THE WITNESS:                                                       24          MR. BOWDEN: Form.
   25      A.    I am not.                                                  25   BY THE WITNESS:
                                                                  Page 27                                                           Page 29
    1   BY MR. KIEFFER:                                                      1       A. Yes.
    2        Q. All right. And I'm not suggesting, sir, that                 2   BY MR. KIEFFER:
    3   you should be aware of that. I just want to establish is             3       Q. Did you rely on Bard to give you adequate
    4   today the first time you've heard that?                              4   information about the potential adverse events associated
    5        A. Yes, it is.                                                  5   with its transvaginal mesh devices?
    6        Q. Are you familiar either with Dr.                             6          MR. BOWDEN: Form.
    7   Lewicky-Gaupp or with Dr. Tomezsko?                                  7   BY THE WITNESS:
    8        A. I'm familiar with the name of Dr. Tomezsko.                  8       A. Yes.
    9   I do not know her personally.                                        9   BY MR. KIEFFER:
   10        Q. All right. Let me switch gears for a moment,                10       Q. Did you rely on Bard to give you accurate
   11   Doctor, and ask you some questions about information that           11   information about its own safety experience with its
   12   Bard specifically did or did not provide you with prior             12   transvaginal mesh devices?
   13   to Ms. Wheeler's surgery in               2009. Okay?               13          MR. BOWDEN: Form.
   14        A. Yes.                                                        14   BY THE WITNESS:
   15        Q. As it relates to Bard products, Bard                        15       A. Yes.
   16   transvaginal mesh products that you would recommend for             16   BY MR. KIEFFER:
   17   and implant in your own patients including Ms. Wheeler,             17       Q. Did you rely on Bard to give you accurate
   18   did you rely on Bard to give you accurate safety                    18   information about any problems it had become aware of
   19   information about its transvaginal mesh devices?                    19   associated with its transvaginal mesh devices?
   20            MR. BOWDEN: Form.                                          20          MR. BOWDEN: Form.
   21   BY THE WITNESS:                                                     21   BY THE WITNESS:
   22        A. Yes.                                                        22       A. Yes.
   23            MR. BOWDEN: Sorry. Form objection.                         23
   24               Doctor, do me a favor. Just pause just a                24   BY MR. KIEFFER:
   25   little bit. And, counsel, I'm inferring that we're not              25     Q. Did you expect that Bard would be honest with

                                                                                                                      8 (Pages 26 - 29)
                                                           Veritext Legal Solutions
  www.veritext.com                                                                                                        888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 10 of 58 PageID #:91966


                                                           Page 30                                                           Page 32
    1   you about the safety information they provided concerning     1   of official clinical test on behalf of Bard the Avaulta
    2   its transvaginal mesh devices?                                2   mesh product that you implanted in Christine Wheeler?
    3           MR. BOWDEN: Form objection.                           3       A. Correct.
    4   BY THE WITNESS:                                               4       Q. Insofar as you are concerned, do you believe
    5        A. Yes.                                                  5   that Bard is in the best position to know about the
    6   BY MR. KIEFFER:                                               6   unique design features of their mesh devices that might
    7        Q. Did you expect Bard to mislead you in any way         7   affect patient safety?
    8   concerning issues related to the safety of ITS                8           MR. BOWDEN: Form.
    9   transvaginal mesh devices?                                    9   BY THE WITNESS:
   10           MR. BOWDEN: Form objection.                          10       A. Yes.
   11   BY THE WITNESS:                                              11   BY MR. KIEFFER:
   12        A. No.                                                  12       Q. Do you recall Bard ever warning you that
   13   BY MR. KIEFFER:                                              13   because of the design of the Avaulta device patients were
   14        Q. Did you expect that information Bard provided        14   exposed to an excessive risk of complications?
   15   in the Instructions For Use that accompanied its             15           MR. BOWDEN: Form.
   16   transvaginal mesh devices would have a reasonable            16   BY THE WITNESS:
   17   scientific basis?                                            17       A. No.
   18           MR. BOWDEN: Form objection.                          18   BY MR. KIEFFER:
   19   BY THE WITNESS:                                              19       Q. Do you recall Bard ever warning you that the
   20        A. Yes.                                                 20   Bard mesh had small pores?
   21   BY MR. KIEFFER:                                              21           MR. BOWDEN: Form.
   22        Q. Did you expect Bard to withhold safety               22   BY THE WITNESS:
   23   information as it related to its transvaginal mesh           23       A. No.
   24   devices?                                                     24   BY MR. KIEFFER:
   25           MR. BOWDEN: Form objection.                          25       Q. Do you recall Bard ever warning you that
                                                           Page 31                                                           Page 33
    1   BY THE WITNESS:                                               1   internally engineers at the company had determined that
    2       A. Could you repeat the question?                         2   the Bard Avaulta mesh was over-engineered?
    3   BY MR. KIEFFER:                                               3           MR. BOWDEN: Form.
    4       Q. Yeah. Did you expect that Bard would                   4   BY THE WITNESS:
    5   withhold safety information about its transvaginal mesh       5       A. No.
    6   devices?                                                      6   BY MR. KIEFFER:
    7           MR. BOWDEN: Form.                                     7       Q. Do you recall Bard ever warning you that
    8   BY THE WITNESS:                                               8   because the design of their mesh devices came from the
    9       A. No.                                                    9   design of hernia meshes that they were unsafe for
   10   BY MR. KIEFFER:                                              10   transvaginal application?
   11       Q. All right. Doctor, I think I know the answer          11           MR. BOWDEN: Form.
   12   to this question but I have to ask and I should have         12   BY THE WITNESS:
   13   asked at the outset. You've given depositions before;        13       A. No.
   14   right?                                                       14   BY MR. KIEFFER:
   15       A. Yes.                                                  15       Q. Do you recall Bard ever warning you prior to
   16       Q. So you know this can sometimes be a tedious           16   the time that you implanted this device in Ms. Wheeler
   17   exercise, taking small baby steps question by question       17   that their mesh would shrink inside of a woman's body?
   18   one at a time. I guess that's kind of an apologetic          18           MR. BOWDEN: Form.
   19   preface for why we're kind of doing this step wise.          19   BY THE WITNESS:
   20            I think I know the answer to this next              20       A. No.
   21   question but I have to ask. You did not design the Bard      21   BY MR. KIEFFER:
   22   Avaulta mesh product that you implanted in Christine         22       Q. Or that their mesh would fold or wrinkle
   23   Wheeler; correct?                                            23   inside of a woman's body?
   24       A. Correct.                                              24           MR. BOWDEN: Form.
   25       Q. And you did not test in the sense of any sort         25   BY THE WITNESS:

                                                                                                               9 (Pages 30 - 33)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 11 of 58 PageID #:91967


                                                          Page 34                                                           Page 36
    1       A. No.                                                   1   that their mesh would degrade inside a woman's body?
    2   BY MR. KIEFFER:                                              2          MR. BOWDEN: Form.
    3       Q. Or that their mesh would deform or rope or            3   BY THE WITNESS:
    4   curl inside of a woman's body?                               4       A. No.
    5          MR. BOWDEN: Form.                                     5   BY MR. KIEFFER:
    6   BY THE WITNESS:                                              6       Q. Did Bard ever tell you at any time that their
    7       A. No.                                                   7   mesh would form what Bard has described internally in
    8   BY MR. KIEFFER:                                              8   their documents as a rigid scar plate inside a woman's
    9       Q. Were you aware prior to                 2009 that     9   vagina?
   10   the polypropylene material used by Bard to make the         10          MR. BOWDEN: Form.
   11   Avaulta mesh is made from non-medical grade                 11   BY THE WITNESS:
   12   polypropylene?                                              12       A. No.
   13          MR. BOWDEN: Form.                                    13   BY MR. KIEFFER:
   14   BY THE WITNESS:                                             14       Q. Do you recall Bard ever warning you that
   15       A. No.                                                  15   should complications ever arise with their transvaginal
   16   BY MR. KIEFFER:                                             16   mesh devices the devices could never be fully and safely
   17       Q. Were you aware prior to                 2009 that    17   removed from a woman's body?
   18   the manufacturer of the polypropylene material used by      18          MR. BOWDEN: Form.
   19   Bard to make the Avaulta mesh had warned Bard to never      19   BY THE WITNESS:
   20   use that particular material for implants intended for      20       A. No.
   21   permanent placement in the human body?                      21   BY MR. KIEFFER:
   22          MR. BOWDEN: Form.                                    22       Q. Do you recall Bard ever warning you that they
   23                                                               23   were aware of a high failure rate associated with the
   24   BY THE WITNESS:                                             24   Avaulta device?
   25     A. No.                                                    25          MR. BOWDEN: Form.
                                                          Page 35                                                           Page 37
    1   BY MR. KIEFFER:                                              1   BY THE WITNESS:
    2       Q. Did Bard ever tell you prior to              2009     2       A. No.
    3   that its mesh in this particular mesh product that was       3   BY MR. KIEFFER:
    4   implanted in Ms. Wheeler could shrink and contract as        4       Q. Do you recall Bard ever warning you that
    5   much as 30 to 50 percent inside of a woman's body?           5   their mesh was too stiff for transvaginal application?
    6           MR. BOWDEN: Form.                                    6          MR. BOWDEN: Form.
    7   BY THE WITNESS:                                              7   BY THE WITNESS:
    8       A. No.                                                   8       A. No.
    9   BY MR. KIEFFER:                                              9   BY MR. KIEFFER:
   10       Q. Did Bard ever tell you prior to              2009    10       Q. Do you recall Bard ever warning you that the
   11   that the mesh was too stiff to be compliant with vaginal    11   foreign body response associated with their devices was
   12   tissues?                                                    12   permanent or chronic in nature?
   13           MR. BOWDEN: Form.                                   13          MR. BOWDEN: Form.
   14   BY THE WITNESS:                                             14   BY THE WITNESS:
   15       A. No.                                                  15       A. No.
   16   BY MR. KIEFFER:                                             16   BY MR. KIEFFER:
   17       Q. Did Bard ever tell you prior to              2009    17       Q. Do you recall Bard ever warning you that
   18   that the Avaulta mesh device was associated with chronic    18   their devices specifically could cause permanent vaginal
   19   or permanent dyspareunia?                                   19   pain, permanent pelvic pain and permanent groin pain?
   20           MR. BOWDEN: Form.                                   20          MR. BOWDEN: Form.
   21   BY THE WITNESS:                                             21   BY THE WITNESS:
   22       A. No.                                                  22       A. No.
   23                                                               23
   24   BY MR. KIEFFER:                                             24   BY MR. KIEFFER:
   25     Q. Did Bard ever tell you prior to             2009       25     Q. Do you recall Bard ever warning you that

                                                                                                            10 (Pages 34 - 37)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 12 of 58 PageID #:91968


                                                           Page 38                                                          Page 40
    1   their devices could affect a woman's ability to walk or       1   BY MR. KIEFFER:
    2   to sit without pain?                                          2       Q. And in               2009, were there other
    3           MR. BOWDEN: Form.                                     3   surgical options and medical devices available to treat
    4   BY THE WITNESS:                                               4   pelvic organ prolapse and/or stress urinary incontinence
    5       A. No.                                                    5   other than Bard transvaginal mesh devices?
    6   BY MR. KIEFFER:                                               6          MR. BOWDEN: Form objection.
    7       Q. Do you recall Bard ever telling you that the           7   BY THE WITNESS:
    8   Avaulta device had the potential to fray or rope after        8       A. Yes.
    9   implantation?                                                 9   BY MR. KIEFFER:
   10           MR. BOWDEN: Form.                                    10       Q. And did you, in fact, use some of those other
   11   BY THE WITNESS:                                              11   non-Bard devices in your practice from time to time?
   12       A. No.                                                   12          MR. BOWDEN: Form objection.
   13   BY MR. KIEFFER:                                              13   BY THE WITNESS:
   14       Q. Okay. That it was prone to degradation in             14       A. Yes.
   15   vivo?                                                        15   BY MR. KIEFFER:
   16           MR. BOWDEN: Form.                                    16       Q. Doctor, if Bard would have told you prior to
   17   BY THE WITNESS:                                              17               2009, Dr. Feinstein, we think our mesh
   18       A. No.                                                   18   contracts, shrinks, bunches, degrades inside of a woman's
   19   BY MR. KIEFFER:                                              19   body causing chronic dyspareunia and chronic pain, would
   20       Q. And that it had a unique combination of small         20   you have considered using alternative surgical or medical
   21   pores and heavy weight characteristics that posed unique     21   devices other than the Bard transvaginal mesh?
   22   risks?                                                       22          MR. BOWDEN: Form objection.
   23           MR. BOWDEN: Form.                                    23
   24   BY THE WITNESS:                                              24   BY THE WITNESS:
   25       A. No.                                                   25     A. Yes.
                                                           Page 39                                                          Page 41
    1   BY MR. KIEFFER:                                               1   BY MR. KIEFFER:
    2       Q. Doctor, if Bard had determined at any point            2       Q. If Bard would have provided you additional
    3   prior to            2009 that their transvaginal mesh         3   safety information of the sort that we have discussed
    4   devices including the Avaulta shrunk, contracted,             4   over the last few minutes, would you have passed that
    5   bunched, degraded, deformed and broke down inside of a        5   additional safety information along to your patients in
    6   woman's body thereby causing excessive risk of chronic        6   an informed consent conversation?
    7   dyspareunia and pain in patients, you would have expected     7          MR. BOWDEN: Form objection.
    8   Bard to share that information with you, would you not?       8   BY THE WITNESS:
    9           MR. BOWDEN: Form.                                     9       A. Yes.
   10   BY THE WITNESS:                                              10   BY MR. KIEFFER:
   11       A. Yes.                                                  11       Q. And if a patient such as Mrs. Wheeler
   12   BY MR. KIEFFER:                                              12   received additional safety information about the Bard
   13       Q. Would you have expected Bard to share that            13   device and informed you that she did not want to proceed
   14   information if they had it?                                  14   with having a Bard transvaginal mesh device implanted in
   15           MR. BOWDEN: Form objection.                          15   her body, you would have honored and respected that
   16   BY THE WITNESS:                                              16   request; is that true?
   17       A. Yes.                                                  17          MR. BOWDEN: Form.
   18   BY MR. KIEFFER:                                              18   BY THE WITNESS:
   19       Q. And if Bard did share that type of                    19       A. Yes.
   20   information with you, would you have incorporated that       20   BY MR. KIEFFER:
   21   information into your clinical practice in your decision     21       Q. Doctor, when approximately was the last time
   22   making?                                                      22   that you recall implanting a Bard transvaginal mesh
   23           MR. BOWDEN: Form objection.                          23   device in a patient?
   24   BY THE WITNESS:                                              24          MR. BOWDEN: Counsel, are you talking about
   25       A. Yes.                                                  25   just Avaultas or are you talking about other stuff as

                                                                                                            11 (Pages 38 - 41)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 13 of 58 PageID #:91969


                                                          Page 42                                                          Page 44
    1   well?                                                        1   that carried that information forward to further and
    2            MR. KIEFFER: Any.                                   2   future surgeries that you did to implant the device?
    3            MR. BOWDEN: Okay.                                   3       A. Yes.
    4            THE REPORTER: I'm sorry? Are you talking            4       Q. I'm not suggesting that you necessarily would
    5   about?                                                       5   have reviewed that information before each and every
    6           MR. KIEFFER: Yeah, let me ask it again.              6   case, but certainly it's information that you would have
    7           MR. BOWDEN: Yeah. I'm sorry.                         7   reviewed at least when you began using that particular
    8           THE REPORTER: I didn't --                            8   product initially?
    9           MR. BOWDEN: It doesn't matter. He's going to         9       A. Yes.
   10   clean it up. Not that it wasn't clean already, counsel.     10       Q. Was it -- was your take-away when you
   11   I apologize.                                                11   reviewed the Bard Avaulta Instructions For Use that
   12           MR. KIEFFER: Sure.                                  12   complications from that device in general were somewhat
   13   BY MR. KIEFFER:                                             13   rare and not common?
   14       Q. Doctor, what is your best recollection as to         14       A. Yes.
   15   the last time, a year is sufficient, that you likely        15       Q. If you had known, Doctor, that complications
   16   implanted any Bard transvaginal mesh device in a patient?   16   from the Avaulta device are, in fact, common and not
   17       A. I don't remember exactly.                            17   rare, would that likely have influenced your decision
   18       Q. Okay. Are you aware that at some point in            18   making about whether or not to use that product for your
   19   time Bard ceased selling its transvaginal mesh devices      19   patients?
   20   entirely?                                                   20          MR. BOWDEN: Form.
   21           MR. BOWDEN: Form.                                   21   BY THE WITNESS:
   22   BY THE WITNESS:                                             22       A. Yes.
   23       A. Yes.                                                 23
   24   BY MR. KIEFFER:                                             24   BY MR. KIEFFER:
   25       Q. Are you aware that there is currently a              25     Q. As part of a risk/benefit analysis?
                                                          Page 43                                                          Page 45
    1   controversy surrounding the safety of certain                1       A. Yes.
    2   transvaginal mesh devices?                                   2       Q. If the risk outweighs the benefits, it's
    3          MR. BOWDEN: Form.                                     3   typically a product that you wouldn't recommend or use?
    4   BY THE WITNESS:                                              4           MR. BOWDEN: Form.
    5       A. Yes.                                                  5   BY THE WITNESS:
    6   BY MR. KIEFFER:                                              6       A. Yes.
    7       Q. Are you aware that recently all transvaginal          7   BY MR. KIEFFER:
    8   mesh devices to treat pelvic organ prolapse were banned      8       Q. Did Bard ever tell you prior to              2009
    9   from sale in the United States?                              9   that should complications arise with the Avaulta device
   10          MR. BOWDEN: Form objection.                          10   that a patient could have multiple revision surgeries
   11   BY THE WITNESS:                                             11   that, nevertheless, would not completely resolve the
   12       A. Yes.                                                 12   symptoms that the patient was suffering from as a result
   13   BY MR. KIEFFER:                                             13   of the device itself?
   14       Q. You are familiar -- Strike that.                     14           MR. BOWDEN: Form.
   15           Are you familiar with something that is             15   BY THE WITNESS:
   16   referred to as the Bard Instructions For Use?               16       A. No.
   17       A. Yes.                                                 17   BY MR. KIEFFER:
   18       Q. It would have accompanied the product?               18       Q. The type of safety information that we've
   19       A. Yes.                                                 19   been discussing the last few minutes, is that information
   20       Q. All right. Prior to the first time, whenever         20   that you would have liked to have known about if Bard had
   21   that was, that you would have implanted a Bard Avaulta      21   that information back in 2009?
   22   device would you have likely reviewed the Instructions      22           MR. BOWDEN: Form objection.
   23   For Use?                                                    23
   24       A. Yes.                                                 24   BY THE WITNESS:
   25       Q. And then based upon whatever you gleaned from        25     A. Yes.

                                                                                                           12 (Pages 42 - 45)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                             888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 14 of 58 PageID #:91970


                                                          Page 46                                                            Page 48
    1   BY MR. KIEFFER:                                              1        A. Occasionally.
    2       Q. You'd want that kind of information                   2        Q. Has -- at any point in time has any
    3   communicated to you so that you could pass it on to your     3   representative of Bard ever criticized your surgical
    4   patients?                                                    4   technique associated with a Bard transvaginal mesh
    5          MR. BOWDEN: Form objection.                           5   device?
    6   BY THE WITNESS:                                              6        A. Not --
    7       A. Yes.                                                  7           MR. BOWDEN: Form.
    8   BY MR. KIEFFER:                                              8   BY THE WITNESS:
    9       Q. When you implanted the Bard Avaulta device in         9        A. -- to my knowledge.
   10   Christine Wheeler, do you recall in any way at all          10           MR. BOWDEN: Form.
   11   deviating from the Bard Avaulta Instructions For Use?       11   BY MR. KIEFFER:
   12          MR. BOWDEN: Form.                                    12        Q. Certainly not to you?
   13   BY THE WITNESS:                                             13        A. No.
   14       A. No.                                                  14        Q. I think I asked this question in perhaps one
   15          MR. BOWDEN: Sorry. Withdrawn.                        15   form but perhaps not as completely as I would have liked
   16   BY MR. KIEFFER:                                             16   earlier, so let me ask it differently this time. During
   17       Q. In other words -- and this may be an                 17   the 2009 surgery in               2009 when you implanted the
   18   imprecise term for this purpose, but you've heard from      18   Bard Avaulta device in Ms. Wheeler, were you satisfied
   19   time to time people use the term off-label use?             19   that you had achieved proper placement of the device?
   20       A. Yes.                                                 20        A. Yes.
   21       Q. Off-label use of a drug or a medical device,         21        Q. To your knowledge, had any doctors ever
   22   meaning that a physician in his or her own judgment might   22   criticized your surgical technique associated with Bard
   23   prescribe a drug or implant a device for a purpose that's   23   transvaginal mesh devices?
   24   not specifically mentioned in the labeling for the drug     24        A. No.
   25   or device; correct?                                         25        Q. In your review of your own chart and in
                                                          Page 47                                                            Page 49
    1       A. Yes.                                                  1   particular your operative note from the            2009
    2       Q. Nothing about your implantation of the Bard           2   surgery, did you see any indication that the mesh that
    3   Avaulta device in Ms. Wheeler was off-label, was it?         3   you placed in Ms. Wheeler was in any way folded or
    4       A. No.                                                   4   bunched or improperly placed at the time your procedure
    5       Q. When you implanted the Bard Avaulta device in         5   was completed?
    6   Christine Wheeler, did you rely in part on your own          6          MR. BOWDEN: Form.
    7   education, training and experience?                          7   BY THE WITNESS:
    8       A. Yes.                                                  8       A. No.
    9       Q. Did you also rely in part on the safety               9   BY MR. KIEFFER:
   10   information that Bard provided you in its Instructions      10       Q. Okay. Are there any notations in your 2009
   11   For Use?                                                    11   operative note that would suggest that the mesh was
   12           MR. BOWDEN: Form.                                   12   folded over or wrinkled at the conclusion of your
   13   BY THE WITNESS:                                             13   procedure?
   14       A. Yes.                                                 14       A. No.
   15   BY MR. KIEFFER:                                             15       Q. If you had made any observations relating to
   16       Q. And relied on it to be accurate and complete?        16   the mesh being folded over or wrinkled during your
   17           MR. BOWDEN: Form.                                   17   operation, is it fair that you would have either
   18   BY THE WITNESS:                                             18   corrected that at the time and/or noted it in your
   19       A. Yes.                                                 19   operative note?
   20   BY MR. KIEFFER:                                             20       A. Yes.
   21       Q. Let me ask you a few more questions, Doctor,         21       Q. Based on your review of the operative note,
   22   about the implant procedure in 2009. Based on your          22   are you confident that the Bard transvaginal mesh was not
   23   normal practice and routine, was there sometimes a Bard     23   wrinkled or folded over during the surgery?
   24   sales representative present during implantation            24       A. Yes.
   25   procedures?                                                 25          MR. BOWDEN: Just for the record, in case

                                                                                                            13 (Pages 46 - 49)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 15 of 58 PageID #:91971


                                                                  Page 50                                                          Page 52
    1   anyone's curious what that noise was, the Doctor's dog is            1   says: "Bard Is Pleased To Announce," and then it lists
    2   present and he was shaking himself, just in case anyone's            2   several different doctors, and on the first page it has
    3   curious watching this video, if anyone actually watches              3   your name, Dr. Charles Feinstein. It says: "Dr.
    4   this video.                                                          4   Feinstein has joined the Bard MDU program as a preceptor
    5   BY MR. KIEFFER:                                                      5   specializing in sling repairs. He is a urologist in
    6       Q. It may be reflected on your CV, Doctor, but                   6   Northbrook, Illinois and is affiliated with Weiss
    7   just for the sake of our video record, when did you start            7   Memorial Hospital," and then it goes on to provide some
    8   practicing medicine here in Chicago?                                 8   information about some training that you may be
    9       A. The date that I finished my residency which                   9   providing. Do you see that?
   10   was 1985.                                                           10       A. Yes.
   11       Q. All right. And so you practiced medicine                     11       Q. Does that document refresh your recollection
   12   from 1985 until you retired in 2015?                                12   that at least at certain points in time you would have
   13       A. Yes.                                                         13   served as an instructor or preceptor on certain Bard
   14       Q. So 30 years?                                                 14   products?
   15       A. Yes.                                                         15       A. That's what it says.
   16       Q. All right. During that period of time, did                   16       Q. Okay.
   17   you have the opportunity to treat patients who suffered             17           MR. KIEFFER: That 6?
   18   from stress urinary incontinence?                                   18           THE REPORTER: Yes.
   19       A. Yes.                                                         19                        (Exhibit No. 6 marked as
   20       Q. A number of them?                                            20                        requested.)
   21       A. Yes.                                                         21   BY MR. KIEFFER:
   22       Q. And did you have the opportunity to treat                    22       Q. Doctor, the court reporter just handed you
   23   patients who suffered from pelvic organ prolapse?                   23   what we've marked as Exhibit 6. This is a letter dated
   24       A. Yes.                                                         24   January 2nd, 2008. It's addressed to you. It's
   25       Q. A number of them?                                            25   regarding the Bard MDU advances in female pelvic medicine
                                                                  Page 51                                                          Page 53
    1     A.    Yes.                                                         1   training program. And let me just direct your attention
    2     Q.    Did there come a point in time where Bard                    2   to the second paragraph of the letter after: "Dear, Dr.
    3 approached you to act as a physician consultant for them?              3   Feinstein." It states: "This letter agreement will
    4     A.    I don't think so.                                            4   confirm that Bard Urological Division, C.R. Bard, Inc.,
    5     Q.    Let me ask it differently. Did Bard -- did                   5   is retaining you, Dr. Feinstein, to conduct training and
    6 you at certain points in time enter into agreements with               6   educational services as set forth in this letter
    7 Bard to serve as a physician preceptor or proctor helping              7   agreement." Do you see what I just read?
    8 to train other doctors in the use and placement of Bard                8        A. I do.
    9 transvaginal mesh devices?                                             9        Q. Does this in any way help to refresh your
   10     A.    I had been a preceptor and a surgical trainer               10   recollection that Bard did retain you at certain points
   11 for various manufacturers. I don't remember exactly                   11   in time to provide training and educational services?
   12 which ones I've worked for. I had good relationships                  12        A. That's what it indicates.
   13 with multiple, but I don't remember which ones I served               13           MR. KIEFFER: Seven.
   14 as a preceptor for, but I did serve as a surgical trainer             14                       (Exhibit No. 7 marked as
   15 and preceptor for some of them.                                       15                       requested.)
   16     Q.    Fair enough. Let me -- bear with me just a                  16   BY MR. KIEFFER:
   17 moment. I want to just mark a few things for the record.              17        Q. Doctor, the court reporter just handed you
   18          MR. KIEFFER: Ma'am, would you mark this for                  18   what we've marked as Exhibit Number 7. This is a letter
   19 me?                                                                   19   from Bard dated August 6, 2008 addressed to you. The
   20                     (Exhibit No. 5 marked as                          20   second paragraph under "Dear Dr. Feinstein" appears to
   21                     requested.)                                       21   communicate more or less the same information as in the
   22 BY MR. KIEFFER:                                                       22   last exhibit, that Bard was retaining you to provide or
   23     Q.    Doctor, we've just handed you Exhibit Number                23   conduct certain training and educational services. Do
   24 5. This is a document that we got from Bard. It's                     24   you see that?
   25 entitled "Bard MDU Physician Education Continuum," and it             25        A. Yes, I do.

                                                                                                                   14 (Pages 50 - 53)
                                                           Veritext Legal Solutions
   www.veritext.com                                                                                                      888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 16 of 58 PageID #:91972


                                                                     Page 54                                                          Page 56
    1     Q.    And then if you take a look several pages                       1   one of those documents that I think should have been
    2 back after the last page of the letter the little page                    2   noticed 48 hours in advance. We're objecting to this
    3 number ends in 377, is that your signature?                               3   line of questioning. Go ahead. Sorry, counsel.
    4     A.    Yes, it is.                                                     4             Nine, I believe?
    5     Q.    All right.                                                      5           MR. KIEFFER: Yeah, nine.
    6                         (Exhibit No. 8 marked as                          6                      (Exhibit No. 9 marked as
    7                         requested.)                                       7                      requested.)
    8          MR. BOWDEN: Can we go off the record for one                     8   BY MR. KIEFFER:
    9 second?                                                                   9       Q. Doctor, the court reporter has just handed
   10          THE VIDEOGRAPHER: Now going off the record at                   10   you a Bard document that we were provided. It's entitled
   11 10:24 a.m.                                                               11   "Bard MDUSM Physician Education Continuing -- or
   12                         (Discussion had off the                          12   Continuum." It says: "Total Department." There is a
   13                         record.)                                         13   date and then some names to the right of that and dollar
   14            Now going back on the record at 10:26 a.m.                    14   amounts to the right of that. If you turn to the second
   15          MR. BOWDEN: Just for the record, to the                         15   page of that exhibit, it looks like one, two, three,
   16 extent that -- counsel and I have had a discussion off                   16   four, five, six names from the bottom your name, Charles
   17 the record. To the extent that these are internal Bard                   17   Feinstein, appears. Do you see that?
   18 documents that should have been noticed to us prior to                   18       A. Yes.
   19 the deposition under the pretrial orders 48 hours in                     19       Q. To the right of that there's a line item that
   20 advance, we just object to this whole line of questioning                20   says $500. Do you see that?
   21 and move to have it stricken, but that should be decided                 21       A. Yes.
   22 a different day. Sorry, Jon, go ahead.                                   22       Q. And then to the right of that a line item
   23                                                                          23   that says $94,786.11. Do you see that as well?
   24 BY MR. KIEFFER:                                                          24       A. Yes.
   25     Q.    Doctor, we've just marked Exhibit 8 and                        25       Q. Okay. Does that appear to represent
                                                                     Page 55                                                          Page 57
    1   handed it to you. That is a letter from Bard dated                      1   compensation that Bard would have paid you over some
    2   August 11, 2005 addressed to you, is it not?                            2   period of time?
    3       A. Yes.                                                             3          MR. BOWDEN: Form objection.
    4       Q. All right. And it thanks you for your                            4   BY THE WITNESS:
    5   interest in the Bard MDU Physician Program, a                           5       A. I have no idea.
    6   professional education program designed to build                        6   BY MR. KIEFFER:
    7   familiarity with Bard products and bring excellence in                  7       Q. Okay. Do you recall how much compensation
    8   techniques to physicians who surgically treat female                    8   Bard paid you over the years?
    9   incontinence; correct?                                                  9       A. I do not recall $94,786.11. That I
   10           MR. BOWDEN: Form.                                              10   definitely do not recall.
   11   BY THE WITNESS:                                                        11       Q. You don't recall the specific total?
   12       A. Yes.                                                            12       A. If there was a total, it was less than $5,000
   13   BY MR. KIEFFER:                                                        13   for sure in my opinion as far as I remember.
   14       Q. And then it goes on to state: "The guiding                      14       Q. Been a few years; right?
   15   principles and compensation plans of the program are                   15       A. Oh, yes.
   16   noted here for your review"?                                           16       Q. Do you recall when you last worked for -- as
   17       A. Yes.                                                            17   a preceptor or a consultant in any capacity for Bard?
   18       Q. And turning to the last page of Exhibit 8, is                   18       A. Probably ten years ago.
   19   that your signature?                                                   19       Q. That would be 2009?
   20       A. Yes.                                                            20       A. Somewhere around there I'm guessing.
   21           MR. BOWDEN: And I -- counsel, I assume I've                    21          MR. KIEFFER: Mark this for me.
   22   got a running objection to all similar situated documents              22                      (Exhibit No. 10 marked as
   23   that are --                                                            23                      requested.)
   24           MR. KIEFFER: Sure. That's fine.                                24   BY MR. KIEFFER:
   25           MR. BOWDEN: Just for the record, this is also                  25       Q. Doctor, the court reporter just marked as

                                                                                                                      15 (Pages 54 - 57)
                                                               Veritext Legal Solutions
   www.veritext.com                                                                                                         888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 17 of 58 PageID #:91973


                                                                  Page 58                                                           Page 60
    1   Exhibit 10 an e-mail exchange between you and a gentleman 1                  A. Occasionally he was present.
    2   named Adam Silver dating to 2010. The subject has to do    2             BY MR. KIEFFER:
    3   with events at the ICS-IUGA meeting. Do you see that?      3                 Q. Boiling down the last few exhibits that we
    4        A. Yes.                                               4             have looked at, Doctor, is it true that for at least a
    5        Q. What is the ICS-IUGA meeting for the benefit       5             period of several years Bard did hire you to train other
    6   of our jury?                                               6             physicians in how to implant its transvaginal mesh
    7        A. ICS is the International Continent Society,        7             devices?
    8   and it's a meeting of interested professionals.            8                 A. Yes --
    9        Q. All right. And IUGA?                               9                    MR. BOWDEN: Form.
   10        A. Same thing. It's International Urogynecology      10             BY THE WITNESS:
   11   I think Associates, but I don't remember exactly.         11                 A. -- but on a very limited basis.
   12        Q. Okay. And if you turn to the second page of       12             BY MR. KIEFFER:
   13   that exhibit, there's a note from Mr. Silver. It states:  13                 Q. Okay. And during that several year period of
   14   "Dr. Dear Feinstein, I hope all is well with you. I       14             time, to your recollection, did any Bard employee or any
   15   would like to invite you to two events that will be       15             other physician associated with Bard, to your knowledge,
   16   occurring on Wednesday, 8-25 at the upcoming ICS-IUGA 16                 ever criticize in any way your surgical technique in
   17   meeting. In the morning of 8-25 there will be a           17             implanting Bard transvaginal mesh devices?
   18   symposium on Ajust at the convention center (see attached 18                    MR. BOWDEN: Form objection.
   19   invite). We are also having an Ajust User Group dinner    19             BY THE WITNESS:
   20   meeting on Wednesday evening (see attached invite). This 20                  A. No.
   21   should be an excellent event, and we would very much like 21             BY MR. KIEFFER:
   22   to have you attend. Please let me know if you are able.   22                 Q. No one ever told you your surgical technique
   23   I look forward to seeing you in Toronto. Best regards,    23             was unsafe?
   24   Adam." Do you see that?                                   24                    MR. BOWDEN: Form.
   25        A. Yes.                                              25             BY THE WITNESS:
                                                                  Page 59                                                           Page 61
    1     Q.     And then turning forward in the e-mail, the                 1        A. No.
    2 bottom of the first page it looks like you responded on                2   BY MR. KIEFFER:
    3 August 23rd. You said: "Thanks for the invite. I'll be                 3        Q. Did you at some point in time attend yourself
    4 happy to attend. Sign me up. See you in Toronto;"                      4   Bard-sponsored training with respect to its transvaginal
    5 correct?                                                               5   mesh devices?
    6     A.     Yes.                                                        6        A. I don't remember specifics but most likely,
    7     Q.     Did you from time to time attend                            7   yes.
    8 Bard-sponsored events or presentations?                                8        Q. And assuming that you did, would it have been
    9     A.     Yes, I did.                                                 9   your expectation that information Bard provided you at
   10     Q.     All right. The gentleman Adam Silver, do you               10   those sessions related to the safety of their
   11 recall who he is?                                                     11   transvaginal mesh devices was honest, accurate and
   12     A.     No, I don't.                                               12   complete?
   13     Q.     In the carbon copy line there's a gentleman                13           MR. BOWDEN: Form objection.
   14 named Matthew Sirmon, S-I-R-M-O-N. Was Matthew Sirmon a               14   BY THE WITNESS:
   15 Bard sales representative that called on you from time to             15        A. Yes.
   16 time?                                                                 16           MR. KIEFFER: Eleven.
   17     A.     Yes, he was.                                               17                      (Exhibit No. 11 marked as
   18     Q.     And how about Rick VanAlmen?                               18                      requested.)
   19     A.     Don't remember that name.                                  19   BY MR. KIEFFER:
   20     Q.     All right. Was Matthew Sirmon from time to                 20        Q. Doctor, we just marked as Exhibit 11 some
   21 time, to the best of your recollection, present during                21   information that is -- we obtained from LinkedIn
   22 procedures or surgeries where you would have implanted                22   pertaining to you. It has your name, and then it states
   23 Bard transvaginal mesh devices?                                       23   about, and there's some background information on you.
   24          MR. BOWDEN: Form.                                            24   It states: "Principal physician at Charles Feinstein,
   25 BY THE WITNESS:                                                       25   M.D. and Associates. Dr. Charles Feinstein is a

                                                                                                                    16 (Pages 58 - 61)
                                                          Veritext Legal Solutions
   www.veritext.com                                                                                                      888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 18 of 58 PageID #:91974


                                                           Page 62                                                          Page 64
    1   world-renowned physician and surgeon specializing in the      1       A. Yes.
    2   field of urology with locations in Chicago and                2       Q. Does this appear -- does this look like some
    3   Northbrook, Illinois. Dr. Feinstein offers a minimally        3   sort of, whatever word you want to use, advertisement or
    4   invasive procedure which takes only 15 to 20 minutes to       4   marketing material that would have come out with respect
    5   treat urinary incontinence. Patients are typically back       5   to you and your practice at some point in the past?
    6   to normal activities in about two days, and to date more      6       A. Yes.
    7   than 1,000,000 women have undergone this treatment with a     7       Q. Okay. Did you from time to time pay to
    8   95 percent improvement rate." Did I read that correctly?      8   advertise your services and the services of your medical
    9       A. Yes.                                                   9   practice?
   10       Q. Is this information that at some point in             10       A. Yes.
   11   time would have appeared on LinkedIn pertaining to you?      11       Q. Okay. And in terms of the sorts of
   12       A. I have no idea.                                       12   advertising that you did, was some of that advertising
   13       Q. If this is out there on LinkedIn, is it               13   print?
   14   likely that you had a hand in preparing it?                  14       A. Yes.
   15       A. No.                                                   15       Q. And was some internet?
   16       Q. A member of your staff?                               16       A. Yes.
   17       A. I doubt it.                                           17       Q. Was there some billboard advertising?
   18       Q. Any idea where it came from?                          18       A. Yes.
   19       A. No.                                                   19       Q. And did you from time to time have radio ads
   20       Q. Not at all?                                           20   or make appearances on radio shows?
   21       A. No.                                                   21       A. Yes.
   22       Q. Okay. Is the information that I just read in          22       Q. Television shows?
   23   that portion of the first paragraph, is that accurate        23       A. Television shows, no, not that I remember.
   24   insofar as you're concerned?                                 24       Q. All right. And for those things that we just
   25       A. No. If it says that more than 1,000,000               25   talked about --
                                                           Page 63                                                          Page 65
    1   women have undergone this treatment, is it implying that      1       A. I was occasionally interviewed for television
    2   I did more than 1,000,000 treatments?                         2   news. Does that come under your question?
    3        Q. I don't know what it's implying. That's not           3       Q. Yeah. Fair enough. Let me -- let me follow
    4   necessarily how I read it.                                    4   up on that. With respect to print or radio or
    5          MR. BOWDEN: That's not how I read it either.           5   billboard-type advertising, would those have been things
    6          THE WITNESS: Okay.                                     6   that you or your practice paid for?
    7   BY MR. KIEFFER:                                               7       A. Yes.
    8        Q. I read it for whatever it's worth.                    8       Q. Did I ask you did you do any internet
    9        A. It says it takes 15 to 20 minutes. That's             9   advertising?
   10   accurate. It treats urinary incontinence. It's very          10       A. I'm sure we did.
   11   successful, so that I would agree with.                      11       Q. Okay. And would you have likely paid for
   12        Q. Okay. Fair enough.                                   12   that as well?
   13                       (Exhibit No. 12 marked as                13       A. Yes.
   14                       requested.)                              14       Q. And then if you were interviewed, for
   15           Doctor, I'm handing you what we've marked as         15   example, for like a television program or television
   16   Exhibit Number 12. This is a document. It has your           16   news, would that have been something you would have paid
   17   practice name in the upper left, Charles Feinstein, M.D.     17   for or something that the particular station did of its
   18   and Associates and then a heading "Cure Urinary              18   own accord?
   19   Incontinence." Do you recognize this?                        19       A. They did it on their own accord.
   20        A. Vaguely.                                             20           MR. KIEFFER: Okay. Doctor, at this time I
   21        Q. Okay. It states: "Cure Urinary                       21   think I am going to pass the witness to my colleague here
   22   Incontinence. Millions of women around the world suffer      22   who will have some questions of his own, and then I'm
   23   from urinary incontinence. There is a simple 15-minute       23   going to reserve the remainder for my time for any
   24   procedure that can cure urinary incontinence once and for    24   follow-up questions I might have.
   25   all." Did I read that correctly?                             25           MR. BOWDEN: For the record, it is 24 minutes,

                                                                                                            17 (Pages 62 - 65)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 19 of 58 PageID #:91975


                                                        Page 66                                                             Page 68
    1   23.3 seconds. Although, counsel, I've never been known      1       Q. Okay. And so you know the drill here
    2   to be a stickler for things like that.                      2   obviously. You're sworn to tell the truth just like in a
    3           MR. KIEFFER: Want to take any sort of a             3   court of law; correct?
    4   break?                                                      4       A. Yes.
    5           MR. BOWDEN: No. Let's just -- let's just do         5       Q. And so far you've been doing just fine as far
    6   it.                                                         6   as the general basics like letting counsel finish their
    7                 CROSS EXAMINATION                             7   question before you answer it, answering verbally.
    8   BY MR. BOWDEN:                                              8   You've been doing great, so I won't go through all that
    9       Q. Doctor, good morning. My name is as you              9   litany with you. But just, Doctor, if you have any
   10   heard before we got started and -- well, when we got       10   question at any time what I'm saying or what I mean or
   11   started, when we introduced ourselves. My name is Wade     11   you need me to clarify my question, could you please just
   12   Bowden. I'm an attorney from West Palm Beach, Florida.     12   ask me to do that and I will?
   13   I work for a law firm called Greenberg Traurig. Do you     13       A. Yes.
   14   know me?                                                   14       Q. And if you don't, I'm going to infer you've
   15       A. No, I do not.                                       15   understood me; okay?
   16       Q. Do you know anybody from my law firm?               16       A. Yes.
   17       A. No, I do not.                                       17       Q. And, Doctor, we haven't taken a break in the
   18       Q. Have you spoken to anybody from my law firm         18   last hour and a half. If you need to, you can do so any
   19   prior to today?                                            19   time you need to. I'm sure you're aware of that;
   20       A. The secretary who arranged this appointment.        20   correct?
   21       Q. Kimberly?                                           21       A. Yes.
   22       A. Probably. I believe Ms. Black, if I                 22       Q. Okay. Doctor, do you recall Mrs. Wheeler as
   23   remember.                                                  23   a patient at all?
   24       Q. Okay. And do you know Mr. Kieffer?                  24       A. Somewhat.
   25       A. No, I do not.                                       25       Q. Can you tell me what it is you recall?
                                                        Page 67                                                             Page 69
    1       Q. And have you spoken with anybody from Mr.            1       A. I recall her husband.
    2   Kieffer's law firm prior to today?                          2       Q. Yeah, you mentioned that before. What about
    3       A. I do not think so.                                   3   her husband particularly do you recall?
    4       Q. Okay. And just for the record, this is your          4       A. Well, on Page 1 of my notes, the very first
    5   deposition in the case of Wheeler versus Bard. We're        5   page, it says: "Husband was very angry and upset over
    6   taking it here today by notice and agreement of counsel     6   the wait in the waiting room. He said my office smells
    7   for purposes of discovery and all the purposes allowed      7   worse than his barn with his horses. He was extremely
    8   under what we call the Federal Rules of Civil Procedure     8   rude to all staff and screaming obscenities to everyone."
    9   and something called the MDL-2187 protective order which    9       Q. Okay. And do you know -- do you have any
   10   applies to this litigation, deposition guidelines and      10   idea what that's about?
   11   Pretrial Order Number 40.                                  11       A. That's about his personality.
   12            And, Doctor, I think Mr. Kieffer entered into     12       Q. Okay. Just, he was just a boisterous
   13   this a little bit with you prior. Have you been deposed    13   individual I guess we'll say?
   14   before?                                                    14       A. To put it politely.
   15       A. Yes.                                                15       Q. Okay. That's fair. I was trying to be
   16       Q. How many times?                                     16   polite.
   17       A. I don't remember.                                   17           Okay. Anything else that you recall about
   18       Q. Do you know if it's less than 20, more than         18   Mrs. Wheeler as an individual just from your own
   19   20?                                                        19   recollection without looking at records?
   20       A. Less than 20.                                       20       A. That she was a very nice, sweet lady.
   21       Q. Okay. And were you deposed in any cases             21       Q. Okay. Doctor, just to sort of -- and forgive
   22   involving transvaginal mesh?                               22   me. Because we're doing this out of order, there's a few
   23       A. Yes.                                                23   things that I would have said at the beginning that Mr.
   24       Q. Do you know how many times?                         24   Kieffer didn't, and that's not anything other than just
   25       A. Maybe two or three.                                 25   style. Mr. Kieffer did say something at the beginning.

                                                                                                            18 (Pages 66 - 69)
                                                Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 20 of 58 PageID #:91976


                                                            Page 70                                                           Page 72
    1   He said that Plaintiffs are not alleging you did anything      1   actually something we're supposed to get notice of, but
    2   wrong, and he said I don't know what the defense's             2   prior to seeing any of these documents today had you ever
    3   position is on that, and I think you may have heard me         3   seen any documents produced by Bard in this civil action?
    4   say quickly we're not saying that either. Did you hear         4       A. These specific -- these same documents?
    5   me say that?                                                   5       Q. Yeah, the -- well, other than the ones you
    6       A. Yes.                                                    6   signed obviously with the MDU stuff?
    7       Q. Okay. So no one's taking issue with your                7       A. No.
    8   clinical judgment here. You understand that; right?            8       Q. So you don't know the context of any of those
    9       A. Yes.                                                    9   things; is that a fair statement?
   10       Q. All right. And we've simply asked you here             10       A. Yes.
   11   today in your capacity as a treater for Mrs. Wheeler not      11       Q. Okay. Doctor, are you board certified?
   12   as an expert. Do you understand that?                         12       A. No.
   13       A. Yes.                                                   13       Q. All right. Have you ever sat for board
   14       Q. In other words, you're a fact witness.                 14   certification exam?
   15   You're here to talk to us about what care you provided to     15       A. Yes.
   16   Mrs. Wheeler and what you observed of her?                    16       Q. When did you sit for board certification
   17       A. Yes.                                                   17   exam?
   18       Q. Okay. Doctor, do you -- having said that, do           18       A. 1985.
   19   you consider yourself to be an expert for either party in     19       Q. And did you not pass?
   20   this case?                                                    20       A. Correct.
   21       A. No.                                                    21       Q. Did you try again?
   22       Q. Have you been asked by any party in this case          22       A. I tried twice and stopped after that.
   23   to serve as an expert?                                        23       Q. All right. And have you ever had any
   24       A. No.                                                    24   training in female pelvic medicine or reconstructive
   25       Q. Prior to the deposition besides talking to             25   surgery?
                                                            Page 71                                                           Page 73
    1   the assistant in my office about scheduling did you speak      1       A. Yes.
    2   with anybody about this deposition?                            2       Q. What was your training?
    3       A. No.                                                     3       A. I've had hundreds and hundreds of hours of
    4       Q. Do you view yourself as the Plaintiff's                 4   post-graduate seminars. I went to multiple training
    5   advocate in this case? Other than being a healthcare           5   courses. I went to multiple surgical courses all over
    6   advocate. I mean a legal advocate.                             6   the country.
    7       A. Legal advocate, no.                                     7       Q. Okay. And so, Doctor, you are a fairly
    8       Q. Okay. In other words, you're not hoping to              8   experienced urologist and surgeon; is that a fair
    9   help anybody in this lawsuit one way or the other; is          9   statement?
   10   that a fair statement?                                        10       A. Yes.
   11       A. Yes.                                                   11       Q. It's fair to state you're not an engineer?
   12       Q. You're just here to say who, what, when and            12       A. Correct.
   13   where you saw; right?                                         13       Q. Biomedical or otherwise?
   14       A. Correct.                                               14       A. Correct.
   15       Q. Okay. Doctor, you've already talked about              15       Q. And you don't devine -- excuse me. You don't
   16   everything you did in association with preparing for the      16   design medical devices?
   17   deposition today when you spoke to Mr. Wheeler -- excuse      17       A. Correct.
   18   me -- Mr. Kieffer; is that correct?                           18       Q. And you've never done so?
   19       A. Yes.                                                   19       A. Correct.
   20       Q. Have you ever seen a copy of the complaint in          20       Q. Basically from your CV, Doctor, it looks like
   21   this case or any deposition?                                  21   you've been in private urological practice since -- you
   22       A. I don't think so.                                      22   were in private urological practice since you finished
   23       Q. Okay. And you were shown some documents                23   your training; is that fair?
   24   produced by the Bard Corporation, which I've already          24       A. Yes.
   25   stated on the record my objection to that because it's        25       Q. Did you ever have any partners or work with

                                                                                                              19 (Pages 70 - 73)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                 888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 21 of 58 PageID #:91977


                                                          Page 74                                                           Page 76
    1   anybody else?                                                1   BY MR. BOWDEN:
    2       A. I did not.                                            2        Q. Well, let's start with that.
    3       Q. Okay. We've seen some documentation with              3        A. One hundred percent.
    4   regard to you working for the Bard Corporation as you        4        Q. Okay. And how about success as far as lack
    5   recall. You appeared not to recall that prior to counsel     5   of necessity to reoperate as far as you are aware whether
    6   showing you those documents. Does that -- is that            6   it's by revision or otherwise?
    7   because you worked for a lot of companies that               7           MR. KIEFFER: Objection.
    8   manufacture and distribute pelvic mesh?                      8   BY THE WITNESS:
    9       A. I worked for two or three companies and               9        A. As far as I'm aware on my own cases that came
   10   didn't remember specifically which ones because it was      10   back to me, less than five percent --
   11   over ten years ago.                                         11   BY MR. BOWDEN:
   12       Q. Do you know which -- so is that Bard plus            12        Q. Okay.
   13   another company?                                            13        A. -- maybe less than three percent.
   14       A. Yes.                                                 14        Q. So viewing that -- And strike that.
   15       Q. What's the other company?                            15            You also used the Bard Align device to
   16       A. I believe I worked for Pfizer and may have           16   alleviate stress urinary incontinence; is that a fair
   17   worked for others. I'm not sure.                            17   statement?
   18       Q. All right. And just generally speaking,              18        A. Not very often.
   19   Doctor, have you ever seen anything in your practice that   19        Q. All right. What was your preferred device
   20   suggests that Bard products were made from something that   20   for alleviating stress urinary incontinence when you were
   21   wasn't medical grade?                                       21   in practice?
   22       A. No.                                                  22        A. The Coloplast -- the Aris tape by Coloplast.
   23       Q. And it looks like -- and I'll go back to the         23        Q. Is that also made from polypropylene?
   24   specific exhibits, but it looks like a lot of the           24        A. Yes.
   25   exhibits that were shown to you about what you do in your   25        Q. Do you know if it's made from Marlex
                                                          Page 75                                                           Page 77
    1   practice and the things you do to improve women's health     1   polypropylene?
    2   and conditions were actually procedures designed to          2          MR. KIEFFER: Objection, foundation.
    3   alleviate stress urinary incontinence; is that a fair        3   BY MR. BOWDEN:
    4   statement?                                                   4       Q. Do you know?
    5          MR. KIEFFER: Object to form.                          5       A. I do not know.
    6   BY THE WITNESS:                                              6       Q. Okay. And how was your success rate with the
    7       A. Yes.                                                  7   Aris?
    8   BY MR. BOWDEN:                                               8       A. Extremely --
    9       Q. Okay. And in this instance, you used a                9          MR. KIEFFER: Objection.
   10   product that was not a Bard product in association with     10   BY THE WITNESS:
   11   alleviating Mrs. Wheeler's stress urinary incontinence;     11       A. Sorry. Extremely good.
   12   yes?                                                        12   BY MR. BOWDEN:
   13       A. Yes.                                                 13       Q. Yeah, just leave a little bit of a half of a
   14       Q. You used a Bard Avaulta to alleviate her             14   heartbeat so Mr. Kieffer's objection can get in.
   15   pelvic organ prolapse, her cystocele; is that a fair        15       A. Yes, sir.
   16   statement?                                                  16          MR. BOWDEN: Mr. Kieffer, you know this
   17       A. Yes.                                                 17   already, but there's no waiver obviously.
   18       Q. How has your track record been with regard to        18          MR. KIEFFER: Thank you.
   19   the Bard Avaulta device from your recollection? How         19   BY MR. BOWDEN:
   20   many -- Strike that. I'll ask a better question.            20       Q. I'm sorry. I think you said that your
   21           What has your success rate, to your                 21   success rate with the Aris is extremely good?
   22   recollection, been with the Bard Avaulta device?            22       A. Yes.
   23          MR. KIEFFER: Object.                                 23       Q. Do you recall ever having to reoperate on any
   24   BY THE WITNESS:                                             24   individuals in whom you implanted an Aris device?
   25       A. Success in correcting the cystocele?                 25       A. Maybe one or two percent.

                                                                                                            20 (Pages 74 - 77)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 22 of 58 PageID #:91978


                                                          Page 78                                                           Page 80
    1       Q. Okay. And do you recall ever having to --             1   such as if you had known the Bard mesh was not made from
    2   Strike that.                                                 2   medical grade polypropylene or if you had known that it
    3           Do you know how many Aligns you implanted            3   tended to rope, curl or shrink you would have wanted to
    4   during your career?                                          4   have known those things. All those questions were
    5           MR. KIEFFER: Same objection.                         5   premised on the representation that those things actually
    6   BY THE WITNESS:                                              6   happened. Would you agree with that?
    7       A. Not very many.                                        7          MR. KIEFFER: Objection.
    8   BY MR. BOWDEN:                                               8   BY THE WITNESS:
    9       Q. All right. Is that -- does that mean 20,              9       A. Yes.
   10   less than 20?                                               10   BY MR. BOWDEN:
   11       A. Probably less than 20.                               11       Q. And if the evidence were to bear out that
   12       Q. Do you remember ever having any issues with          12   those were actually not issues, would your answers to
   13   any of the individuals in whom you implanted an Align?      13   those things change; in other words, if it's not
   14       A. No.                                                  14   happening, you don't need to know about it?
   15           MR. KIEFFER: Objection.                             15          MR. KIEFFER: Objection.
   16   BY THE WITNESS:                                             16   BY THE WITNESS:
   17       A. Sorry. No.                                           17       A. Correct.
   18   BY MR. BOWDEN:                                              18   BY MR. BOWDEN:
   19       Q. All right. Did you ever have to reoperate on         19       Q. Did you ever see anything in your practice to
   20   anybody in whom you implanted an Align?                     20   suggest that Bard Avaulta mesh shrank --
   21           MR. KIEFFER: Objection.                             21          MR. KIEFFER: Objection.
   22   BY THE WITNESS:                                             22   BY MR. BOWDEN:
   23       A. No.                                                  23       Q. -- excessively?
   24   BY MR. BOWDEN:                                              24       A. On rare occasions.
   25       Q. Okay. Sorry. Just one second. Mr. Kieffer            25       Q. Strike that.
                                                          Page 79                                                           Page 81
    1   asked you a bunch of hypothetical questions, and I'm not     1           Let me -- let me draw back for a second. Are
    2   going to belabor the record with what they all               2   you -- do you -- are you familiar with the distinction
    3   were, things like did Bard ever tell you they never          3   between contraction and shrinkage? Do you know what I
    4   made -- Strike that.                                         4   mean by that?
    5             Did Bard ever tell you they didn't make the        5       A. No, I do not.
    6   Avaulta device out of non-medical grade polypropylene.       6       Q. Is it fair to state that all wounds contract
    7   Do you recall those questions?                               7   at they heal?
    8         A. Yes.                                                8          MR. KIEFFER: Objection.
    9         Q. All those questions were premised on factual        9   BY MR. BOWDEN:
   10   assertions that Mr. Kieffer made to you that have not       10       Q. In other words, the tissue as it scars
   11   been substantiated in this deposition. Do you understand    11   bunches together a little bit, becomes smaller as the
   12   that?                                                       12   fibrous scar tissue forms?
   13            MR. KIEFFER: Objection.                            13          MR. KIEFFER: Objection.
   14   BY THE WITNESS:                                             14   BY THE WITNESS:
   15         A. Yes.                                               15       A. Okay.
   16   BY MR. BOWDEN:                                              16   BY MR. BOWDEN:
   17         Q. Okay. So your answers to those questions,          17       Q. Is that a fair statement?
   18   would you wanted to have known if the mesh roped or         18       A. Yes.
   19   curled, was made from non-medical grade polypropylene,      19       Q. So do you have any data or any sort of
   20   would you wanted to have known those things?                20   indication that the mesh in and of itself would shrink as
   21            MR. KIEFFER: Objection.                            21   would a cotton shirt if you put it in the dryer for too
   22            MR. BOWDEN: Actually, you've got a point.          22   long?
   23   I'll try the question again.                                23          MR. KIEFFER: Objection.
   24   BY MR. BOWDEN:                                              24   BY THE WITNESS:
   25         Q. All those questions were premised on things        25       A. No.

                                                                                                            21 (Pages 78 - 81)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 23 of 58 PageID #:91979


                                                             Page 82                                                         Page 84
    1   BY MR. BOWDEN:                                                  1       Q. In other words, that could have happened with
    2       Q. Okay. If I were to posit that data shows                 2   another material?
    3   that polypropylene mesh actually does not shrink and is         3          MR. KIEFFER: Objection, form, speculation.
    4   inert, would you have any reason to disagree with that?         4   BY THE WITNESS:
    5           MR. KIEFFER: Objection.                                 5       A. Possibly.
    6   BY THE WITNESS:                                                 6   BY MR. BOWDEN:
    7       A. It depends on which fiber you're talking                 7       Q. Okay. So it's not a unique complication to
    8   about, which material you're talking about.                     8   mesh, in other words?
    9   BY MR. BOWDEN:                                                  9          MR. KIEFFER: Objection, form.
   10       Q. Polypropylene.                                          10   BY THE WITNESS:
   11           MR. KIEFFER: Objection.                                11       A. It is a unique complication to mesh.
   12   BY THE WITNESS:                                                12   BY MR. BOWDEN:
   13       A. There are various grades of polypropylene.              13       Q. I'm sorry. You said that it could possibly
   14   BY MR. BOWDEN:                                                 14   occur with other materials?
   15       Q. Marlex polypropylene used in an Avaulta                 15       A. Other meshes.
   16   device.                                                        16       Q. Okay. Not just a Bard device but other types
   17           MR. KIEFFER: Objection.                                17   of devices?
   18   BY THE WITNESS:                                                18          MR. KIEFFER: Objection.
   19       A. Repeat the original question.                           19   BY THE WITNESS:
   20   BY MR. BOWDEN:                                                 20       A. Correct.
   21       Q. Do you have any indication that that material           21   BY MR. BOWDEN:
   22   in and of itself shrinks as opposed to contracting with a      22       Q. And mesh is made from things other than
   23   wound as it heals, the Marlex polypropylene used in an         23   polypropylene; is that a fair statement?
   24   Avaulta device?                                                24       A. Yes.
   25       A. No.                                                     25       Q. Okay. Did you ever see anything in your
                                                             Page 83                                                         Page 85
    1       Q. Okay. Did you yourself ever see a high         1             practice indicating that Bard mesh was too stiff for
    2   failure rate associated with Avaulta?                 2             vaginal implant?
    3       A. I did not.                                     3                 A. No.
    4       Q. And would you agree that scarring is a         4                 Q. In fact, you saw quite the opposite, didn't
    5   natural part of healing as is a certain amount of     5             you?
    6   inflammation?                                         6                     MR. KIEFFER: Objection, form.
    7           MR. KIEFFER: Objection.                       7             BY THE WITNESS:
    8   BY THE WITNESS:                                       8                 A. Yes.
    9       A. Yes.                                           9             BY MR. BOWDEN:
   10   BY MR. BOWDEN:                                       10                 Q. Okay. Were you aware that Bard mesh is
   11       Q. Did you ever observe any sort of fraying or 11               actually classified as a macroporous or a large pore
   12   roping in the Bard Avaulta device?                   12             mesh?
   13       A. This one in particular.                       13                     MR. KIEFFER: Objection, form.
   14       Q. Okay. Did you see any fraying?                14             BY THE WITNESS:
   15       A. No.                                           15                 A. Yes.
   16       Q. Okay. And do you know what roping means? 16                  BY MR. BOWDEN:
   17       A. Turning into a cord-like structure.           17                 Q. Okay. And is there anything in your practice
   18       Q. Okay. And that's what's reflected in your     18             indicating that that is not so?
   19   operative note?                                      19                     MR. KIEFFER: Objection.
   20       A. Yes.                                          20             BY THE WITNESS:
   21       Q. Do you think that's a -- do you think what    21                 A. No.
   22   you saw is a risk that is generally present with any 22             BY MR. BOWDEN:
   23   synthetic implantation?                              23                 Q. Anything in your practice indicating that
   24           MR. KIEFFER: Form objection.                 24             there's any issue with the mesh pore size?
   25   BY MR. BOWDEN:                                       25                 A. No.

                                                                                                             22 (Pages 82 - 85)
                                                    Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 24 of 58 PageID #:91980


                                                           Page 86                                                                 Page 88
    1        Q. And is it fair to state that you're not an            1   Kieffer showed you about your preceptorship for Bard and
    2   expert on mesh pore size or any sort of design of vaginal     2   your attendance at Bard events, is anything of that
    3   mesh?                                                         3   abnormal or unique to Bard?
    4           MR. KIEFFER: Objection.                               4       A. No.
    5   BY THE WITNESS:                                               5       Q. Is that basically -- Strike that.
    6        A. Correct.                                              6            Okay. Just real quickly, Doctor, Exhibits 11
    7   BY MR. BOWDEN:                                                7   and 12 which are the exhibits from your practice -- I
    8        Q. Okay. Doctor, again, I'm objecting to the             8   don't see 12 in front of me. Oh, that's because I don't
    9   use of the internal Bard documentation because we didn't      9   have a copy. I think you've got 12 right there in front
   10   get notice of it prior to the deposition. That's             10   of you somewhere. Somewhere. It says 2 but that should
   11   actually something that's not supposed to happen in          11   be 12. Oh, yeah, it's 12. Again, this is Exhibit 12 and
   12   litigation. I'm not calling out counsel on it or             12   11. And you've seen 12, Doctor. It says "Cure Urinary
   13   anything like that. I'm just preserving my objection.        13   Incontinence;" yes?
   14   But is it fair to state that because you worked for Bard     14       A. Yes.
   15   you believe in their products?                               15       Q. And what that relates to is you performing
   16           MR. KIEFFER: Objection.                              16   transvaginal polypropylene sling procedures; is that a
   17   BY THE WITNESS:                                              17   fair statement?
   18        A. Yes.                                                 18       A. Yes.
   19   BY MR. BOWDEN:                                               19       Q. It doesn't relate to using transvaginal mesh
   20        Q. Okay. Did you ever experience anything               20   kits to alleviate pelvic organ prolapse; fair?
   21   during your exposure to Bard that would make you question    21       A. Correct.
   22   their products?                                              22       Q. And this LinkedIn page which is 11, you have
   23        A. No.                                                  23   no memory of this; right?
   24        Q. And you recall you looked at the figure of, a        24       A. Correct.
   25   large figure of money that Bard paid you, and you thought    25       Q. So really me asking you to comment on it is
                                                           Page 87                                                                 Page 89
    1   that that was inaccurate; is that a fair statement?           1 pointless because you don't know who wrote it or when or
    2       A. Yes.                                                   2 why; fair?
    3       Q. Being a preceptor for Bard, you were simply            3     A.     Correct.
    4   teaching other physicians techniques in implanting            4     Q.     Okay. Since we're talking about this, I want
    5   devices; is that a fair statement?                            5 to show you two articles. This is -- and I'm sorry.
    6       A. Yes.                                                   6           Go off the record real fast. Do some
    7       Q. And you felt that -- did you feel that you             7 housekeeping.
    8   did that competently?                                         8          THE VIDEOGRAPHER: Now going off the record at
    9       A. Yes.                                                   9 11 a.m.
   10       Q. Were you ever -- do you feel like you were            10                       (Discussion had off the
   11   ever improperly instructed or improperly pressured to do     11                       record.)
   12   things you didn't want to do by Bard representatives for     12            Now going back on the record at 11:03 a.m.
   13   their sales or otherwise?                                    13 BY MR. BOWDEN:
   14       A. No.                                                   14     Q.     Doctor, I've handed you a joint statement by
   15       Q. Would you ever allow that to happen?                  15 two organizations called AUGS and SUFU, the American
   16       A. No.                                                   16 Urogynecological Society and also the Society of
   17       Q. In your experience, is Bard a good company?           17 Urodynamics and Female Pelvic Medicine. I'm not going to
   18           MR. KIEFFER: Objection.                              18 read the whole title. It's a long abbreviation. Are you
   19   BY THE WITNESS:                                              19 familiar with these organizations?
   20       A. Yes.                                                  20     A.     Yes.
   21   BY MR. BOWDEN:                                               21     Q.     Do you belong to either one of these
   22       Q. Okay. And does anything that you saw in the           22 organizations?
   23   documents regarding your work for Bard just in the prior     23     A.     Used to.
   24   questioning with Mr. Kieffer -- Strike that.                 24     Q.     Which one -- SUFU, AUGS or both?
   25           Is there anything in those documents Mr.             25     A. AUGS.

                                                                                                                   23 (Pages 86 - 89)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                                       888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 25 of 58 PageID #:91981


                                                         Page 90                                                       Page 92
    1        Q. Okay. And do you respect the pronouncements         1       Q. And there's conservative therapies; yes,
    2   of that organization?                                       2   medication, kegel exercises, things like that?
    3        A. Yes.                                                3       A. Yes.
    4        Q. And this position statement reads -- the            4       Q. And then there's non-conservative or surgical
    5   title reads -- well, this position statement -- below       5   options; correct?
    6   that the headline is: "The polypropylene mesh               6       A. Yes.
    7   mid-urethral sling is the recognized worldwide standard     7          MR. KIEFFER: Objection.
    8   of care for the surgical treatment of stress urinary        8   BY MR. BOWDEN:
    9   incontinence. The procedure is safe, effective and has      9       Q. What surgical options did you use at the time
   10   improved the quality of life for millions of women." Did   10   of your retirement to alleviate stress urinary
   11   I read that correctly?                                     11   incontinence?
   12        A. Yes.                                               12       A. Transobturator tape.
   13        Q. And do you agree with that statement?              13       Q. Made out of polypropylene?
   14           MR. KIEFFER: Objection.                            14       A. Yes.
   15   BY THE WITNESS:                                            15       Q. And that's the Aris you referred to?
   16        A. I do.                                              16       A. Yes.
   17   BY MR. BOWDEN:                                             17       Q. And you said that you preferred -- you
   18        Q. I'm sorry. You said I do?                          18   preferred that over the Align?
   19        A. I do.                                              19       A. I did.
   20        Q. Okay. And, Doctor, if you could turn to the        20       Q. Any reason?
   21   next -- I'm sorry. Put that face down if you want to       21       A. I just liked it better.
   22   next to you. There's another AUGS/SUFU joint statement I   22       Q. Is it fair to state that there is no
   23   want to show you. That's Exhibit 14. This is               23   accounting for taste?
   24   "Frequently Asked Questions by Patients Mid-urethral       24       A. Yes, it's fair to state that.
   25   Slings for Stress Urinary Incontinence." Do you see        25       Q. Okay. And is that occur -- is that what's
                                                         Page 91                                                       Page 93
    1   that?                                                     1 true in this circumstance, you just have a preference;
    2       A. Yes.                                               2 yes?
    3       Q. And the second question is the one I'm             3     A. Yes.
    4   focusing on. It says: "Are mid-urethral slings safe."     4     Q. Do you have any issue with the design and the
    5   And it reads: "The mid-urethral sling is considered safe  5 efficacy of the Align?
    6   and effective by the US Food and Drug Administration. As 6      A. No.
    7   with any surgery, complications can occur, but they are   7     Q. Okay. And do you ever do collagen injections
    8   typically minor and can usually be repaired."             8 or things like a Birch or a Marchetti -- an MMK
    9          MR. KIEFFER: Objection.                            9 procedure, Marshall-Marchetti?
   10   BY MR. BOWDEN:                                           10     A. Collagen injections, extremely rare.
   11       Q. Did I read that correctly?                        11     Q. Okay.
   12       A. Yes, you did.                                     12     A. And the other two, no.
   13       Q. And do you agree with that statement?             13     Q. And that's because the Birch and the MMK,
   14          MR. KIEFFER: Objection.                           14 those are procedures that are more invasive than a
   15   BY THE WITNESS:                                          15 polypropylene transvaginally implanted sling; is that a
   16       A. Yes, I do.                                        16 fair statement?
   17   BY MR. BOWDEN:                                           17         MR. KIEFFER: Objection.
   18       Q. So, Doctor, up until you retired in 2015 you      18 BY THE WITNESS:
   19   did treat stress urinary incontinence as we discussed;   19     A. Yes.
   20   yes?                                                     20 BY MR. BOWDEN:
   21       A. Yes.                                              21     Q. And also the morbidity is higher; yes?
   22       Q. And is it fair to state that you had both         22         MR. KIEFFER: Objection.
   23   surgical and nonsurgical options to utilize in treating  23 BY THE WITNESS:
   24   that condition?                                          24     A. Yes.
   25       A. Yes.                                              25 BY MR. BOWDEN:

                                                                                                        24 (Pages 90 - 93)
                                                 Veritext Legal Solutions
   www.veritext.com                                                                                          888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 26 of 58 PageID #:91982


                                                           Page 94                                                             Page 96
    1       Q. And the failure rate for those two procedures          1       Q. Okay. And how were you initially trained --
    2   is also higher than for a mid-urethral polypropylene          2   when and how were you initially trained to treat pelvic
    3   sling; yes?                                                   3   organ prolapse?
    4           MR. KIEFFER: Objection.                               4       A. I attended hundreds and hundreds of hours of
    5   BY THE WITNESS:                                               5   post-graduate symposium both lectures and practical
    6       A. Yes.                                                   6   surgical demonstrations on cadavers and watched live
    7   BY MR. BOWDEN:                                                7   surgery, and that's how I obtained my training.
    8       Q. And you agree that there is literature                 8       Q. Okay. Were you trained -- I'm sorry. Strike
    9   supporting the safety and efficacy of polypropylene           9   that.
   10   implanted transvaginally to alleviate stress urinary         10            What techniques were you trained -- try that
   11   incontinence; yes, Doctor?                                   11   again.
   12           MR. KIEFFER: Objection.                              12            In what techniques were you trained in that
   13   BY THE WITNESS:                                              13   fashion?
   14       A. Yes.                                                  14       A. All the techniques that relate to
   15   BY MR. BOWDEN:                                               15   transobturator tape insertion and all the techniques that
   16       Q. Okay. And this is a little unclear. Did               16   relate to the kit approach for anterior pelvic prolapse
   17   Bard ever train you on the implantation of the Avaulta or    17   correction.
   18   the Align?                                                   18       Q. And you were never trained in like a native
   19       A. I don't remember specifically but probably.           19   tissue repair like a polyplactation?
   20       Q. Okay. And is it fair to state that you would          20       A. I was trained in that as well.
   21   have found that training satisfactory?                       21       Q. Okay. And which approach did you prefer?
   22       A. Yes.                                                  22       A. I preferred the so-called kit approach to
   23       Q. And is it fair to state that you would not            23   anterior pelvic prolapse using mesh products.
   24   have relied solely on that training alone in -- I'm          24       Q. Polypropylene mesh products?
   25   sorry -- in performing procedures?                           25       A. Yes.
                                                           Page 95                                                             Page 97
    1       A. Yes.                                                   1       Q. And why was that your preference?
    2       Q. You would have used whatever information Bard          2       A. Because in my hands it seemed to work the
    3   gave you as amplification of your medical training; is        3   best.
    4   that a fair statement?                                        4       Q. Okay. And I don't know if you answered this
    5       A. Yes.                                                   5   question. I don't know if this question was asked or
    6       Q. And you would not have relied solely on any            6   answered. Do you have an estimation in your mind how
    7   information that Bard provided you with regard to             7   many times you used the Bard Avaulta anterior device?
    8   technique or its product; is that a fair statement?           8       A. I'm just guessing but many hundreds of times.
    9           MR. KIEFFER: Objection.                               9       Q. Okay. And I think you said you had a five
   10   BY THE WITNESS:                                              10   percent reoperation rate; is that a fair statement?
   11       A. Yes.                                                  11       A. Yes, it is.
   12   BY MR. BOWDEN:                                               12       Q. Okay. And, Doctor, it's fair to state you're
   13       Q. And, Doctor, in your practice you also                13   not critical of the design or function of the Bard
   14   treated pelvic organ prolapse?                               14   Avaulta device; is that -- is that right?
   15       A. Yes.                                                  15           MR. KIEFFER: Objection.
   16       Q. Was it primary cystocele or did you also do           16   BY THE WITNESS:
   17   vault prolapse and rectocele?                                17       A. Yes.
   18       A. I did not do rectocele, and I did not do              18   BY MR. BOWDEN:
   19   vault prolapse, and I did mostly cystocele.                  19       Q. And as far as you're concerned, the Avaulta
   20       Q. Okay. Anything besides cystocele?                     20   was a good device in your experience?
   21       A. Rare vault -- rare vault prolapse.                    21       A. Yes.
   22       Q. Okay. And how were you trained in your -- in          22       Q. And it's -- is it also fair to state you're
   23   your residency to treat pelvic organ prolapse?               23   not critical of any labeling of the products?
   24       A. I was not trained in my residency to treat            24       A. Yes.
   25   pelvic organ prolapse.                                       25       Q. Okay. And, Doctor, I was a little unclear

                                                                                                               25 (Pages 94 - 97)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                 888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 27 of 58 PageID #:91983


                                                           Page 98                                                                  Page 100
    1   from the records what particular Avaulta was used in this     1   considered on any given patient.
    2   circumstance. It's -- there's several different               2       Q. Okay. So at this point you were evaluating
    3   varities. Do you believe it was an Avaulta Classic or an      3   Mrs. Wheeler for surgery?
    4   Avaulta Solo or do you know?                                  4       A. It was a standard form that I filled out on
    5        A. I don't remember.                                     5   most patients.
    6        Q. Okay. Have you ever used an Avaulta Plus?             6       Q. Okay. And it looks like when she came to see
    7        A. I don't remember the distinctions.                    7   you initially she was 45 years old and 220 pounds or
    8        Q. Okay. Oh, Doctor, I'm sorry. I'm doing this           8   more; is that fair to state?
    9   a little bit out of order. I apologize. This is Exhibit       9       A. Yes.
   10   15. This is actually our cross notice of the deposition      10       Q. And she was five feet seven?
   11   here today which I think you've seen before. Do you          11       A. Yes.
   12   recognize that document, Doctor?                             12       Q. So that made her -- do you know what the BMI
   13        A. Yes.                                                 13   is? I'm not asking you to do that on the fly.
   14        Q. Okay. So in that document there is a request         14       A. I can't do it on the fly.
   15   for documents which appears in what is labeled at the top    15       Q. Okay. All right. So it's a very high BMI,
   16   as Page 5 of 11. You notice there's more than one            16   morbidly obese; yes?
   17   numbering scheme. I'm asking you to look at the line up      17       A. Yes.
   18   here for 5 of 11.                                            18          MR. KIEFFER: Objection.
   19        A. Yes.                                                 19          MR. BOWDEN: Sorry, counsel.
   20        Q. And the first item is your current or                20          THE WITNESS: Sorry.
   21   up-to-date resume or curriculum vitae which you've           21          MR. BOWDEN: No, that's okay. I asked the
   22   already supplied to us, and thank you for that. Then         22   question quickly. You answered it quickly. I didn't
   23   there's a bunch of other categories of documents asking      23   want to cut Mr. Kieffer off.
   24   for things having to do with your treatment of               24          THE WITNESS: Excuse me. Can I go off the
   25   Mrs. Wheeler, documents reviewed in preparation for the      25   record?
                                                           Page 99                                                                  Page 101
    1   deposition, et cetera, et cetera. It goes on for 18           1           MR. BOWDEN: Go off the record, yea.
    2   items. Have you had a chance to peruse these items prior      2           THE VIDEOGRAPHER: Now going off the record at
    3   to sitting down today, Doctor?                                3 11:14 a.m.
    4       A. Yes.                                                   4                      (Discussion had off the
    5       Q. Okay. And I infer that Exhibit Number 3                5                      record.)
    6   which was your file on this case is all that you have         6             Now going back on the record at 11:15 a.m.
    7   that's responsive to this document request. Am I correct      7 BY MR. BOWDEN:
    8   about that?                                                   8      Q.    Okay, Doctor. And just -- I'm sorry. Is
    9       A. Yes.                                                   9 this your handwriting or your nurse's handwriting?
   10       Q. And your resume, of course?                           10      A.    Both.
   11       A. Yes.                                                  11      Q.    Both, okay. Just a few select items here.
   12       Q. All right. Great. Done with that, Doctor.             12 It reads under cystocele: "Two second degree or third
   13            Doctor, this is Exhibit Number 16. And I            13 degree;" is that right?
   14   just wanted to show it to you real quick. This I believe     14      A.    Yes.
   15   is your first record of a visit with Mrs. Wheeler. It's      15      Q.    "Cystocele protective" something?
   16   a record dated                     2009?                     16      A.    Yes, "protective of worse stress urinary
   17       A. Yes.                                                  17 incontinence."
   18       Q. Does this -- it says -- "Surgical Difficulty"         18      Q.    So is that a way of saying that she had
   19   is what it reads at the top. Is that -- is this a form       19 what's called occult stress urinary incontinence?
   20   that you used in your office?                                20      A.    No. She had severe stress urinary
   21       A. Yes, it is.                                           21 incontinence.
   22       Q. What is the Surgical Difficulty label? What           22      Q.    Okay. So, in other words, sometimes a
   23   does that mean?                                              23 cystocele can mask stress urinary incontinence. But in
   24       A. It refers to items that might have an effect          24 this instance it's just not making it not as bad; is that
   25   on the difficulty of any surgical procedure that might be    25 a fair statement?

                                                                                                                  26 (Pages 98 - 101)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                        888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 28 of 58 PageID #:91984


                                                           Page 102                                                         Page 104
    1       A. No. That means that it was contributing to              1       Q. Does that mean that you could see the
    2   her problem.                                                   2   cystocele at the introitus?
    3       Q. Oh, it was. Okay. All right. And it reads               3       A. Yes.
    4   that she had to wear three to five pads daily and one pad      4       Q. In other words, for the consumption of the
    5   a night?                                                       5   jury, it looked like a baby's head coming out of her
    6       A. I don't see where --                                    6   vagina?
    7       Q. Oh, I'm sorry. It's under --                            7           MR. KIEFFER: Objection.
    8       A. Yes, that's right. That's correct.                      8   BY THE WITNESS:
    9       Q. And it states that she's -- age 20 she had              9       A. Baby's head was still in the vagina. Coming
   10   her first child and she had a huge baby at age 28 at 9        10   out of the vagina would have been --
   11   pounds, 10 ounces? I'm jumping around a little bit. On        11   BY MR. BOWDEN:
   12   the right-hand side.                                          12       Q. Four?
   13       A. Huge baby, nine pounds, ten ounces at birth.           13       A. -- four.
   14       Q. Okay. And does that mean -- did she have an            14       Q. In other words, it was like you were looking
   15   episiotomy? There's a note of that?                           15   in the vagina you could see a head coming out --
   16       A. I don't see that.                                      16           MR. KIEFFER: Objection.
   17       Q. Okay. It also reads that she had                       17   BY MR. BOWDEN:
   18   endometriosis plus laparoscopy age 20?                        18       Q. -- similar to that; yes?
   19       A. Yes.                                                   19       A. You could see a bladder falling down.
   20       Q. And I think you referred before to the fact            20       Q. Okay. Fair enough.
   21   that endometriosis can cause some pretty marked pelvic        21            It also reads that she had penetration
   22   pain?                                                         22   incontinence and orgasm incontinence?
   23       A. Yes, it can.                                           23       A. Yes.
   24           MR. KIEFFER: Objection.                               24       Q. Does that mean that when she was engaged in
   25   BY MR. BOWDEN:                                                25   intercourse with her husband that she would sometimes
                                                           Page 103                                                         Page 105
    1       Q.   Can it cause -- sorry. Go ahead.                      1   leak urine?
    2       A.   Yes, it can.                                          2        A. Yes.
    3       Q.   Can it cause chronic pelvic pain?                     3        Q. And does that also mean when she had an
    4           MR. KIEFFER: Objection.                                4   orgasm she would sometimes leak urine?
    5   BY THE WITNESS:                                                5        A. Yes.
    6       A. Yes.                                                    6        Q. Okay. And it says: "Wet OAB nocturia times
    7   BY MR. BOWDEN:                                                 7   two to three." Overactive bladder?
    8       Q. And do you believe in Mrs. Wheeler that it              8        A. Yes.
    9   was doing these things?                                        9        Q. Does that mean that she had also urge
   10           MR. KIEFFER: Objection.                               10   incontinence?
   11   BY THE WITNESS:                                               11        A. She had urge incontinence by testing but did
   12       A. Possibly.                                              12   not complain of it by history.
   13   BY MR. BOWDEN:                                                13        Q. Okay. She did not have interstitial
   14       Q. Doctor, there's a preoperative diagnosis in            14   cystitis?
   15   this record if you go to the third page. It says there's      15        A. Not to my knowledge.
   16   failure of conservative therapy; is that correct?             16        Q. Okay. And so your suggested treatment was
   17       A. Yes.                                                   17   the transobturator tape which is the Aris sling; yes?
   18       Q. And she had genuine stress urinary                     18        A. Yes.
   19   incontinence --                                               19        Q. And then the cystocele repair?
   20       A. Yes.                                                   20        A. Yes.
   21       Q. -- as you referred?                                    21        Q. Okay. We are done with that one.
   22           And a third degree cystocele which -- what            22            Doctor, so was that -- essentially from the
   23   does that mean?                                               23   first time that you saw Mrs. -- the first time you saw
   24       A. On a one to four scale it was a three in my            24   Mrs. Wheeler you knew that she needed surgery to
   25   estimation.                                                   25   alleviate these two conditions?

                                                                                                          27 (Pages 102 - 105)
                                                    Veritext Legal Solutions
   www.veritext.com                                                                                                888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 29 of 58 PageID #:91985


                                                        Page 106                                                         Page 108
    1       A. Yes.                                                 1   BY MR. BOWDEN:
    2       Q. And I'm sorry. Refer back to -- refer back           2       Q. And do you agree that these conditions can
    3   to --                                                       3   affect a woman's sexuality and sexual function?
    4       A. Not from the first time. From the second             4           MR. KIEFFER: Objection.
    5   time.                                                       5   BY THE WITNESS:
    6       Q. Oh, the second time. Okay. Refer back to             6       A. Yes.
    7   Exhibit Number 16 for one second where it says suggested    7   BY MR. BOWDEN:
    8   treatment TOT.                                              8       Q. And do you recall in Mr. Wheeler's case that
    9       A. Sixteen, suggested treatment TOT, yes.               9   both of those things were true?
   10       Q. That's Page 148.                                    10           MR. KIEFFER: Objection.
   11       A. Yes.                                                11   BY THE WITNESS:
   12       Q. It says in the bottom -- I'm sorry. It              12       A. Yes.
   13   says -- right after TOT there's a check mark against,      13   BY MR. BOWDEN:
   14   sorry, right by make extra tight?                          14       Q. And you already covered this, but you felt at
   15       A. No.                                                 15   the time that Mrs. Wheeler was an appropriate candidate
   16       Q. Okay. No. So just TOT is check marked?              16   for both devices, both the Avaulta and the Aris; yes?
   17       A. Correct.                                            17       A. Yes.
   18       Q. So, in other words -- the tensioning we read        18       Q. Do you still feel that way today?
   19   from your prior notes -- I'm sorry. I read in your notes   19       A. Yes.
   20   the tensioning essentially was determined by you judging   20       Q. And, Doctor, just jumping ahead a little bit,
   21   from years of experience; is that correct?                 21   you have a very extensive informed consent procedure; is
   22       A. Yes.                                                22   that a fair statement?
   23       Q. In other words, you would never implant a           23       A. Yes.
   24   sling that was overly tensioned? You know not to do        24       Q. And you engaged in that informed consent
   25   that?                                                      25   procedure with Mrs. Wheeler; is that a fair statement?
                                                        Page 107                                                         Page 109
    1        A. Correct.                                            1       A. Yes.
    2        Q. Doctor, would you agree that stress urinary         2       Q. All right. Doctor, I'm going to show you
    3   incontinence is a life-altering condition?                  3   what is going to be marked as Exhibit Number 17. This is
    4           MR. KIEFFER: Objection.                             4   the Avaulta Instructions For Use document. I'm going to
    5   BY THE WITNESS:                                             5   show it to you and ask you if you're familiar with it.
    6        A. Yes.                                                6   I'm sorry. I asked you if you're familiar with it.
    7   BY MR. BOWDEN:                                              7       A. Yes.
    8        Q. Would you also agree that a cystocele can be        8       Q. Yes. Okay. So, Doctor, if you turn to Page
    9   a life-altering condition as well?                          9   number -- well, in the bottom corner -- it's 1-7 is the
   10           MR. KIEFFER: Objection.                            10   last two pages of the Bates number.
   11   BY THE WITNESS:                                            11       A. Yes.
   12        A. Yes.                                               12       Q. There's a little tiny 5 at the bottom. It
   13   BY MR. BOWDEN:                                             13   reads "Adverse Reactions." Do you see that section?
   14        Q. And in this case it was for Mrs. Wheeler           14       A. No.
   15   because her cystocele was making her stress urinary        15       Q. It's right here.
   16   incontinence worse?                                        16       A. Yes.
   17           MR. KIEFFER: Objection.                            17       Q. Okay. Good. It reads: "Adverse Reactions.
   18   BY THE WITNESS:                                            18   Complications associated with the proper implantation of
   19        A. Yes.                                               19   the Avaulta Solo Synthetic Support may include but are
   20   BY MR. BOWDEN:                                             20   not limited to those typically associated with surgically
   21        Q. Okay. And do you agree that these conditions       21   implantable materials including," and the first item is:
   22   can affect a woman's self-esteem?                          22   "Postoperative hematoma, seroma, abscess or fistula
   23           MR. KIEFFER: Objection.                            23   formation or scarring which may occur following the
   24   BY THE WITNESS:                                            24   next -- I'm sorry -- following the implant procedure."
   25        A. Yes.                                               25   Next is: "Urinary retention, bladder outlet obstruction

                                                                                                       28 (Pages 106 - 109)
                                                 Veritext Legal Solutions
   www.veritext.com                                                                                             888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 30 of 58 PageID #:91986


                                                         Page 110                                                          Page 112
    1   and other voiding and defecatory dysfunctions. These         1   question.
    2   conditions may be associated with over-correction or too     2           Did you warn Mrs. Wheeler of all these
    3   much tension placed on the implant." Next is:                3   potential complications?
    4   "Perforations or lacerations of vessels, nerves, bladder,    4          MR. KIEFFER: Objection.
    5   bowel, urethra, rectum or any viscera which may occur        5   BY THE WITNESS:
    6   during implantation procedure." Almost halfway through.      6       A. Yes.
    7   Next is: "Irritation at the operative wound site which       7   BY MR. BOWDEN:
    8   may elicit a foreign body response that leads to wound       8       Q. And is everything I read from the
    9   dehiscence, inflammation and/or infection." Next is:         9   Instructions for Use document, is that consistent with
   10   "Extrusion through vaginal epithelium or erosion into       10   your contemporaneous understanding at the time you
   11   surrounding viscera and/or mucosa," and next is:            11   implanted Mrs. Wheeler with the Avaulta of possible
   12   "Inflammation --" sorry -- "Inflammation, sensitization,    12   complications from those devices?
   13   pain, dyspareunia, scarification, contraction, device       13       A. Yes.
   14   migration and failure of the procedure resulting in         14       Q. And specifically this document warned of
   15   recurrence of vaginal wall prolapse." Last is: "Urinary     15   possible pain; yes?
   16   incontinence (stress and urge)." Did I read the adverse     16       A. Yes.
   17   reactions accurately, Doctor?                               17       Q. And specifically it warned of possible device
   18       A. Yes.                                                 18   migration?
   19       Q. Do you feel that that is a comprehensive and         19       A. Yes.
   20   complete list of possible complications of transvaginally   20       Q. Which is what you think happened here?
   21   placed polypropylene devices intended to alleviate          21          MR. KIEFFER: Objection.
   22   stress -- excuse me -- intended to alleviate pelvic organ   22   BY THE WITNESS:
   23   prolapse?                                                   23       A. Pain, yes. Migration, no.
   24           MR. KIEFFER: Objection, form and foundation.        24   BY MR. BOWDEN:
   25   BY THE WITNESS:                                             25       Q. Well, what do you -- what do you -- what's
                                                         Page 111                                                          Page 113
    1       A. Yes.                                                1     the complication you saw during the explant procedure?
    2   BY MR. BOWDEN:                                             2     What would you call that?
    3       Q. Okay. Do you take any issue with the Bard           3         A. Severe inflammation in that area, and the
    4   warnings or labeling in this case?                         4     inflammation affected the mesh implant which made it
    5          MR. KIEFFER: Objection, form and foundation.        5     contract.
    6   BY THE WITNESS:                                            6         Q. All of those things were warned of in the
    7       A. No.                                                 7     Instructions For Use document; yes?
    8   BY MR. BOWDEN:                                             8            MR. KIEFFER: Objection, form.
    9       Q. Do you -- is there any reason to question the       9     BY THE WITNESS:
   10   adequacy of the document I'm holding in my hand, document 10         A. Yes.
   11   Exhibit 17?                                               11     BY MR. BOWDEN:
   12          MR. KIEFFER: Objection, form and foundation.       12         Q. And you informed Mrs. Wheeler of the
   13   BY THE WITNESS:                                           13     possibilities of these -- the possibility of these
   14       A. No.                                                14     adverse events; yes?
   15   BY MR. BOWDEN:                                            15            MR. KIEFFER: Objection.
   16       Q. Okay. And what I read are complications that       16     BY THE WITNESS:
   17   are generally associated with implantation of vaginal     17         A. Yes.
   18   mesh not just Bard vaginal mesh; is that a fair           18     BY MR. BOWDEN:
   19   statement?                                                19         Q. Okay. Doctor, is it fair to state that
   20          MR. KIEFFER: Objection, form and foundation.       20     sexual pain or dyspareunia is not unique to surgery using
   21   BY THE WITNESS:                                           21     vaginal mesh?
   22       A. Yes.                                               22         A. Yes.
   23   BY MR. BOWDEN:                                            23         Q. Is it fair to state that any pelvic surgery
   24       Q. Did you warn Mrs. Wheeler of all these             24     can carry a risk of dyspareunia and does?
   25   conditions, all these possibilities? Let me ask a better  25            MR. KIEFFER: Objection.

                                                                                                         29 (Pages 110 - 113)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 31 of 58 PageID #:91987


                                                          Page 114                                                          Page 116
    1   BY THE WITNESS:                                               1           MR. KIEFFER: Objection.
    2       A. Yes.                                                   2   BY THE WITNESS:
    3   BY MR. BOWDEN:                                                3        A. Yes.
    4       Q. So if the contention in this case is that              4   BY MR. BOWDEN:
    5   Mrs. Wheeler would not have suffered from dyspareunia if      5        Q. And formation of scar tissue is also a normal
    6   mesh had not been used, that's not accurate; is that a        6   and expected part of the healing process; is that a fair
    7   fair statement?                                               7   statement?
    8           MR. KIEFFER: Objection, form.                         8        A. Yes.
    9   BY THE WITNESS:                                               9        Q. Doctor, would you agree that it's your role
   10       A. That's unknowable.                                    10   as a physician to know the potential complications and
   11   BY MR. BOWDEN:                                               11   benefits of anything you implant in your patient or any
   12       Q. Okay. In other words, there's a risk of               12   device -- Strike that. Start again.
   13   dyspareunia in any surgery that would have been used to      13            Would you agree it's your role as a physician
   14   alleviate the cystocele --                                   14   to understand the procedures of the devices you're going
   15           MR. KIEFFER: Object --                               15   to treat your patient with?
   16   BY MR. BOWDEN:                                               16        A. Yes.
   17       Q. -- fair?                                              17        Q. And then to communicate your knowledge of
   18           MR. KIEFFER: -- to form.                             18   those procedures in layman's terms to the patient, both
   19   BY THE WITNESS:                                              19   the benefits and the drawbacks?
   20       A. Yes.                                                  20        A. Yes.
   21   BY MR. BOWDEN:                                               21        Q. And at that point after you fully advised
   22       Q. Did you ever see Mrs. Wheeler suffer from any         22   your patient the patient makes an informed decision as to
   23   erosion?                                                     23   whether or not he or she would want to proceed with the
   24       A. No.                                                   24   treatment?
   25       Q. And before you implanted the Avaulta is it            25        A. Yes.
                                                          Page 115                                                          Page 117
    1   fair to state you knew you'd be implanting a foreign body     1       Q. Reminds me, Doctor. You practiced as a
    2   into Mrs. Wheeler?                                            2   urologist for 30 years. Did you specialize in males or
    3       A. Yes.                                                   3   females or did you do both?
    4       Q. And that the body's inflammatory response              4       A. For the first 15 years I specialized in
    5   could occur to --                                             5   males, and for the second 15 years I specialized in
    6       A. Yes.                                                   6   females.
    7       Q. -- a degree?                                           7       Q. Okay. Doctor, this is Exhibit Number 18.
    8            To the degree that it did; yes?                      8          MR. BOWDEN: Jon, I apologize if you cannot
    9       A. Yes.                                                   9   read my handwriting. I'm doing my level best I promise
   10       Q. And you warned her of that; correct?                  10   you. Although -- just let me know if that's unclear.
   11           MR. KIEFFER: Objection.                              11   BY MR. BOWDEN:
   12   BY THE WITNESS:                                              12       Q. Doctor, do you recognize Exhibit Number 18?
   13       A. Yes.                                                  13       A. Yes.
   14   BY MR. BOWDEN:                                               14       Q. What is Exhibit Number 18?
   15       Q. And, Doctor, as far as inflammation is                15       A. It's a discussion that we had with the
   16   concerned, would you agree that that's a normal part of      16   patient after testing.
   17   the healing process?                                         17       Q. Okay. This is approximately during the
   18           MR. KIEFFER: Objection.                              18   time -- I'm sorry. This is during the time period of
   19   BY THE WITNESS:                                              19   your first visit with her?
   20       A. Yes.                                                  20       A. The second visit.
   21   BY MR. BOWDEN:                                               21       Q. Second visit, okay. Doctor, it reads:
   22       Q. Is that expected after surgery?                       22   "Discussion after urodynamic evaluation. I have reviewed
   23       A. To a lesser degree.                                   23   the results of all studies with the patient. I've
   24       Q. Okay. Typically speaking to a lesser degree           24   carefully explained to her the details of stress urinary
   25   but this is a known complication; fair?                      25   incontinence and if appropriate anterior pelvic prolapse

                                                                                                          30 (Pages 114 - 117)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 32 of 58 PageID #:91988


                                                           Page 118                                                          Page 120
    1   and cystocele both in English," et cetera. It speaks to        1        A. Yes.
    2   other languages. You had a discussion with her in              2        Q. Okay. It reads: "The patient has verbalized
    3   English as depicted in this paragraph; yes?                    3   complete understanding and asked a number of excellent
    4       A. Yes.                                                    4   questions that I've tried to answer completely to the
    5       Q. Then it reads: "I've explained my --" should            5   best of my ability." So this was interactive discussion?
    6   that say endorsed recommended procedure?                       6        A. Yes.
    7       A. Yes.                                                    7        Q. Doctor, just as an aside, is this document,
    8       Q. "To the patient in great detail for the                 8   is this something that you would have -- I'm trying to
    9   treatment of her stress incontinence and/or cystocele.         9   say this the best way. It looks like you had some
   10   I've also explained this is not her only alternative but      10   paragraphs you could add or delete into this document but
   11   she has other options but more conservative and also more     11   it is tailored to, specifically to Mrs. Wheeler?
   12   aggressive;" is that accurate?                                12        A. Yes.
   13       A. Yes.                                                   13        Q. Okay. Then it reads -- I'm not going to read
   14       Q. That's the conversation you had with her?              14   the whole thing, Doctor. You talk about postoperative
   15       A. Yes.                                                   15   recommendations, you know, looming activity. Then it
   16       Q. "I explained all these alternatives to the             16   moves on to the next paragraph. You've explained that
   17   patient in great detail;" fair?                               17   she can't have sex for six weeks after the surgery; yes?
   18       A. Yes.                                                   18        A. Yes.
   19       Q. Next it reads: "I have explained to the                19        Q. Last paragraph in the first page of Exhibit
   20   patient their success rates, failure rates, reasons for       20   18 is: "I have told the patient that if she does not
   21   success and reasons for failure, complications and the        21   follow all postop instructions exactly then I do not
   22   rates of recurrence. I explained the reasons why              22   suggest but guarantee the surgery will fail"?
   23   additional surgery after the original surgical procedure      23        A. Yes.
   24   may be needed, and I explained the possible effects of        24        Q. The next page, first paragraph: "I explained
   25   the surgery on her sexuality." Did I read that                25   that no guarantees of success can be given. I am not
                                                           Page 119                                                          Page 121
    1   correctly?                                                     1   perfect. Only God does a perfect job every time, and I
    2       A. Yes.                                                    2   pledge to put the full benefit of my 25 years of surgical
    3       Q. This is all a conversation you had with                 3   experience and judgment to the best possible outcome for
    4   Mrs. Wheeler; yes?                                             4   the surgery." Did I read that accurately?
    5       A. Yes.                                                    5       A. Yes.
    6       Q. And it looks like you asked Mrs. Wheeler to             6       Q. And that's a direct quote from a conversation
    7   sign each page of this document; is that accurate?             7   you had with Mrs. Wheeler?
    8       A. Yes.                                                    8       A. Yes.
    9       Q. And at the bottom of each page is her                   9           MR. KIEFFER: Object to form.
   10   signature; yes?                                               10   BY MR. BOWDEN:
   11       A. And on many of the paragraphs.                         11       Q. Okay. And with regard to the cystocele
   12       Q. Oh, I see. So, in other words, where you               12   surgery, you explained that there is a -- there can be up
   13   highlighted those are her initials?                           13   to a ten percent erosion rate?
   14       A. Yes.                                                   14       A. Yes.
   15       Q. Okay. And then it reads in the next                    15       Q. But you didn't see any erosion in this
   16   paragraph: "I have explained to the patient about the         16   circumstance; yes?
   17   FDA black box warning, that the more mesh used in a           17       A. I did not.
   18   patient the more likely to have complications such as         18       Q. Did you explain to her all the other
   19   penetrations, perforations, exposures, erosions of the        19   circumstances that could occur such as what happened
   20   suture line, most of which are easily taken care of when      20   here?
   21   identified." So is it -- are you talking about the 2008       21       A. Yes.
   22   warning from the FDA?                                         22           MR. KIEFFER: Object to the form.
   23       A. Yes.                                                   23   BY MR. BOWDEN:
   24       Q. Okay. So you specifically drew her attention           24       Q. Great. We're done with that one.
   25   to that?                                                      25           Then there's another document. It's actually

                                                                                                           31 (Pages 118 - 121)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 33 of 58 PageID #:91989


                                                         Page 122                                                          Page 124
    1   labeled "Informed Consent." This is Exhibit Number 19.       1   this is from Mrs. Wheeler's perspective, these
    2   It looks like this one -- here you go, Doctor. This one      2   paragraphs?
    3   is a little bit more expansive than the one I just read      3       A. Yes.
    4   from; is that a fair statement?                              4       Q. "I'm informed that although the bladder
    5        A. Yes.                                                 5   suspension procedure has nothing to do with specific
    6        Q. Do you know what date this would have been           6   sexual function, such function may be affected by vaginal
    7   done on? It looks like                      2009?            7   surgery"?
    8        A. Yes.                                                 8       A. Yes.
    9        Q. So that is also from this second visit you           9       Q. "I have mentioned having incontinence during
   10   had with Mrs. Wheeler?                                      10   sexual relations before the surgery and for that reason
   11        A. Yes. It's a more detailed preoperative              11   have tended to avoid intercourse because of the
   12   consent form.                                               12   embarrassment"?
   13        Q. Okay. And yeah, this one -- this one sort of        13       A. Yes.
   14   details a little bit of the -- of the premise for the       14       Q. This is something that she told you?
   15   operation; yes?                                             15       A. Yes.
   16        A. Yes.                                                16       Q. Okay. "Female orgasm is a subject poorly
   17        Q. And the indications for the procedure read:         17   understood. It is in part due to psychological factors.
   18   "The patient is a delightful lady with a very frustrating   18   This may or may not be affected by any surgery on the
   19   problem -- stress urinary incontinence which is severely    19   vagina. However, surgery may induce scar tissue
   20   impacting on her quality of life, at times preventing her   20   formation, and this can affect sensation or cause lack of
   21   from attending social and family gatherings, preventing     21   sensation in the vagina. Therefore, the ability to
   22   her from going to church and/or preventing her from doing   22   experience an orgasm can be affected. The size of the
   23   any type of exercise because of severe embarrassment from   23   vaginal opening and the depth of the channel may also be
   24   urinary leakage." Did I read that correctly?                24   affected or changed by the surgery. Use of penial
   25        A. Yes.                                                25   penetration may be affected. Intercourse may be painful
                                                         Page 123                                                          Page 125
    1       Q. And is that a quote from a conversation you           1   or cause bleeding." That's a conversation you had with
    2   had with Mrs. Wheeler?                                       2   her?
    3       A. Yes.                                                  3       A. Yes.
    4       Q. Okay. Then it reads that: "She is suffering           4       Q. And she voiced her understanding by signing
    5   from stress urinary incontinence with a significant loss     5   this form?
    6   of urine which is completely unexpected and without          6       A. Yes.
    7   warning," and you go on to describe stress urinary           7       Q. It reads in the next paragraph: "I have
    8   incontinence; yes?                                           8   already mentioned before surgery concerns about sensation
    9       A. Yes.                                                  9   and pleasure and enjoyment with sexual relations and
   10       Q. And it's your testimony that the cystocele           10   discussed desire for sexual relations. This can either
   11   was aggravating the stress urinary incontinence; yes?       11   be made better or made worse or may not change at all
   12       A. Yes.                                                 12   with the surgical procedure." Did I read that correctly?
   13       Q. Okay. And then you have a very detailed list         13       A. Yes.
   14   of various complications on the next page. I'll let the     14       Q. And you had that discussion with her?
   15   record speak for itself, but you also had Mrs. Wheeler      15       A. Yes.
   16   sign the bottom of that page; yes?                          16       Q. Next: "I understand that Dr. Feinstein makes
   17           MR. KIEFFER: Object to form.                        17   no guarantees, either stated or implied, regarding any
   18   BY THE WITNESS:                                             18   changes or improvements in my sexual enjoyment or sexual
   19       A. Yes.                                                 19   capability. Neither have any guarantees been made about
   20   BY MR. BOWDEN:                                              20   my sexual partner's enjoyment of having relations with
   21       Q. And you go again into the black box warning,         21   me. I am aware that sexual side effects from this
   22   the FDA warning on the next page which is the third page    22   surgery are rare but are possible." Did I read that
   23   of this document. She also signed the bottom as well?       23   correctly?
   24       A. Yes.                                                 24       A. Yes.
   25       Q. Then her sexual functioning, it reads -- and         25       Q. And that's a conversation you had with her?

                                                                                                        32 (Pages 122 - 125)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 34 of 58 PageID #:91990


                                                                  Page 126                                                          Page 128
    1     A.    Yes.                                                          1   is that correct?
    2     Q.    Okay. And just the last page, Doctor, this                    2            THE REPORTER: I'm sorry? You achieved?
    3 is sort of the portion where she summarizes everything or               3   BY MR. BOWDEN:
    4 the form summarizes everything. "Understanding all these                4        Q. Full thickness dissection, I'm sorry, of the
    5 risks and potential complications and knowing that                      5   various planes for the implantations of both devices?
    6 incontinence is a quality of life issue, I have agreed to               6        A. Yes.
    7 have this elective surgery because urinary incontinence                 7        Q. Did you use hydrodissection?
    8 is making the quality of my life unacceptable"?                         8        A. Yes.
    9     A.    Yes.                                                          9        Q. Okay. And that's where you use a Marcaine
   10     Q.    Did she affirm that statement on that date?                  10   and saline solution to make sure that the tissues are
   11     A.    Yes.                                                         11   appropriately separated and that proper depth is achieved
   12     Q.    She signed that. She also stated she read                    12   in implantation?
   13 every page, understands everything -- understood                       13        A. Yes.
   14 everything and that you've answered all of her questions?              14        Q. In other words, you did it right?
   15     A.    Yes.                                                         15        A. Yes.
   16          THE VIDEOGRAPHER: Can we go off for one                       16        Q. And no buttonholing. All of the mesh was
   17 moment?                                                                17   placed in a tension-free manner; yes?
   18          MR. BOWDEN: Yes, go ahead.                                    18        A. Yes.
   19          THE VIDEOGRAPHER: Now going off the record at                 19        Q. All right, Doctor. We're done with Number
   20 11:37 a.m.                                                             20   20.
   21                    (WHEREUPON, a break was                             21            Number 21 is just your postoperative
   22                    taken.)                                             22   instructions, Doctor. I'm sure you recognize this, but
   23            This begins disk two. Now going back on                     23   let me know if you do not or if you do. And these are
   24 the record at 11:43 a.m.                                               24   standard postoperative instructions, Doctor?
   25 BY MR. BOWDEN:                                                         25        A. Yes.
                                                                  Page 127                                                          Page 129
    1        Q. Doctor, I've just handed you Exhibit Number                   1        Q. Is there any indication that she did or did
    2   20. We've looked at this as part of your record. It's                 2   not comply with these?
    3   the operative report from the original implantation of                3        A. No indication.
    4   the, both the Coloplast sling and also the Avaulta mesh?              4        Q. No indication either way. Okay. That's all.
    5        A. Yes.                                                          5            I just do note for the record, Doctor, you
    6        Q. And it appears that you also have written                     6   have a tendency to make the really important points
    7   into the op report the indications for the procedure                  7   either bold fonted, larger fonted or a combination of
    8   which appears to be partially duplicative of prior things             8   both; yes?
    9   we've seen; yes?                                                      9        A. Yes.
   10        A. Yes.                                                         10        Q. So it looks like all of your documentation
   11        Q. You do state in the indication for                           11   relating to either instructions or warnings are tailored
   12   procedure -- I think this may be a bit of a new thing.               12   specifically to make sure your patients understand them;
   13   It says: "Her problem with incontinence is additionally              13   is that a fair statement?
   14   compromised by her significant cystocele" which is                   14        A. Yes.
   15   consistent with what you said all throughout the                     15           MR. KIEFFER: Object to the form.
   16   deposition; yes?                                                     16           MR. BOWDEN: Sorry, counsel.
   17        A. Yes.                                                         17   BY MR. BOWDEN:
   18        Q. So the cystocele treatment was also an                       18        Q. This is Exhibit Number 22, Doctor. Do you
   19   incontinence treatment in Mrs. Wheeler's case?                       19   know what this is?
   20        A. Yes.                                                         20        A. It's a postoperative telephone call summary.
   21        Q. Doctor, you already answered this question,                  21        Q. Okay. It looks like it's dated the same day
   22   but it sounds like you had no unanticipated complications            22   as the surgery?
   23   here?                                                                23        A. I'm sorry. Not a telephone. It's an office
   24        A. Correct.                                                     24   visit form.
   25        Q. And you achieved full thickness dissection;                  25        Q. Okay. And it's the same day as the surgery

                                                                                                                  33 (Pages 126 - 129)
                                                            Veritext Legal Solutions
   www.veritext.com                                                                                                        888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 35 of 58 PageID #:91991


                                                            Page 130                                                          Page 132
    1   itself?                                                         1   there's a bad odor to it; is that right?
    2       A. No, it is not. It's dated --                             2        A. Yes.
    3       Q. Oh, I'm sorry.                                           3        Q. Does this appear like a normal postoperative
    4       A. --          .                                            4   course so far?
    5       Q.           -09. I'm sorry. So this is the first           5        A. Well, it's within the framework of normal.
    6   postoperative instruction, I'm sorry, postoperative             6        Q. Okay. And there's some portions that read
    7   visit?                                                          7   now and preop, and there's some handwriting to the left
    8       A. It would have been.                                      8   of it that's circled. Do you know what that says?
    9       Q. Okay. And -- right. Exactly. It's noted on               9        A. Yes.
   10                    2009 that Mrs. Wheeler did not show up?       10        Q. What does it say?
   11       A. Correct.                                                11        A. It says --
   12       Q. Did you ever discern or figure out the reason           12        Q. "Attempt kegel exercise"?
   13   why she did not come?                                          13        A. Pre and post, and it says "falling, heavy and
   14       A. No, but she was rescheduled.                            14   bulge," so preoperative she did not complain of anything
   15       Q. Okay. It looks like that visit happened ten             15   falling. Postoperative she did not complain of anything
   16   days later. This is Exhibit Number 23. Doctor, the date        16   falling. Preoperative she did not complain of anything
   17   of this visit is                  of, sorry,                   17   heavy. Postoperative she did complain of something
   18   of 2009. My copy is a little bit compromised. I don't          18   heavy, and preoperative she did not complain of a bulge,
   19   know if you've got a better copy in your notes.                19   and postoperative she did not complain of a bulge.
   20       A. What date do you have?                                  20        Q. And on the left-hand side of sort of that
   21       Q.                      2009.                              21   same area does it say "attempt kegel exercises"?
   22       A. This is very compromised.             --                22        A. I don't know where you're looking.
   23       Q.                   .                                     23        Q. Right there (indicating).
   24       A. -- I have         8, and then I have a few              24        A. Oh, yes, "start kegel exercises." That's
   25   telephone calls. Here's          . Yes, I have it clear as     25   correct.
                                                            Page 131                                                          Page 133
    1   day.                                                            1       Q. Okay. And there's several things that say
    2       Q. Okay. Where is that in your -- what's the                2   now and preop. It says: "Nocturia two times now." Two
    3   lower right-hand side number say?                               3   times per night?
    4       A. That's a good question. Hold on. That's                  4       A. Yes.
    5   dated         .         is Page 34.                             5       Q. "Before operation two to three times"?
    6       Q. Okay. I got it. Okay. And it reads -- and                6       A. Yes.
    7   this is -- this is a form that again appears to be done         7       Q. And urgency, there's -- it says "now no" and
    8   with handwriting both by you and by your nurse?                 8   before it says?
    9       A. Yes.                                                     9       A. "No by history. Yes by cystometrogram, CMG."
   10       Q. And it -- just for taking it sequentially, it           10       Q. Okay. And it reads: "Now after the
   11   reads that -- is she on anticholinergics?                      11   operation coughing she is dry; sneezing she is dry"?
   12       A. Yes, she is.                                            12       A. No. It says she still has leaking on cough
   13       Q. That's because of her urge incontinence?                13   and sneezing.
   14       A. Yes.                                                    14       Q. Oh, she does. Okay.
   15       Q. Not related to her stress incontinence?                 15       A. Those are positive signs, so she still has
   16       A. Yes.                                                    16   leak on coughing and sneezing, but she's dry on walking,
   17       Q. And it states that she's eating well,                   17   going up stairs and laughing.
   18   drinking fluids and that she is not dizzy?                     18       Q. Okay. And it looks like that she's -- it
   19       A. Correct.                                                19   says: "How many pads per day." "Three pads per day wet
   20       Q. She does have pain that is decreasing; is               20   to soaked with discharge." That's not with urine?
   21   that fair?                                                     21       A. Hard to differentiate, but specifically she
   22       A. Yes.                                                    22   complained of discharge.
   23       Q. And there's no bleeding?                                23       Q. Okay. Three pads per day. Your next visit,
   24       A. Correct.                                                24   Doctor, was on                Again, my copy is a little
   25       Q. And vaginal discharge that is decreasing and            25   bit compromised. It's Exhibit Number 24.

                                                                                                           34 (Pages 130 - 133)
                                                     Veritext Legal Solutions
   www.veritext.com                                                                                                 888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 36 of 58 PageID #:91992


                                                           Page 134                                                          Page 136
    1       A. It's very clear here on Page 36.                        1        Q. And she says: "Pain positive but decreasing
    2       Q. Yeah. I'll use your copy, but I'll just --              2   in front urethra"?
    3   for the record, there's Exhibit 24. We're looking at           3        A. Yes.
    4   Exhibit 4, Page 36 which is another copy of Exhibit            4        Q. And is that in the area of the Aris sling?
    5   Number 24. Just generally speaking, it reads that she's        5        A. Yes.
    6   eating well, drinking well. She is not dizzy. She does         6        Q. Okay. And then on the right-hand side for
    7   not have pain; yes?                                            7   the now and the preop area it says: "Complains of pain
    8       A. No pain.                                                8   at frontal vagina during intercourse and all the time,
    9       Q. And she has no bleeding?                                9   especially at end of day"?
   10       A. No bleeding.                                           10        A. Yes.
   11       Q. This is a reference to the surgical area?              11        Q. Is that again in the area of the sling?
   12       A. Yes.                                                   12        A. At the front of the vagina is all I wrote
   13       Q. And pads per day is two to three. She is               13   down, so presumably.
   14   damp only; is that correct?                                   14        Q. Okay. Then it says: "Prescribed Premarin
   15       A. Where is that?                                         15   cream;" is that right?
   16       Q. Looking down this area right here                      16        A. Yes.
   17   (indicating).                                                 17        Q. Dosage, and I'm sorry I can't read the rest
   18       A. Oh, yes. Two to three, correct. "Mostly                18   of it.
   19   discharge."                                                   19        A. It says: "Massage into the upper vagina
   20       Q. There's a portion that says "RTO"?                     20   three times a week."
   21       A. Return to office.                                      21        Q. Okay. I'm sorry. And then impression is:
   22       Q. "Patient is feeling great"?                            22   "HAPPY" all capitals?
   23       A. Yes.                                                   23        A. Yes.
   24       Q. And then above that it says: "Doing better"?           24        Q. And then: "Huge improvement"?
   25       A. Yes.                                                   25        A. Yes.
                                                           Page 135                                                          Page 137
    1       Q. These are her words?                                    1       Q. And those are her words?
    2       A. No. These are her words, my handwriting.                2       A. Yes.
    3       Q. Okay. That's what I meant, yes. These are               3       Q. I'm sorry. This is Exhibit -- Exhibit 26.
    4   her words to you that she was -- she on that date,             4   These are just some notes from your office. The only
    5                  2010, excuse me,              2010 said she     5   thing I wanted to point out from this was just some
    6   was "doing great"?                                             6   notations. The top says: "CMG           09." That's a
    7       A. Yes.                                                    7   reference to the surgery?
    8       Q. The next exhibit is Number 25 which is                  8       A. No. That's a reference to the testing
    9   actually a good copy, believe it or not. Date of the           9   procedure, cystometrogram.
   10   office visit is                 2010. Although I do have      10       Q. Okay. Okay. And then it says -- I'm sorry.
   11   a note that she had missed a visit 20 days before on          11   Excuse me. It says: "TOT and cystocele Bard           09"?
   12                   2010; is that correct?                        12       A. Yes.
   13          MR. KIEFFER: Objection.                                13       Q. Below that it says: "      10 office visit no
   14   BY THE WITNESS:                                               14   show --"
   15       A. Yes. She had missed multiple visits.                   15       A. Yes.
   16   BY MR. BOWDEN:                                                16       Q. "-- R/S?
   17       Q. Okay. Do you specifically have a notation              17       A. Reschedule.
   18   that she missed a visit on                2010?               18       Q. Reschedule. Okay. And            10: "Office
   19       A. Yes, I do.                                             19   visit no show reschedule"?
   20       Q. Okay. So the next visit that she did come              20       A. Yes.
   21   for was this visit on                  2010? That's           21       Q. Then it reads       10: "Came in left didn't
   22   Exhibit 25.                                                   22   want to wait. Husband was screaming at all office
   23       A. Yes.                                                   23   staff"?
   24       Q. This is 11 weeks postop; yes?                          24       A. Yes.
   25       A. Yes.                                                   25       Q. Is that a reference to the instance when you

                                                                                                           35 (Pages 134 - 137)
                                                    Veritext Legal Solutions
   www.veritext.com                                                                                                 888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 37 of 58 PageID #:91993


                                                           Page 138                                                            Page 140
    1   saw her for the last time where her husband was yelling        1        Q. It says: "Problems at surgery: Had a
    2   profanities at the office staff?                               2   problem with incision, tender on right side. Had pain
    3       A. I don't know if that was the last specific              3   since surgery"?
    4   time, but I can find out from the chart. It was dated          4        A. Yes.
    5        10.                                                       5        Q. Okay. And that's -- there's a little bit of
    6       Q. Yes. And actually, we'll get there, Doctor,             6   dissonance here because she had reported early on that
    7   if you want to wait.                                           7   there was no pain after the surgery; is that a fair
    8       A. Yes, that is correct. No show on follow up              8   statement?
    9   after surgery.                                                 9            MR. KIEFFER: Object to form.
   10       Q. Okay. And that notation we just looked at,             10   BY THE WITNESS:
   11   Exhibit 26, is that like a note that your nurse would         11        A. Yes.
   12   have done or you would have done?                             12   BY MR. BOWDEN:
   13       A. Which one?                                             13        Q. Okay. It says: "Using Premarin cream."
   14       Q. Exhibit 26.                                            14   There's nothing -- and I'm on the left side now. There's
   15       A. That was a little summary that I kept on the           15   nothing that's notated after that. But it says: "If
   16   front of the chart.                                           16   she" something?
   17       Q. Okay. This is 27, Doctor. And this is kind             17        A. "If she sits back relaxed, pain is at zero."
   18   of a combination of an office record you've seen before       18        Q. What does that indicate to you?
   19   and some notes from you --                                    19        A. Well, pulling her forward, if she sits
   20       A.        .                                               20   forward, she feels discomfort; that something was
   21       Q. -- or from your office. And, again, this               21   pulling, making something tight, holding back, something
   22   quality is horrid, so you can probably look at the copy       22   restricting movement.
   23   in Exhibit Number 4.                                          23        Q. Okay. And can you tell if that's the sling,
   24       A.        , yes.                                          24   if that's the Avaulta or something else or is it
   25       Q. I believe that would be MDR00039 in Exhibit            25   something you just can't tell?
                                                           Page 139                                                            Page 141
    1   Number 4; right, Page 49?                                      1           MR. KIEFFER: Object to the form.
    2      A. Forty-one?                                               2   BY THE WITNESS:
    3      Q. I'm looking at -- I'm looking at                         3       A. Can't tell, but logically it would be the
    4   2010.                                                          4   Avaulta.
    5      A. Yes.                                                     5   BY MR. BOWDEN:
    6      Q. I think that -- excuse me. Not                           6       Q. Okay. And is that something you could
    7                                                                  7   testify to to a reasonable degree of medical probability,
    8       A. Yes. In the -- it was Page 41 on your MDR               8   in other words, more likely than not from this record?
    9   pages.                                                         9       A. Probably.
   10       Q. Okay, yes. There's notes and there's also              10       Q. Okay. Probably or yes?
   11   the official -- I don't know if it's official. The form       11       A. Yes.
   12   that you use which is Page 39 --                              12       Q. Okay. And, again, that was a known
   13       A. Yes.                                                   13   complication you would have advised her of?
   14       Q. -- so it's 39 and 41. So it says: "Problems            14           MR. KIEFFER: Object to the form.
   15   with surgery at one point," and I'm looking at Page 39 at     15   BY THE WITNESS:
   16   this point. "Had a problem with" something "tender on         16       A. Yes.
   17   the right side. Had pain since surgery"?                      17   BY MR. BOWDEN:
   18       A. Where are you reading? On the top?                     18       Q. And that she would have agreed to accepting
   19       Q. "Problems with surgery. Had a problem with             19   the risk of that complication?
   20   incision. Tender on right side. Had pain since                20           MR. KIEFFER: Object to form.
   21   surgery." Page 39.                                            21   BY THE WITNESS:
   22       A. Yeah, hold on. Page 39?                                22       A. Yes.
   23       Q. Yes.                                                   23   BY MR. BOWDEN:
   24       A. Okay. Thirty-nine, okay. Got it. Okay.                 24       Q. It reads at the bottom: "Husband is very
   25   Read again, please.                                           25   upset that she can't travel or ride horses or enjoy sex."

                                                                                                            36 (Pages 138 - 141)
                                                    Veritext Legal Solutions
   www.veritext.com                                                                                                  888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 38 of 58 PageID #:91994


                                                           Page 142                                                           Page 144
    1   Did I read that correctly?                             1               Q. Okay.
    2       A. Yes.                                            2               A. And then I wrote "nothing helps."
    3       Q. Was he with her at that point, Mr. Wheeler? 3                   Q. It says: "Pain continues. Sex is painful in
    4       A. Yes.                                            4           right lower quarter. Right side of vagina pain is
    5       Q. And do you recall anything about this visit? 5              constant, worse on sitting or sitting forward." Did I
    6       A. Just what it says on the paper.                 6           read that correctly?
    7       Q. Okay. And then impression, it says: "I will 7                   A. Yes.
    8   call patient with --" I'm sorry. I can't read that.    8               Q. Then it says at the bottom: "Excised tape
    9       A. "In two weeks to --" I can't see it either.     9           right deep vagina"?
   10   "I will call patient in two weeks to" something.      10               A. Yes.
   11       Q. Something surgery?                             11               Q. What is that referring to?
   12       A. Yeah, hold on. Wait. Wait. Wait. I should 12                    A. It refers to my impression of the problem.
   13   have it here. This is                                 13               Q. When you say tape though, what are you
   14       Q. Yes.                                           14           talking about?
   15       A. Yeah, hold on. Let me go get the original so 15                 A. The tail coming off of the Avaulta implant.
   16   it doesn't get cut off. It says: "I will check -- I   16               Q. So you hadn't -- you hadn't -- you hadn't
   17   will call patient in two weeks to check progress."    17           visualized any of these things yet but you had come to
   18       Q. Okay. And, Doctor, if you look at Page 42 of 18             the conclusion that it might be the tail of the Avaulta.
   19   your -- Strike that.                                  19           Do you know why that was your conclusion?
   20            The next visit I have -- well, I'm sorry.    20               A. Because on examining her, feeling exactly
   21   Excuse me one second.                                 21           where her tape -- where her pain was, that corresponded
   22            Look at 27, Exhibit 27, the first page which 22           to the tail of the Avaulta tape.
   23   are all these notations? It says --                   23               Q. Okay. And if you look at Exhibit Number 28,
   24       A. Twenty-seven.                                  24           the second page, at the very top is where I'm looking at.
   25       Q. Yeah.                                          25               A. Okay.
                                                           Page 143                                                           Page 145
    1       A. Twenty-seven, yes.                                      1       Q. You said: "ITT Dr. F." I think that says
    2       Q. And this handwriting here, is that your                 2   ITT. Do you know what that means?
    3   nurse's handwriting?                                           3       A. I have no idea.
    4       A. At the top is my nurse. On the bottom is me.            4       Q. Okay. It says: "He said --" I'm sorry. Do
    5       Q. Okay. So it says, your handwriting:                     5   you know whose handwriting this is?
    6   "Vaginal exam. No perforations seen. No buttonhole             6       A. I do not.
    7   seen"?                                                         7       Q. "He said only two out of the hundreds he has
    8       A. Yes.                                                    8   performed has this problem," and there's some drawings.
    9       Q. So that means there was no obvious issue at             9       A. Okay.
   10   least upon vaginal exam with either implant, the Aris or      10       Q. Do you know what this is?
   11   the Avaulta?                                                  11       A. Who this is?
   12       A. Correct.                                               12       Q. Do you know -- do you know what this is? Do
   13       Q. I'm done with that one.                                13   you know what this document is?
   14           The next one is Exhibit 28. This is a                 14       A. No, I don't. I don't have it in my chart.
   15   two-page exhibit. One is your standard form, and the          15       Q. And you don't recognize the handwriting?
   16   other one is some notes. I'm sorry. This is a visit           16       A. It came from a chart of mine. It must have
   17   from           2010, and the better copy is in Exhibit 4      17   been a nurse, but I don't recognize it.
   18   at Page 44.                                                   18       Q. Okay. And it seems to indicate there that
   19       A. Hold on. Forty-four?                                   19   you had said that only two out of the hundreds of times
   20       Q. Yes.                                                   20   you performed this procedure would you have had this
   21       A. Okay. One second. Okay. Got it.                        21   problem. Does that sound right?
   22       Q. And she complains of right lower quarter pain          22          MR. KIEFFER: Object to the form.
   23   on H2o2 irrigation, is that what it says?                     23   BY THE WITNESS:
   24       A. Yeah, Hydrogen peroxide irrigation and                 24       A. Yes.
   25   antibiotics Bactrim and Macrobid.                             25   BY MR. BOWDEN:

                                                                                                           37 (Pages 142 - 145)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                 888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 39 of 58 PageID #:91995


                                                         Page 146                                                           Page 148
    1        Q. All right. And, Doctor, this is actually             1       Q. The Dr. Ramakrishna I'm referring to is Dr.
    2   your operative report, Exhibit 29, from -- you referred      2   Renuka Ramakrishna who practices in Kankakee, Illinois.
    3   to it before when counsel questioned you -- from your        3   Have you heard of that doctor?
    4   main office chart, but this is the report individually.      4       A. No.
    5        A. From                                                 5       Q. If Mrs. Wheeler had reported to Dr.
    6        Q. Yes,            2010.                                6   Ramakrishna shortly after the second surgery that her
    7        A. Yes.                                                 7   pain was alleviated, would that surprise you or would
    8        Q. This is Exhibit 29.                                  8   that be what you expected?
    9        A. Yes.                                                 9           MR. KIEFFER: Object to form.
   10        Q. Give me a second. There's that and there's          10   BY THE WITNESS:
   11   that.                                                       11       A. It would be what I would hope for.
   12            You've already testified to this, Doctor, but      12   BY MR. BOWDEN:
   13   is this -- once you had performed this procedure would      13       Q. Okay. Doctor, have you had any other
   14   you have expected that her pain would have been             14   interactions with the Wheelers at all following this
   15   alleviated?                                                 15   visit on         2010?
   16        A. I would hope so.                                    16       A. Yes. He sued me for billing issues.
   17        Q. Okay. Do you know Dr. Ramakrishna?                  17       Q. Who did? Mr. Wheeler?
   18        A. It's a very common Indian name.                     18       A. Yes.
   19        Q. Okay.                                               19       Q. How was that resolved?
   20        A. But probably no.                                    20       A. With an out-of-court settlement.
   21        Q. Okay. Doctor, going to your last record             21       Q. Okay. Are you allowed to say what the
   22   which is from Exhibit -- this is Exhibit Number 30 which    22   settlement was or is it confidential?
   23   is from -- again, that was that         2010 date.          23       A. It's not confidential. I don't remember the
   24        A. That's          2010, yes.                          24   details but a certain amount of money changed hands.
   25        Q. Yes.                                                25       Q. Who paid whom in that circumstance?
                                                         Page 147                                                           Page 149
    1        A. The last record I have for her.                      1        A. My insurance company made an offer to him,
    2        Q. This is it right here --                             2   and I think it was acceptable.
    3        A. Yes.                                                 3        Q. What were -- do you recall what the billing
    4        Q. -- Exhibit Number 30.                                4   issues were?
    5        A. Yes.                                                 5        A. Yes. You notice in that -- in one of these
    6        Q. It reads at the top: "They came in then left         6   things here one of the -- let's see. The one that you
    7   without office visit. Very upset. Husband was screaming      7   handed me that I said I don't recognize it because it was
    8   profanities at the staff." We talked about this several      8   probably written by one of my nurses --
    9   times. Is that your handwriting or is that somebody          9        Q. Right.
   10   else's?                                                     10        A. -- and I didn't have it in my -- here, this
   11        A. That's me.                                          11   page here.
   12        Q. Okay. "Patient --" it says at the bottom:           12        Q. Yes.
   13   "Patient -- patient's husband very upset and said --"       13        A. It said: "No bills for this procedure per
   14        A. "Said he never wanted to come back."                14   doctor."
   15        Q. Okay. "No show on follow-up after surgery."         15        Q. Yes. That was for the excision procedure;
   16   Is that a reference to the original -- I mean -- I'm        16   yes?
   17   sorry.                                                      17        A. That was for the second procedure.
   18        A. That means there was no office visit that           18        Q. Right.
   19   day.                                                        19        A. Yes. He billed -- he sued me saying that
   20        Q. Okay. "Tried to schedule by telephone. They         20   that's illegal not to bill him because -- in other words,
   21   refused multiple times." Did I read that correctly?         21   not to bill him for a co-pay or a deductible because if
   22        A. Yes.                                                22   the insurance company established a price for a surgery,
   23        Q. Do you recall anything about that interaction       23   let's say $100 and they paid 80 percent, let's say $80
   24   other than what's written here?                             24   and the patient was supposed to pay $20 as their co-pay
   25        A. No.                                                 25   responsibility and I waived that, then I was committing

                                                                                                         38 (Pages 146 - 149)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 40 of 58 PageID #:91996


                                                          Page 150                                                          Page 152
    1   fraud on the insurance company because their approval of      1   page, you had stated that your first visit with
    2   $100 was taking into consideration that $20 would have        2   Mrs. Wheeler was not the visit that I thought that it was
    3   been paid by the patient. If I had no intention of            3   which was         . It looks like it was actually     ?
    4   paying -- charging the patient the $20, then the $100         4       A. It was          , that is correct.
    5   should have been lowered to $80 as the full charge of the     5       Q. And is that record depicted at 3?
    6   procedure and being that's the case what I was doing was      6       A. Yes. It's Page 1 and 3.
    7   committing fraud on the insurance company.                    7       Q. Page 1 and 3. So it's two different records
    8       Q. So Mr. Wheeler alleged that you were                   8   for that visit?
    9   alleging -- Strike that.                                      9       A. No. It's two different pages for that visit.
   10           Mr. Wheeler was alleging you were committing         10       Q. Okay. All right. Okay. You had noted some
   11   fraud on the insurance company by not charging his wife      11   things under previous surgery. Bladder, no;
   12   for a certain procedure?                                     12   hysterectomy, no; tubal ligation, no?
   13       A. Yes.                                                  13       A. Correct.
   14          MR. KIEFFER: Object to the form.                      14       Q. But you have a media --
   15   BY MR. BOWDEN:                                               15       A. Mediastenoscopy.
   16       Q. Okay. When was that resolved?                         16       Q. What is that?
   17       A. Many years ago. I don't know. Three years             17       A. Where they put a hole right over here
   18   ago, four years ago.                                         18   (indicating) and they look inside behind your chest plate
   19       Q. Do you know --                                        19   to look into the area between your lungs and around your
   20       A. Three years ago.                                      20   heart usually for the purpose of doing some lymph node
   21       Q. Do you know what court that was filed in?             21   biopsies.
   22       A. I don't remember.                                     22       Q. Okay.
   23       Q. Would it have been state court in Illinois?           23       A. And they evidently thought she had lymphoma
   24       A. Yes.                                                  24   according to my note but found out she had sarcoidosis
   25       Q. Would it have been the county that you live           25   from lymph node biopsy.
                                                          Page 151                                                          Page 153
    1   in?                                                           1        Q. It says: "Add on to note. Husband very
    2      A. Yeah. Sure.                                             2   angry and upset over wait in waiting room. He said my
    3      Q. What county are we in right now?                        3   office smells worse than his barn with horses. Extremely
    4      A. Cook.                                                   4   rude to all staff"?
    5      Q. Okay. Forgive me. I don't know Chicago. I               5        A. Yeah, there was another one in there if you
    6   didn't know if we were outside of Cook County or not.         6   want me to find it. I could tell you what it said.
    7      A. Cook.                                                   7   Yeah, the bottom line that's cut off says: "Screaming
    8      Q. Did you have an attorney for that?                      8   obscenities to everyone."
    9      A. Yes.                                                    9        Q. So on the first visit the husband was
   10      Q. Who was your attorney?                                 10   screaming obscenities?
   11      A. I don't remember.                                      11        A. Yes.
   12      Q. Did he have an attorney for that, Mr.                  12        Q. Go to the second record involving this
   13   Wheeler?                                                     13   initial visit of               2009.
   14      A. Certainly.                                             14        A. Yes.
   15      Q. Do you recall the name of that --                      15        Q. It says: "Which office," and then it's
   16      A. I do not.                                              16   written next to there "stinky office"?
   17      Q. So was this Wheeler versus Feinstein in Cook           17        A. Yes. Correct.
   18   County?                                                      18        Q. So you had more than one office at that
   19      A. It was Wheeler versus Feinstein in Cook                19   point. This is the one that Mr. Wheeler considered to be
   20   County, I believe so, yes.                                   20   stinky?
   21      Q. Okay. Doctor, if you look at Exhibit -- do             21        A. Correct.
   22   you have Exhibit 4 in front of you?                          22        Q. Okay. And there's just some notations on the
   23      A. I'm sure it's in the pile somewhere. Which             23   right-hand side about Mrs. Wheeler's stress urinary
   24   one is 4? Yes, I have Exhibit 4 here.                        24   incontinence which I think we've covered before. She
   25      Q. Okay. And if you look at the very first                25   changes three pads a day. She feels embarrassed by the

                                                                                                          39 (Pages 150 - 153)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 41 of 58 PageID #:91997


                                                        Page 154                                                            Page 156
    1   problem; is that correct?                                    1        Q. And then to the left is a picture of a
    2       A. Yes.                                                  2   person. Is that where the Avaulta would go and how it's
    3       Q. This is all things she said to you?                   3   implanted?
    4       A. Yes.                                                  4        A. Yes.
    5       Q. She was afraid of getting an odor because of          5        Q. And you would have described the trocars and
    6   the incontinence?                                            6   the arms and how that worked anatomically --
    7       A. Yes.                                                  7        A. Yes.
    8       Q. She's frustrated by the problems?                     8        Q. -- as far as implanting the Avaulta?
    9       A. Yes.                                                  9        A. Yes.
   10       Q. And she avoided activities like church,              10        Q. And then the picture in the middle looks like
   11   family get-togethers, exercising?                           11   it's a picture of the Coloplast sling?
   12       A. Yes.                                                 12        A. It's the Coloplast sling, and if you turn the
   13       Q. Dancing?                                             13   picture sideways --
   14       A. Yes.                                                 14        Q. It's also the Avaulta?
   15       Q. Was she also avoiding riding horses at that          15        A. -- it shows the support for the base of the
   16   point?                                                      16   bottom. If you're holding the picture sideways, it shows
   17       A. I don't know that, but her husband said so           17   the support with the separate sling for the base of the
   18   later, yes.                                                 18   bladder, and it shows the transobturator tape under the
   19       Q. Okay. And it says: "Does incontinence cause          19   mid urethra.
   20   you to have depression? No. Maybe."                         20        Q. Okay. And, again, is it likely looking at
   21       A. Where is that?                                       21   this that that was part of the informed consent
   22       Q. Under depression.                                    22   discussion you had with her?
   23       A. Yes. Yeah, no, and then when she thought             23        A. Yes.
   24   about it, she said maybe.                                   24        Q. If you go to page Number 30, it looks like
   25       Q. And then she's not reclusive, but it says            25   this is a telephone call from                  2009?
                                                        Page 155                                                            Page 157
    1   "husband owns the" something conspiracy?                     1        A.   Thirty, yes.
    2       A. Insurance company, and she worked for him I           2        Q.   It says: "How's the patient feeling today."
    3   think at his insurance company.                              3   It says: "Fantastic"?
    4       Q. Okay. What does it say below there --                 4        A.   Yes.
    5   "occupational" something sour?                               5        Q.   Is that what she would have said to you on
    6       A. "Occupation, insurance sales."                        6                     2009?
    7       Q. Okay. Doctor, if you go to Page 5, there's a          7        A. She didn't say it to me. She said it to the
    8   drawing.                                                     8   nurse who made the follow-up phone call.
    9       A. Four, five, yes.                                      9        Q. Do you know who the nurse was?
   10       Q. What is that?                                        10        A. I do not.
   11       A. That's my attempt to be an artist.                   11        Q. Okay. If you go to Number 31, this is a call
   12       Q. So was this you explaining what you were             12   that's               2009?
   13   going to do as far as implanting the devices when you       13        A. Correct.
   14   have the informed consent discussion with Mrs. Wheeler on   14        Q. Reads, just part of this I'm reading: "Is
   15   the 19th of             2009?                               15   there any swelling or redness of the operative site? No.
   16       A. I don't know exactly what date this was              16   Is there bleeding? No. Is there a lot of vaginal
   17   drawn, but it was my attempt to show her how we would fix   17   discharge? No." Did I read that all correctly?
   18   her problem.                                                18        A. Yes.
   19       Q. Would it have been the same date as the              19        Q. Is that what Mrs. Wheeler told your nurse on
   20   informed consent documents we looked at before?             20   that day?
   21       A. It could have been.                                  21        A. Yes.
   22       Q. And the -- it looks like the top document --         22        Q. It says: "The patient has no problem with
   23   I'm sorry. The top part of the document, that is a          23   constipation, blood in urine, fever or chills;" yes?
   24   picture of the Avaulta?                                     24        A. Yes.
   25       A. Yes.                                                 25        Q. So it looks like the patient was doing well

                                                                                                         40 (Pages 154 - 157)
                                                 Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 42 of 58 PageID #:91998


                                                            Page 158                                                         Page 160
    1   that day?                                                       1   2010?
    2       A. Yes.                                                     2       A. Yes.
    3       Q. Doctor, look at page Number 42. That's just              3       Q. "Can the patient control bladder?" Answer:
    4   a drawing. Do you know what that's -- it looks like it's        4   "Yes." Is that correct?
    5   another drawing of the Avaulta. Do you know what that           5       A. Yes.
    6   pertains to?                                                    6       Q. "Patient has had no accident, accidents, no
    7       A. Just -- I'm assuming that it's a picture of              7   urine escaping when coughing, no urine escaping when
    8   the Avaulta, and the line down the middle is probably the       8   sneezing;" is that accurate?
    9   incision underneath the bladder.                                9       A. Correct.
   10       Q. Okay. Doctor, if you look at page Number 48,            10       Q. It says at the bottom she's concerned she was
   11   this is a record from            of 2010.                      11   having two weeks of spotting. Is that normal in a
   12       A. Forty-eight. Okay.                                      12   postoperative course like this?
   13       Q. This appears to be something that relates to            13       A. It may be normal, but it's not the desired
   14   a phone call that occurred four days after the surgery,        14   effect.
   15   the revision surgery?                                          15       Q. Okay. Within the parameters?
   16       A. Yes.                                                    16           MR. KIEFFER: Object to the form.
   17       Q. Down at the bottom it says: "Dr. Feinstein              17   BY THE WITNESS:
   18   called. Spoke to patient. Doing great"?                        18       A. Within the parameters.
   19       A. Yes.                                                    19   BY MR. BOWDEN:
   20       Q. "Called twice and spoke to once"?                       20       Q. Okay. Doctor, do you know what damages
   21       A. Yes.                                                    21   Mrs. Wheeler is being -- is suing for in this lawsuit?
   22       Q. Do you recall Mrs. Wheeler saying to you on             22       A. I do not.
   23                2010 that she was doing great?                    23       Q. Did you ever tell Mrs. Wheeler that her Bard
   24       A. I don't recall, but that's what it says.                24   Avaulta caused her any injury?
   25       Q. Okay. The next is a call from                           25       A. I did not.
                                                            Page 159                                                         Page 161
    1   2010?                                                           1       Q. Did you ever tell her the Avaulta was
    2       A. What page?                                               2   defective?
    3       Q. Next page, 49.                                           3       A. I did not.
    4       A. Yes.                                                     4       Q. Did you ever tell her the Avaulta caused any
    5       Q. And just selectively here I'm reading:                   5   negative effects to her whatsoever?
    6   "Nausea and vomiting, how many episodes. No. Is the             6       A. I did not.
    7   patient in pain? Very little." Did I read that                  7       Q. Counsel covered with you experiences with
    8   correctly?                                                      8   Bard sales representatives. Did you find any of those
    9       A. Yes.                                                     9   interactions to be abnormal or outside the norms of
   10       Q. Does this connote a conversation that you               10   your -- of medical practice?
   11   would have had, your office would have had with                11       A. I did not.
   12   Mrs. Wheeler on               2010, about seven days after     12       Q. Okay. And, Doctor, is it fair to state that
   13   that second surgery?                                           13   in this case you have no criticism of Bard or its pelvic
   14       A. Yes.                                                    14   mesh devices?
   15       Q. Okay. Then the last note, Doctor, is on                 15           MR. KIEFFER: Object to the form.
   16   Page 50. It's          2010?                                   16   BY THE WITNESS:
   17       A. Yes.                                                    17       A. Correct.
   18       Q. Does this connote a phone call your office              18   BY MR. BOWDEN:
   19   would have had with Mrs. Wheeler on              , 2010,       19       Q. Is it fair to state that it's your opinion
   20   approximately 15 days after surgery?                           20   that Bard's -- it is not your opinion in this case --
   21       A. Yes.                                                    21   you're not going to testify in this case that Bard's
   22       Q. It says: "Is the patient in pain? No."                  22   Avaulta caused her any problems that she's complaining of
   23       A. Correct.                                                23   in this lawsuit, is it, Doctor?
   24       Q. Is that what your patient -- is that what               24       A. That's correct.
   25   Mrs. Wheeler would have said to your office on                 25       Q. And it is not your opinion that Bard or

                                                                                                           41 (Pages 158 - 161)
                                                    Veritext Legal Solutions
   www.veritext.com                                                                                                 888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 43 of 58 PageID #:91999


                                                           Page 162                                                       Page 164
    1   her -- or Mrs. Wheeler's Avaulta mesh caused or                1   BY THE WITNESS:
    2   contributed at all to anything she's complained about in       2       A. Yes.
    3   this lawsuit; is that correct, Doctor.                         3   BY MR. BOWDEN:
    4           MR. KIEFFER: Object to the form, foundation.           4       Q. Doctor, you are obviously a highly qualified
    5   BY THE WITNESS:                                                5   surgeon, and no one can question that. But are you an
    6       A. That is correct.                                        6   epidemiologist?
    7   BY MR. BOWDEN:                                                 7         MR. KIEFFER: Object to the form.
    8       Q. And you're not going to show up at trial in             8   BY THE WITNESS:
    9   this case and offer opinions that are critical of Bard or      9       A. No.
   10   the Avaulta; is that a fair statement?                        10   BY MR. BOWDEN:
   11           MR. KIEFFER: Object to form, foundation.              11       Q. Are you a pathologist?
   12   BY THE WITNESS:                                               12       A. No.
   13       A. That is correct.                                       13       Q. Do you have any patents?
   14   BY MR. BOWDEN:                                                14       A. No.
   15       Q. And, Doctor, you don't know what Plaintiff's           15       Q. Are you a material scientist?
   16   current condition is, so you're not going to render any       16       A. No.
   17   opinion about the cause of her current condition; is that     17       Q. Microbiologist?
   18   a fair statement?                                             18       A. No.
   19       A. That is correct.                                       19       Q. Bacteriologist?
   20       Q. Doctor, have you seen all those television             20       A. No.
   21   commercials about Bard -- I'm sorry. Excuse me. Have          21       Q. Immunologist?
   22   you seen all those television commercials about vaginal       22       A. No.
   23   mesh and the lawsuits about vaginal mesh?                     23       Q. Neurologist?
   24           MR. KIEFFER: Object to form.                          24       A. No.
   25   BY THE WITNESS:                                               25       Q. Pain specialist?
                                                           Page 163                                                       Page 165
    1       A. Yes.                                                    1        A. No.
    2   BY MR. BOWDEN:                                                 2        Q. Specialist in FDA regulations?
    3       Q. What do you think of those?                             3        A. No.
    4          MR. KIEFFER: Objection to form.                         4        Q. Have you ever been qualified by a judge at
    5   BY THE WITNESS:                                                5   trial as an expert in the design, development or
    6       A. I think in large part that's the reason why             6   manufacture of pelvic mesh?
    7   it was removed from the marketplace.                           7        A. No.
    8   BY MR. BOWDEN:                                                 8        Q. Have you ever been directly employed by any
    9       Q. And what do you mean by that? Because of the            9   company that designs or develops pelvic mesh?
   10   lawsuits not because of anything wrong with the devices?      10        A. No.
   11          MR. KIEFFER: Object to form.                           11        Q. Are you an expert in the design of pelvic
   12   BY THE WITNESS:                                               12   mesh?
   13       A. Correct.                                               13        A. No.
   14   BY MR. BOWDEN:                                                14        Q. On the materials used to make it?
   15       Q. Okay. Do you think the lawsuits have                   15        A. No.
   16   hampered the ability of physicians to alleviate               16        Q. On the development of designs of pelvic mesh?
   17   conditions that are bothering women in this country?          17        A. No.
   18          MR. KIEFFER: Object, form, foundation.                 18        Q. Are you an expert in the manufacturing of
   19   BY THE WITNESS:                                               19   pelvic mesh?
   20       A. Yes.                                                   20        A. No.
   21   BY MR. BOWDEN:                                                21        Q. Are you an expert on the biomechanical
   22       Q. And do you think that the litigation in those          22   testing of pelvic mesh?
   23   commercials are a disservice to millions of women who         23        A. No.
   24   have issues with pelvic organ prolapse?                       24        Q. Have you ever conducted any laboratory
   25          MR. KIEFFER: Object to form, foundation.               25   testing on Avaulta mesh?

                                                                                                         42 (Pages 162 - 165)
                                                    Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 44 of 58 PageID #:92000


                                                         Page 166                                                                 Page 168
    1        A. No.                                                  1 choice?
    2        Q. And you didn't conduct any laboratory testing        2     A. Yes.
    3   on the Avaulta that you excised from Mrs. Wheeler, did       3        MR. BOWDEN: Pass the witness, counsel.
    4   you?                                                         4        MR. KIEFFER: Thank you. Doctor, do you need
    5        A. No.                                                  5 a break --
    6        Q. Doctor, you're not a labeling expert, are            6        MR. BOWDEN: Yeah, do you need a break?
    7   you?                                                         7        MR. KIEFFER: -- or should we plow forward?
    8        A. No.                                                  8        THE WITNESS: No, sir.
    9        Q. And you never drafted a label for a medical          9        MR. KIEFFER: All right. Thank you.
   10   device?                                                     10
   11        A. No.                                                 11
   12        Q. And you've never worked at a medical device         12
   13   company drafting labeling for any medical devices; right?   13
   14        A. No.                                                 14
   15        Q. And you don't hold yourself as an expert in         15
   16   FDA regulations, do you?                                    16
   17        A. No.                                                 17
   18        Q. You've never been qualified by a judge at           18
   19   trial as an expert in such?                                 19
   20        A. No.                                                 20
   21        Q. And you do not hold yourself out as an expert       21
   22   on industry standards in the medical device manufacturing   22
   23   industry, do you?                                           23
   24        A. No.                                                 24
   25        Q. And you're not a warnings factor -- I'm             25
                                                         Page 167                                                                 Page 169
    1   sorry. Excuse me, Doctor.                               1                 REDIRECT EXAMINATION
    2            You're not a warnings expert, are you?         2     BY MR. KIEFFER:
    3       A. No.                                              3         Q.   Doctor, in follow-up, you have not been --
    4       Q. Or a human factors expert?                       4     you were asked a number of questions by Bard's counsel
    5       A. No.                                              5     about its products. To be clear, you have not been shown
    6       Q. You're not offering legal opinions here;         6     any internal documents from Bard concerning issues
    7   correct?                                                7     related to the safety of any of its transvaginal mesh
    8       A. Correct.                                         8     products including the Avaulta; true?
    9       Q. And you're not going to tell the jury how to     9         A.   True.
   10   interpret the law?                                     10         Q.   You have not been provided with any testimony
   11       A. Correct.                                        11     of any Bard employees concerning what Bard knew and when
   12       Q. And you're not an ethics opinion -- I'm         12     it knew it concerning the safety of its transvaginal mesh
   13   sorry. Strike that.                                    13     products or adverse events associated with them including
   14            You're not an ethics expert in either medical 14     the Avaulta; true?
   15   or otherwise?                                          15         A.   True.
   16       A. No.                                             16         Q.   You have not implanted a Bard product did you
   17       Q. And, Doctor, when you did work for Bard for 17         say in approximately ten years?
   18   their training, did you feel like you did good work    18         A.   I've been retired for five years, so it's at
   19   benefiting medicine and the health of women in this 19        least five years.
   20   country?                                               20         Q.   Okay. And I think you testified earlier
   21           MR. KIEFFER: Object to form.                   21     you've not served as a consultant to Bard in perhaps
   22   BY THE WITNESS:                                        22     probably ten years?
   23       A. Yes.                                            23         A.   Probably.
   24   BY MR. BOWDEN:                                         24         Q.   All right. You were asked a number of
   25       Q. Would you do it again today if you had the 25          questions about Mrs. Wheeler's husband. You have not

                                                                                                              43 (Pages 166 - 169)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                                      888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 45 of 58 PageID #:92001


                                                         Page 170                                                         Page 172
    1   been furnished with his deposition testimony in this         1   BY MR. KIEFFER:
    2   case; correct?                                               2       Q. As a matter of housekeeping, Doctor, you were
    3       A. Correct.                                              3   briefly shown this Avaulta Instructions For Use. It was
    4       Q. So you don't know what his testimony was              4   marked as Exhibit 17, and counsel read from one section
    5   concerning circumstances or his perception of                5   of it pertaining to potential complications and adverse
    6   circumstances on certain visits to your offices; true?       6   events. Let me show you -- let me take a moment to
    7       A. True.                                                 7   mark -- Would you mark this for me?
    8       Q. Is it fair to say that regardless of what             8           MR. BOWDEN: Thirty-one, counsel.
    9   notations might have been made in certain records            9                       (Exhibit No. 31 marked as
   10   regarding Mr. Wheeler, Mr. Wheeler did not influence the    10                       requested.)
   11   type of surgery or the specific types of medical devices    11              And this would fall in my same objection,
   12   that you recommended for his wife; correct?                 12   counsel, about using Bard documents without notice.
   13       A. Correct.                                             13           MR. KIEFFER: Yeah. And actually to be clear,
   14       Q. And nothing about Mr. Wheeler or his                 14   this was included in documents provided by the Wheelers,
   15   personality or his behavior influenced the manner in        15   and a version of it is in at least one version of his
   16   which you conducted either of the surgeries that you        16   chart that has been produced in this litigation.
   17   performed on his wife; correct?                             17           MR. BOWDEN: Okay.
   18       A. Correct.                                             18           MR. KIEFFER: This is part of his record.
   19       Q. You were asked some questions by Bard's              19           MR. BOWDEN: I'm not withdrawing the
   20   counsel about pain, specifically vaginal or pelvic pain,    20   objection, but I hear what you're saying.
   21   in relation to the condition of endometriosis. You          21           MR. KIEFFER: Yeah.
   22   recall generally that exchange?                             22   BY MR. KIEFFER:
   23       A. Yes.                                                 23       Q. Doctor, Exhibit Number 31 is a document
   24       Q. And I wrote this down. You testified at one          24   that's been produced in this case. There's some fairly
   25   point that endometriosis possibly could have caused         25   faint, although you can see it, pen markings toward the
                                                         Page 171                                                         Page 173
    1   Mrs. Wheeler some pain. Do you recall testifying to that     1   center of that, do you see that, some lines and
    2   effect?                                                      2   squiggles?
    3       A. Yes.                                                  3       A. I see a circle and a squiggle.
    4       Q. Is it fair to say that you can't testify to a         4       Q. Okay. And let me just represent to you,
    5   reasonable degree of medical certainty or probability        5   Doctor, and in fairness, I'm paraphrasing here, but
    6   that, in fact, Mrs. Wheeler was having vaginal or pelvic     6   according to the testimony of Mrs. Wheeler or Mr. Wheeler
    7   pain as a result of endometriosis when she first             7   or both, after Mrs. Wheeler developed pain and
    8   presented to you; is that fair?                              8   complications following the first implant surgery and, in
    9           MR. BOWDEN: Form.                                    9   fact, after you performed the revision surgery you
   10   BY THE WITNESS:                                             10   explained to them and gave them this particular
   11       A. Yes.                                                 11   illustration with your markings on it that you used in
   12   BY MR. KIEFFER:                                             12   trying to describe to them what you perceived to be the
   13       Q. In fact, we've looked at your records for a          13   problem that necessitated the revision. Okay. Let me
   14   while today. We don't have to look at them unless you       14   just make that representation to you. All right?
   15   need to look back. But in your initial encounters with      15       A. If that's your representation --
   16   Mrs. Wheeler, she did not report, certainly it's not        16       Q. Okay.
   17   documented, any sort of chronic vaginal pain or pelvic      17       A. -- that's your representation.
   18   pain; true?                                                 18       Q. As you sit here today, do you have an
   19       A. True.                                                19   independent memory of the revision procedure on
   20       Q. She only started reporting those things after        20   Mrs. Wheeler?
   21   the implant of the device; right?                           21       A. I don't have an independent recollection of
   22       A. Correct.                                             22   anything except what's written down.
   23           MR. BOWDEN: Form.                                   23       Q. All right. Fair enough. If the -- would it
   24   BY THE WITNESS:                                             24   be fair to assume that if you were performing a revision
   25       A. Correct.                                             25   procedure on a Bard product that you had implanted in a

                                                                                                        44 (Pages 170 - 173)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                             888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 46 of 58 PageID #:92002


                                                                  Page 174                                                          Page 176
    1 patient and you were attempting to illustrate for the                   1   Instructions For Use for the Avaulta Solo; correct?
    2 patient part of the problem, you would attempt to                       2           MR. BOWDEN: Form objection.
    3 illustrate it on a diagram that showed the actual device                3   BY THE WITNESS:
    4 that you'd implanted in them in the first instance?                     4       A. I'm not sure.
    5           MR. BOWDEN: Form.                                             5   BY MR. KIEFFER:
    6 BY THE WITNESS:                                                         6       Q. He had kind of a laundry list of the Avaulta
    7      A.    I don't know the answer to that question.                    7   Solo. This is fairly abbreviated information as it
    8 BY MR. BOWDEN:                                                          8   pertains to the Avaulta Solo Plus; would you agree?
    9      Q.    Okay. And without meaning to be                              9           MR. BOWDEN: Form.
   10 argumentative, I'm assuming you wouldn't just sort of                  10   BY THE WITNESS:
   11 willy nilly pick up any diagram showing any medical                    11       A. If you say so.
   12 device and use it for illustration purposes?                           12   BY MR. KIEFFER:
   13      A.    That's logical.                                             13       Q. Doctor, if you would be so kind, would you
   14      Q.    Let me then again for the sake of                           14   take a look at Exhibit 4 which we marked earlier today
   15 housekeeping because I don't think Bard's counsel marked               15   which is a copy of your chart? Thank you. You have it
   16 this, let me mark the Avaulta Plus Instructions For Use.               16   there. Turn, if you would, to Page 43. At the top of
   17           MR. BOWDEN: Can I just talk to you off the                   17   Page 43 there's a note dated       10. Do you see that?
   18 record real quick?                                                     18       A. Yes.
   19           MR. KIEFFER: Okay.                                           19       Q. And it says: "Christine Wheeler pelvic
   20           MR. BOWDEN: Just -- it's not a big deal.                     20   exam." Is that particular handwriting yours or a nurse?
   21 It's 32, counsel.                                                      21       A. Mine.
   22           THE VIDEOGRAPHER: Now going off the record at                22       Q. Okay. And then it says: "Preop diagnosis,"
   23 12:31 p.m.                                                             23   and then 1, 2, 3, 4, 5, 6. Do you see that?
   24                      (Discussion had off the                           24       A. Yes.
   25                      record.)                                          25       Q. Is that your handwriting?
                                                                  Page 175                                                          Page 177
    1              Now going back on the record at 12:36 p.m.                 1        A. Yes.
    2   BY MR. KIEFFER:                                                       2        Q. And that -- I've read it. I'm going to try
    3       Q. Doctor, we're back on the record after a                       3   not to take up our time reading it again, but that
    4   short break. Before we broke I was asking or beginning                4   verbiage corresponds almost verbatim to the typed
    5   to ask you some questions about Exhibit 32 which is a                 5   operative note of that day that we went through earlier,
    6   copy of some Instructions For Use for the Avaulta                     6   does it not?
    7   Biosynthetic Support System. I think you testified                    7        A. Yes.
    8   earlier when I was asking you questions that you would                8        Q. For example, and again this is just -- I'm
    9   have reviewed the Avaulta Plus or Instructions For Use on             9   picking on some of the language. You talk about a -- it
   10   any of the Avaulta products at least at some point in                10   talks about very deep right lateral pain, number 8 on a
   11   time before you would have first begun using those                   11   scale of 1 to 10, with very easily palpable cord
   12   devices in your patients?                                            12   structure corresponding exactly to her pain being the
   13       A. Is that a question?                                           13   tail of the Avaulta tape on the deep right side. That's
   14       Q. Yes.                                                          14   pretty much verbatim I think what you wrote in the typed
   15       A. Yes.                                                          15   report; correct?
   16       Q. Okay. Sorry. It was kind of a long                            16        A. Correct.
   17   preamble, but it was a question.                                     17        Q. All right. And then if you would turn to the
   18            Let me direct you to, I think you're already                18   next page which is Page 44, that note is dated      of
   19   there, Page 4. There is a paragraph entitled "Adverse                19   2010 in the upper right corner?
   20   Reactions." Do you see that?                                         20        A. Yes.
   21       A. Yes.                                                          21        Q. And that indicates it's a telephone
   22       Q. Without necessarily taking up our time to                     22   follow-up; right?
   23   read it, that is certainly not nearly the list of                    23        A. Yes.
   24   potential reactions or complications that Bard's counsel             24        Q. Okay. Chief complaint, you talked about that
   25   read a little earlier today when he showed you the                   25   before, and it says under chief complaint -- the last

                                                                                                                 45 (Pages 174 - 177)
                                                             Veritext Legal Solutions
   www.veritext.com                                                                                                       888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 47 of 58 PageID #:92003


                                                          Page 178                                                           Page 180
    1   couple of words are "nothing helps;" right?                   1   BY MR. KIEFFER:
    2            MR. BOWDEN: Form.                                    2       Q. You were asked by Bard's counsel about
    3   BY THE WITNESS:                                               3   whether you had ever seen any evidence of shrinkage
    4        A. Yes. Wait. Yes, "nothing helped."                     4   regarding the Avaulta product, and you testified that you
    5   BY MR. KIEFFER:                                               5   had on occasion; is that correct?
    6        Q. Okay. And then under preop -- I want to make          6       A. Yes.
    7   sure that I can read all this -- it says: "Pain               7       Q. All right. And you also testified that you
    8   continues. Sex is painful in right lower quadrant, right      8   saw roping in this particular Bard Avaulta device on
    9   side of vagina. Pain is constant. Worse on sitting or         9   re-examination several months later?
   10   sitting forward." Did I read that correctly?                 10           MR. BOWDEN: Form.
   11        A. Yes.                                                 11   BY THE WITNESS:
   12        Q. And then the next couple lines, it starts            12       A. Yes.
   13   with: "Pain." I can't read all those words.                  13   BY MR. KIEFFER:
   14        A. "Pain, pulling feeling is worse in the last          14       Q. That would be this         --          2010
   15   few months."                                                 15   visits and your subsequent revision surgery?
   16        Q. All right.                                           16       A. Yes.
   17        A. "Plan number one, to OR under general                17       Q. And you would describe what -- that tight
   18   anesthesia. Pelvic exam under anesthesia and excise tape     18   cord-like structure is what you would correlate to the
   19   in the right deep vagina."                                   19   term roping?
   20        Q. Thank you. I just want to get that clear for         20       A. Yes.
   21   the sake of our record.                                      21       Q. Which you also described as curling?
   22            To be clear, because there might have been a        22           MR. BOWDEN: Form.
   23   little bit of confusion in some of the earlier               23   BY THE WITNESS:
   24   questioning, your -- the revision surgery you performed      24       A. I'm not sure of that.
   25   in        2010 was because of complications and problems     25
                                                          Page 179                                                           Page 181
    1   that had arisen in relation to the Bard Avaulta device        1   BY MR. KIEFFER:
    2   not some issue with the Coloplast Mentor Aris tape;           2      Q. Okay. You also said that this roping that
    3   correct?                                                      3   you saw in Mrs. Wheeler in            2010 is a unique
    4          MR. BOWDEN: Form, form objection.                      4   complication of mesh; true?
    5   BY THE WITNESS:                                               5          MR. BOWDEN: Form.
    6       A. Yes.                                                   6   BY THE WITNESS:
    7   BY MR. KIEFFER:                                               7      A. Yes.
    8       Q. And your note is quite clear, is it not, that          8   BY MR. KIEFFER:
    9   on pelvic exam you were able to isolate and identify the      9      Q. You don't get that kind of complication, for
   10   area of her pain as corresponding exactly with a portion     10   example, in native tissue repairs?
   11   of the Avaulta implant?                                      11          MR. BOWDEN: Form.
   12       A. Yes.                                                  12   BY THE WITNESS:
   13       Q. And that is the portion that you sought to            13      A. Correct.
   14   address and remedy to the best of your ability when you      14   BY MR. KIEFFER:
   15   did that revision surgery?                                   15      Q. You testified earlier that you did not see in
   16       A. Yes.                                                  16   Mrs. Wheeler device migration; true?
   17       Q. Is it fair to say that neither at the time of         17      A. True.
   18   surgery nor thereafter did you document or form an           18      Q. But you said you saw, and I wrote it down in
   19   opinion that the Coloplast Mentor Aris tape was causing      19   quotes, "severe inflammation"?
   20   Mrs. Wheeler some untoward and lasting postoperative         20          MR. BOWDEN: Form.
   21   complication?                                                21   BY THE WITNESS:
   22          MR. BOWDEN: Form objection.                           22      A. The cording or the curling up of the tail was
   23   BY THE WITNESS:                                              23   consistent with severe inflammation in my opinion.
   24       A. Correct.                                              24   BY MR. KIEFFER:
   25                                                                25      Q. Okay. And I wrote down that you testified,

                                                                                                          46 (Pages 178 - 181)
                                                   Veritext Legal Solutions
   www.veritext.com                                                                                                888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 48 of 58 PageID #:92004


                                                       Page 182                                                           Page 184
    1   but I want to know if I got this right, that it was         1   couple questions for you. The one, two, third paragraph
    2   inflammation to a greater degree than what you would        2   down after the boldface discussion you state: "I have
    3   typically expect?                                           3   explained to the patient their success rates, failure
    4       A. Yes.                                                 4   rates, et cetera." Do you see that?
    5          MR. BOWDEN: Form.                                    5       A. Yes.
    6   BY MR. KIEFFER:                                             6       Q. It's fair to say, isn't it, Doctor, that you
    7       Q. There's always going to be some amount of            7   can't warn a patient about or explain to a patient things
    8   inflammation ancillary to a surgery; true?                  8   that Bard may know but hasn't told you about any risks or
    9       A. Yes.                                                 9   complications unique to its transvaginal mesh devices
   10       Q. This was inflammation of a different sort?          10   including the Avaulta product; true?
   11       A. Yes.                                                11       A. True.
   12          MR. BOWDEN: Form.                                   12       Q. The next paragraph down you say: "I've
   13   BY MR. KIEFFER:                                            13   explained to the patient about the FDA black box
   14       Q. Significant or a magnitude higher?                  14   warning." You see that paragraph?
   15          MR. BOWDEN: Form.                                   15       A. Yes.
   16   BY THE WITNESS:                                            16       Q. And then you mention some potential
   17       A. Yes.                                                17   complications related to that. For example,
   18   BY MR. KIEFFER:                                            18   penetrations, perforations, exposures and erosions. You
   19       Q. I'm sorry. Yes?                                     19   see that?
   20       A. Yes.                                                20       A. Yes.
   21          MR. BOWDEN: Sorry. Yes. Right.                      21       Q. And then you go on to state: "Most of which
   22   BY MR. KIEFFER:                                            22   are easily taken care of when identified." Do you see
   23       Q. Also something that's known as a foreign body       23   that?
   24   response?                                                  24       A. Yes.
   25          MR. BOWDEN: Form.                                   25       Q. And that's information that you would have
                                                       Page 183                                                           Page 185
    1   BY THE WITNESS:                                             1   specifically communicated to Mrs. Wheeler, that if she
    2       A. Yes.                                                 2   encountered these sorts of complications, in your
    3   BY MR. KIEFFER:                                             3   judgment and experience they would typically be easily
    4       Q. Doctor, you were shown, just very briefly you        4   taken care of?
    5   were shown Exhibits 13 and 14 which are a couple of         5       A. Yes.
    6   documents from AUGS. You recall that?                       6       Q. If you turn to the next page of that same
    7       A. Yes.                                                 7   exhibit, Doctor, the second full paragraph you state:
    8       Q. Neither of those documents reference the Bard        8   "There is a total 95 percent improvement rate with
    9   Avaulta product specifically, do they?                      9   incontinence surgery, 85 percent total cure rate of
   10       A. No.                                                 10   incontinence, no pads at all with an additional 10
   11       Q. Did you testify earlier, Doctor, that with          11   percent significantly improved rate." Do you see that?
   12   respect to Bard anterior Avaulta implantations your own    12       A. Yes.
   13   reoperation rate is approximately five percent?            13       Q. And that's information you would have
   14       A. Yes.                                                14   communicated to Mrs. Wheeler as well?
   15       Q. Let me ask you a couple questions, if I may,        15       A. Yes.
   16   Doctor, about a couple of your sort of informed            16       Q. If you turn to Exhibit 19, Doctor, some of
   17   consent-related documents. These were marked as Exhibits   17   this, just to be clear, some of this is written sort of
   18   18 and 19. Do you have those handy in your file?           18   in the first person -- I, Christine Wheeler, and I am
   19       A. Do you have a page, MDR page?                       19   aware of this and I am aware of that. You understand
   20       Q. Counsel marked them separately, so I was just       20   what I'm referring to?
   21   going --                                                   21       A. Okay.
   22           Doctor, with respect -- do you have Exhibit        22       Q. I mean this is a document you drafted; right?
   23   18 there?                                                  23       A. Yes.
   24       A. Yes.                                                24       Q. Okay. And at least part of it or most of it
   25       Q. With respect to Exhibit 18, I have just a           25   you drafted in the first person for the patient to

                                                                                                       47 (Pages 182 - 185)
                                                 Veritext Legal Solutions
   www.veritext.com                                                                                             888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 49 of 58 PageID #:92005


                                                         Page 186                                                           Page 188
    1   basically acknowledge I'm aware of these things; right?      1   BY THE WITNESS:
    2       A. Most of it is starting with the patient.              2       A. Correct.
    3       Q. Okay. On the second page of Exhibit 19 under          3   BY MR. KIEFFER:
    4   Risk of Complication, you see the first paragraph: "I'm      4       Q. Your take on the FDA black box warning?
    5   aware of the general risks of anesthesia"?                   5       A. Yes.
    6       A. Yes.                                                  6       Q. And then the last sentence there it says:
    7       Q. The second paragraph: "I am also aware of             7   "These exposures, perforations or penetrations are
    8   specific complications of mid-urethreal sling bladder        8   usually handled easily by applying hormone cream to the
    9   neck suspension." You see that as well?                      9   area or cutting out a small amount of mesh exposed or
   10       A. Yes.                                                 10   resuturing the area if need arises." You see that?
   11       Q. Then the third paragraph starts out: "I am           11       A. Yes.
   12   aware of the risk of perforation and erosion, et cetera."   12       Q. And, again, that's information you would have
   13   Do you see that?                                            13   communicated to Mrs. Wheeler, namely that the sorts of
   14       A. Yes.                                                 14   things identified in the FDA black box warning that you
   15       Q. A very similar question to what I asked you a        15   identify here are usually handled easily if she were to
   16   moment ago. You can't discuss with the patient any sorts    16   encounter them?
   17   of unique risks or adverse events associated with this      17       A. Yes.
   18   product that Bard may know about but has not shared with    18          MR. BOWDEN: Thirty-three.
   19   you; correct?                                               19                      (Exhibit No. 33 marked as
   20          MR. BOWDEN: Form.                                    20                      requested.)
   21   BY THE WITNESS:                                             21          MR. KIEFFER: Yeah, that's fine.
   22       A. Correct.                                             22          MR. BOWDEN: 3-3. Are these just the
   23   BY MR. KIEFFER:                                             23   discharge instructions --
   24       Q. All right. This last paragraph on this same          24          MR. KIEFFER: Yes.
   25   page it states: "I am aware of the adductor longus          25          MR. BOWDEN: -- for the second procedure?
                                                         Page 187                                                           Page 189
    1   syndrome. That is a pain in the upper legs postop            1           MR. KIEFFER: Yes.
    2   lasting a few days to a few weeks from the needles           2   BY MR. KIEFFER:
    3   inserting the sling penetrating the tendinous insertion      3        Q. Doctor, we've handed you what's been marked
    4   of the adductor longus." Do you see that?                    4   today as Exhibit 33. My question is: On the top where
    5       A. Yes.                                                  5   it says "PS billing info," is that all your handwriting?
    6       Q. Do you believe Mrs. Wheeler had an                    6        A. Yes, it is.
    7   understanding of the adductor longus?                        7        Q. And what's in the box there, is that all your
    8       A. Is that a question?                                   8   handwriting?
    9       Q. Yes.                                                  9        A. Yes.
   10       A. I believe that she was informed that there           10        Q. And you've signed it and dated it there?
   11   are multiple different types of pain syndromes that are     11        A. Yes.
   12   possible. This is one of them.                              12        Q. Okay. There's some discussion there about
   13       Q. Okay. If you'd turn to the next page,                13   the patient having no out-of-pocket expenses for today's
   14   there's a discussion under FDA black box warning. You       14   procedure. You see all that?
   15   see that?                                                   15        A. Yes.
   16       A. Yes.                                                 16        Q. Okay. Do you recall what you -- what your
   17       Q. It states: "I am aware that the FDA has              17   total billings were in this case with respect to the care
   18   issued a black box warning about using mesh in the human    18   of Christine Wheeler?
   19   body. They mention what has been known all along without    19        A. I do not.
   20   any new or unknown problems. That is --" you see what       20        Q. If I told you that it was $165,779.39, would
   21   I'm reading?                                                21   that sound right to you?
   22       A. Yes.                                                 22           MR. BOWDEN: Form.
   23       Q. That's your narrative there not hers;                23   BY THE WITNESS:
   24   correct?                                                    24        A. That may have been what was billed. We
   25           MR. BOWDEN: Form.                                   25   probably got paid one percent of that.

                                                                                                         48 (Pages 186 - 189)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                               888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 50 of 58 PageID #:92006


                                                                  Page 190                                                         Page 192
    1   BY MR. KIEFFER:                                                       1   this video including hearsay, but obviously I can't stop
    2       Q. All right. The lawsuit filed by Mr. Wheeler,                   2   this from happening now and will do. We'll go forward
    3   do you recall that being what was referred to sometimes               3   with -- and what's going to happen, if I recall
    4   as a Qui tam action?                                                  4   correctly, is we're going to play the video. It is not
    5       A. Yes.                                                           5   visible right now on the camera but later on in the
    6       Q. Mr. Wheeler proceeding on behalf of the State                  6   record it will be visible through electronic means and
    7   of Illinois?                                                          7   yeah, that's it. So -- and I'm now also making sure that
    8       A. Yes.                                                           8   the actual transcript of what is being said is being
    9       Q. Allegations were basically improper billing                    9   typed into the record as it is played contemporaneously.
   10   procedures under federal law?                                        10             Like I said, we reserve all rights as far
   11       A. Yes.                                                          11   as the admissibility of this -- this video is concerned.
   12       Q. I won't get into the nuances, but it had to                   12   All set?
   13   do with allegations about procedures in your practice                13           MR. KIEFFER: Yes. Thank you.
   14   whereby you would waive co-pays and deductibles, things              14                        (WHEREUPON, the following
   15   of that nature?                                                      15                        proceedings were reported
   16       A. Yes.                                                          16                        and transcribed from the
   17       Q. And you gave a deposition in that matter?                     17                        video:)
   18       A. Yes.                                                          18           DR. FEINSTEIN: Hi. My name is Dr. Charles
   19       Q. And you were represented by counsel?                          19   Feinstein. Thank you for coming to my offers. We are
   20       A. Yes.                                                          20   located on Lake Shore Drive in Chicago on 4700 North.
   21       Q. Do you recall in that deposition on a number                  21   That's Lake Shore Drive and Lawrence. Our phone number
   22   of occasions asserting your 5th Amendment right to refuse            22   is (847) 291-9058. That's (847) 291-9058, and we
   23   to answer questions on the basis that it might                       23   specialize in problems with bladder control for men and
   24   incriminate you?                                                     24   for women.
   25       A. I don't remember.                                             25             We have for your convenience four nurses
                                                                  Page 191                                                         Page 193
    1      Q.    Okay. Regardless, that matter was resolved                   1   with us full time all day long who speak beautiful
    2 out of court by way of settlement?                                      2   Polish, and they are here to help us to help you, and
    3      A.    Is that a question?                                          3   they're here for your convenience all day every day.
    4      Q.    Yeah.                                                        4                   EXAMINATION
    5      A.    Yes.                                                         5   BY THE INTERVIEWER:
    6           MR. KIEFFER: All right. Let's -- can we go                    6       Q. Doctor, what is urinary incontinence?
    7 off the record for a second?                                            7       A. Urinary incontinence is a problem that's very
    8           MR. BOWDEN: Sure.                                             8   common in America. It affects 30,000,000 women, and it's
    9           THE VIDEOGRAPHER: Now going off the record at                 9   simply where the person, the woman, loses control of her
   10 12:53 p.m.                                                             10   bladder and the urine comes out without control.
   11                      (Discussion had off the                           11       Q. Is all the same or are they different types
   12                      record.)                                          12   of urinary incontinence?
   13             Going back on the record at 12:58 p.m.                     13       A. There are many different types of
   14           MR. KIEFFER: Doctor, we are back on the                      14   incontinence. The two most common types are called
   15 record. While we were on a break, we marked as Exhibit                 15   stress incontinence, and that means the woman loses urine
   16 34 a thumb drive that contains a fairly brief video in                 16   when she coughs and sneezes, when she laughs, when she
   17 which you appear providing some information about certain              17   does any exercise, jumping up or down, when she rides a
   18 aspects of your medical practice and answering some                    18   bicycle, does any trampoline, and a woman can also lose
   19 questions.                                                             19   urine when she's screaming at her husband or screaming at
   20             With counsel's permission, we're going to                  20   the children.
   21 actually play that for you and make it a part of our                   21            There's another type of incontinence which is
   22 record, and then I just have some very brief questions                 22   called overactive bladder, and that means that the lady
   23 about it in follow up. Okay?                                           23   has to run to the bathroom in a big hurry and she just
   24           MR. BOWDEN: Let me just state for the record                 24   can't get there fast enough and the urine comes out
   25 that Bard reserves all objections to the admissibility of              25   before she gets to the bathroom.

                                                                                                                 49 (Pages 190 - 193)
                                                           Veritext Legal Solutions
   www.veritext.com                                                                                                      888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 51 of 58 PageID #:92007


                                                                  Page 194                                                         Page 196
    1     Q.    Which types are (inaudible) with medications?                 1        Q. So what are the pelvic exercises?
    2     A.    The medications are very successful for only                  2        A. The pelvic exercises are exercises that are
    3 one type of incontinence and that is the overactive                     3   specially designed to prevent the organs inside the woman
    4 bladder where the woman has to run to the bathroom in a                 4   from falling down and from falling out. The bladder can
    5 hurry, can't get there fast enough and urine leaks before               5   fall down. The uterus can fall down. The rectum can
    6 she gets there. Medicines can help with that particular                 6   fall down, and the pelvic exercise, physical therapy that
    7 problem.                                                                7   we teach helps the muscles to strengthen so that those
    8     Q.    So which types are handled by the surgery?                    8   problems where the organs fall down can be avoided.
    9     A.    The surgery is for the other type of problem                  9        Q. Can you briefly describe the surgery for
   10 where the woman loses urine when she coughs, when she                  10   urinary incontinence and how does it work, should the
   11 laughs, when she screams at her husband, when she                      11   women afraid of it because I think this is a common
   12 exercises, plays tennis, volleyball, soccer, when she                  12   question?
   13 tries to run or do the treadmill, and she's losing urine               13        A. Well, everybody's always afraid if you
   14 when all of those muscle activities, those physical                    14   mention the word surgery, so we don't mention surgery.
   15 activities, and for that type of problem we have a                     15   We call it a procedure, and it takes 15 minutes. It's an
   16 surgical procedure which takes 15 minutes, very                        16   outpatient procedure. We do it in our office. We come
   17 successful.                                                            17   in. We get you ready. We do the procedure. It takes 15
   18     Q.    Are there some times when both medication and                18   minutes, and at the end you stay another hour or so. You
   19 surgery are need to help the patient?                                  19   go home. By the next day you're able to drive, and
   20     A.    That's a very good question. Yes, there are.                 20   you're able to do almost all of your normal activities
   21 Many women have both problems at the same time where they              21   the very next day after the surgery.
   22 have the overactive bladder, running to the bathroom in a              22        Q. Do you use anesthesia during the surgery or
   23 big hurry, but they also lose urine every time they cough              23   the patient can be awake?
   24 and sneeze and when they lift up a bag of heavy                        24        A. We usually use anesthesia but we don't have
   25 groceries, so that can also be two problems at the same                25   to. There are some patients who prefer to be awake, and
                                                                  Page 195                                                         Page 197
    1   time, and they would require both treatments at the same              1   that's perfectly okay. We don't mind. But most of our
    2   time.                                                                 2   cases have anesthesia because I don't like any patients
    3       Q. How many people in America have problem with                   3   to feel any pain at all.
    4   urinary incontinence?                                                 4        Q. Some women say I feel like something is
    5       A. Almost everybody. There's at least                             5   falling out of my bladder. Is it incontinence?
    6   30,000,000 women in America, and it may be even higher                6        A. Incontinence is when you're leaking and when
    7   than that, who have problems with urinary incontinence.               7   you're wet. When there's a problem of organs falling
    8       Q. So is incontinence only an old ladies                          8   down, that's a separate problem, and it frequently
    9   disease?                                                              9   happens at the same time either with the incontinence or
   10       A. Well, most people think that it's an old                      10   without the incontinence, but the bladder can fall down.
   11   ladies disease, and as a matter of fact, urinary                     11   The uterus can fall down, and the rectum can fall down,
   12   incontinence in old ladies is the number one reason in               12   and they can all come through the pelvic area and can
   13   America that women get put into nursing homes. However,              13   become a very big problem.
   14   my practice is different because we specialize in young              14        Q. So why does the bladder prolapse happen?
   15   women. Most of my patients are between the ages of 28                15        A. Bladder prolapse is very frequent after
   16   and 55, and they are having urinary incontinence, and                16   hysterectomy when they take out the uterus, and that
   17   they've had it, some of them, for 15 years before they               17   weakens all the muscles, and once they weaken the muscles
   18   come to see me.                                                      18   from the surgery of the hysterectomy everything falls
   19       Q. Is there any benefit from physical therapy?                   19   down.
   20       A. We find that physical therapy is an excellent                 20        Q. Is it treatable?
   21   treatment. We use it in combination with the surgery,                21        A. Well, yes, and if it falls down enough, we
   22   and we also use it in combination with the medicines                 22   have to lift it back up and lock it into place, and that
   23   because it makes the muscles stronger, and if we can make            23   requires a surgery.
   24   the muscles stronger in the female pelvic region, we'll              24           DR. FEINSTEIN: Hi, this is Dr. Feinstein, and
   25   have better results.                                                 25   I thank you for coming and listening to us today. My

                                                                                                                 50 (Pages 194 - 197)
                                                           Veritext Legal Solutions
   www.veritext.com                                                                                                       888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 52 of 58 PageID #:92008


                                                         Page 198                                                          Page 200
    1   office is located on Lake Shore Drive in Chicago on 4700     1       Q. Doctor, in your -- in your years implanting
    2   North, and that's Lake Shore Drive and Lawrence. My          2   Bard transvaginal mesh products including the time that
    3   phone number is (847) 291-9058. That's (847) 291-9058.       3   you served as a preceptor or proctor for Bard, do you
    4              We hope that you'll come and visit with           4   recall anyone from Bard ever criticizing you or your
    5   us. We'd very much like to help you with any problem         5   medical practice in any way at all?
    6   that you may have, and for your convenience we have four     6           MR. BOWDEN: Form objection.
    7   nurses all day every day who speak beautiful Polish, and     7   BY THE WITNESS:
    8   they're with us to help you and make your experience much    8       A. Not that I could recall.
    9   more enjoyable.                                              9   BY MR. KIEFFER:
   10                       (End of videotape.)                     10       Q. Okay. You don't have any recollection of
   11   BY MR. KIEFFER:                                             11   anyone from Bard ever criticizing the way in which you
   12       Q. All right. Doctor, we just spent a few               12   selected your patients for implantation with a Bard
   13   minutes reviewing a video that we marked as Exhibit 34.     13   medical device; is that correct?
   14   At the risk of asking an obvious question, that was you     14       A. That is correct.
   15   on the video; correct?                                      15       Q. You don't have any recollection of anyone
   16       A. Correct.                                             16   from Bard ever criticizing anything having to do with
   17       Q. All right. The -- what were the                      17   your surgical technique when implanting Bard devices; is
   18   circumstances that led you to create that video?            18   that also correct?
   19           MR. BOWDEN: Form.                                   19       A. Not that I could recall.
   20   BY THE WITNESS:                                             20       Q. Do you have any memory of anybody from Bard
   21       A. I don't remember.                                    21   ever criticizing you for any business-related issues such
   22   BY MR. KIEFFER:                                             22   as how you might have advertised services that you
   23       Q. Okay. The -- there were a couple of                  23   provided for the treatment of stress urinary incontinence
   24   references in that video at the beginning and the end to    24   or pelvic organ prolapse?
   25   having four nurses that speak beautiful Polish. You         25       A. Not that I could recall.
                                                         Page 199                                                          Page 201
    1   heard that?                                                  1        Q. And no memory of anyone from Bard making any
    2       A. Yes.                                                  2   business-oriented criticisms of you in relation to things
    3       Q. Why the emphasis on nurses who speak Polish?          3   like how you billed for your services; is that also
    4   Did you have a large Polish patient base?                    4   correct?
    5       A. We did.                                               5        A. That is correct.
    6       Q. Okay. And the young lady that was                     6           MR. KIEFFER: Okay. Those are all the
    7   facilitating or interviewing you on that video, was she      7   questions I have at the moment.
    8   Polish?                                                      8                RECROSS EXAMINATION
    9       A. I have no independent recollection, but I             9   BY MR. BOWDEN:
   10   presume that she was from the tape.                         10        Q. Doctor, just a few follow-ups and this is --
   11       Q. Okay. And who was she?                               11   Strike that.
   12       A. I have no idea.                                      12            You have been shown two different use or
   13       Q. She didn't work for you?                             13   Instructions For Use documents during this deposition
   14       A. No.                                                  14   today. One was Exhibit 17. One was Exhibit 32. The
   15       Q. Okay. Did you pay to have that video                 15   difference between Exhibit 17, excuse me, Exhibit 17 and
   16   created?                                                    16   32 is that one relates to the Bard Avaulta Solo Synthetic
   17       A. I don't remember.                                    17   Support System; the other one relates to the Bard Avaulta
   18       Q. Okay.                                                18   Plus Biosynthetic Support System. Is it fair to state
   19       A. Probably not.                                        19   you have no recollection which you used on Mrs. Wheeler?
   20       Q. All right. That video was available for a            20        A. If you could describe to me the difference
   21   time on the internet, was it not?                           21   between the two, I could tell you which one I used.
   22       A. I don't remember.                                    22        Q. Well, one is basically the Bard -- I mean
   23       Q. And on a website associated with your medical        23   I -- frankly, I don't feel qualified to really describe
   24   practice?                                                   24   to you the difference to be honest with you. I'm an
   25       A. Could have been. I don't remember.                   25   attorney not a doctor or a medical device design

                                                                                                         51 (Pages 198 - 201)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 53 of 58 PageID #:92009


                                                         Page 202                                                         Page 204
    1   specialist, so I can't really describe to you what the       1   tension-free like you do -- did them; yes?
    2   difference is.                                               2          MR. KIEFFER: Form.
    3       A. I don't recollect.                                    3   BY THE WITNESS:
    4       Q. Okay. So if you look at Exhibit Number 32             4       A. Yes.
    5   under the Adverse Reactions portion, it reads:               5   BY MR. BOWDEN:
    6   "Potential adverse reactions." Are those typically -- do     6       Q. And counsel had asked if roping is a unique
    7   you want to find it, Doctor, or do you just want me to do    7   complication of mesh, and you had said, I believe you had
    8   it?                                                          8   said yes. That technique can happen with any braided
    9       A. You do it.                                            9   material whether it's made out of polypropylene or
   10       Q. "Potential adverse reactions are those               10   anything else; is that a fair statement?
   11   typically associated with surgically implantable            11       A. Yes.
   12   materials including hematoma, seroma, mucosal or visceral   12          MR. KIEFFER: Object to form, foundation.
   13   erosion, infection, inflammation, sensitization,            13   BY MR. BOWDEN:
   14   dyspareunia, scarification and contraction, fistula         14       Q. And the inflammation in Mrs. Wheeler, I
   15   formation, extrusion and recurrence of vaginal wall         15   believe you testified on my examination that it was
   16   prolapse, perforations or lacerations of vessels, nerves,   16   greater than normal but it was still within the
   17   bladder, bowel, rectum or any viscera may occur during      17   parameters of what she was warned about; is that a fair
   18   needle passage." That's what it says there.                 18   statement?
   19       A. Okay.                                                19          MR. KIEFFER: Object to the form.
   20       Q. Doctor, do you feel that that is a full              20   BY THE WITNESS:
   21   recitation of the potentially likely adverse effects from   21       A. Yes.
   22   the implantation of a Bard Avaulta device?                  22   BY MR. BOWDEN:
   23           MR. KIEFFER: Object to form, foundation.            23       Q. And it was also within the parameters of what
   24   BY THE WITNESS:                                             24   you could expect can happen during the implantation or
   25       A. Yes.                                                 25   following the implantation of a polypropylene mesh
                                                         Page 203                                                         Page 205
    1   BY MR. BOWDEN:                                               1   product?
    2       Q. Okay. And do you feel this encompasses all            2          MR. KIEFFER: Object to form.
    3   the conditions of which Mrs. Wheeler complained of to you    3   BY THE WITNESS:
    4   after she had the procedure with you originally in 2009?     4       A. Yes.
    5           MR. KIEFFER: Object to form, foundation.             5   BY MR. BOWDEN:
    6   BY THE WITNESS:                                              6       Q. So, in other words, it was towards the upper
    7       A. Yes.                                                  7   end of what you would expect to see but it's still not
    8   BY MR. BOWDEN:                                               8   something that surprises you; is that a fair statement?
    9       Q. And do you feel that these are all things of          9          MR. KIEFFER: Object to the form.
   10   which you warned Mrs. Wheeler prior to her implantation     10   BY THE WITNESS:
   11   procedure in            of 2009?                            11       A. Yes.
   12       A. Yes.                                                 12   BY MR. BOWDEN:
   13       Q. Okay. Doctor, we had -- I know we discussed          13       Q. Okay. Do you have any idea why Mr. Wheeler
   14   shrinkage and contraction. Again, you don't know whether    14   would have done a Qui tam action against you? I mean is
   15   mesh shrinks of its own chemical properties or whether      15   there any reason that you can think of why he would have
   16   the wound contracts around it; is that a fair statement?    16   gone out of his way to take the rights of the state into
   17   Or strike that.                                             17   his own hands and come after you?
   18           Would you agree that all wounds contract?           18          MR. KIEFFER: Object to the form.
   19       A. Yes.                                                 19   BY THE WITNESS:
   20       Q. Including wounds having mesh in them?                20       A. He can answer that better than I can.
   21       A. Yes.                                                 21   BY MR. BOWDEN:
   22       Q. In other words, there's nothing abnormal             22       Q. But what do you think?
   23   about wound contracture?                                    23          MR. KIEFFER: Object to the form, calls for
   24       A. Yes.                                                 24   your speculation.
   25       Q. And that's why mesh implantations are done           25

                                                                                                        52 (Pages 202 - 205)
                                                  Veritext Legal Solutions
   www.veritext.com                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 54 of 58 PageID #:92010


                                                                 Page 206                                                         Page 208
    1   BY MR. BOWDEN:                                                       1   correct that during the time you were using Bard
    2       Q. From your experience, your exposure to him                    2   transvaginal mesh your recollection is you only --
    3   and your memory of him?                                              3       A. Bard Avaulta mesh.
    4          MR. KIEFFER: Object to the form, calls for                    4       Q. Thank you. Let me ask a better question.
    5   speculation.                                                         5            Is it true that during the time that you were
    6   BY THE WITNESS:                                                      6   using Bard Avaulta mesh you only ordered and implanted
    7       A. I think it fit in perfectly with his                          7   one type or one model of Bard Avaulta mesh?
    8   personality type.                                                    8       A. Yes.
    9   BY MR. BOWDEN:                                                       9       Q. You understand there were several, I'll call
   10       Q. The same kind of personality type that would                 10   them variations or iterations, that went by the name Bard
   11   scream obscenities at your staff for making them wait too           11   Avaulta but there may have been some differences in them?
   12   long?                                                               12   Did you understand that?
   13       A. Yes.                                                         13       A. Yes.
   14          MR. KIEFFER: Object to form.                                 14       Q. But as it relates to you and your practice,
   15          MR. BOWDEN: Counsel, I'm done. Do you have                   15   you, to your best recollection, you only purchased and
   16   any --                                                              16   implanted one type of Bard Avaulta mesh throughout the
   17          MR. KIEFFER: No.                                             17   entire time that you were using the Avaulta product; is
   18          MR. BOWDEN: -- follow-up?                                    18   that true?
   19          MR. KIEFFER: I don't know that we necessarily                19       A. That is my best recollection.
   20   need to go off the record.                                          20       Q. And would you, therefore, presume that Bard
   21          THE WITNESS: That's my stuff.                                21   would or should have records indicating what type of
   22          MR. KIEFFER: May I look at this?                             22   Avaulta mesh was sent to your medical practice?
   23          THE WITNESS: No. Why would you want to?                      23       A. Definitely.
   24          MR. KIEFFER: Let's go off the record for a                   24           MR. KIEFFER: Okay. Those are all the
   25   second.                                                             25   questions I have.
                                                                 Page 207                                                         Page 209
    1          MR. BOWDEN: Go ahead.                                         1              FURTHER RECROSS EXAMINATION
    2          THE VIDEOGRAPHER: Now going off the record at                 2   BY MR. BOWDEN:
    3 1:14 p.m.                                                              3        Q. And, Doctor, just to be clear, you don't know
    4                      (Discussion had off the                           4   if that was Bard Avaulta Classic, Solo, Plus or what, is
    5                      record.)                                          5   that -- as you testified before you don't know?
    6            Now going back on the record at 1:17 p.m.                   6        A. I don't recollect.
    7            FURTHER REDIRECT EXAMINATION                                7           MR. BOWDEN: Okay. Doctor, you have got the
    8 BY MR. KIEFFER:                                                        8   right to review a copy of this transcript before it is
    9     Q.    Doctor, we took a brief break to ask you                     9   finalized and notate any errors that there may have been
   10 about some materials that you brought with you today. Is              10   in -- either in transcription or in substance. In other
   11 it correct that the only records that you have on Ms.                 11   words, you can dot I's and cross T's. You can also
   12 Wheeler, medical records, are what you furnished us with              12   change answers. You can either assert that right and ask
   13 and furnished the Marker Group with?                                  13   to read the transcript and sign an errata sheet with
   14     A.    Yes.                                                        14   changes or with no changes prior to its finalization or
   15     Q.    To be clear, you closed your medical                        15   you can waive that right. Do you know what you want to
   16 practice; right?                                                      16   do, Doctor?
   17     A.    Correct.                                                    17           THE WITNESS: I would like to see the record.
   18     Q.    I assume -- I want to make sure my assumption               18           MR. BOWDEN: You want to read?
   19 is correct -- concurrent with when you retired in 2015?               19           THE WITNESS: Yes.
   20     A.    Correct.                                                    20           MR. BOWDEN: Okay. Witness will read.
   21     Q.    There's not an ongoing office or office                     21              Doctor, thank you very much for hosting us
   22 manager or anything like that; right?                                 22   at your home today. We appreciate your time.
   23     A.    Correct.                                                    23           THE WITNESS: You're welcome.
   24     Q.    All right. During the break, you told us                    24           MR. KIEFFER: Thank you.
   25 something, and I want to follow up on that. Is it                     25           THE WITNESS: You're welcome.

                                                                                                                53 (Pages 206 - 209)
                                                           Veritext Legal Solutions
   www.veritext.com                                                                                                      888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 55 of 58 PageID #:92011


                                                        Page 210                                                                       Page 212
                                                                    1 STATE OF ILLINOIS)
    1        THE VIDEOGRAPHER: This concludes this                                ) SS:
    2 deposition. Now going off the record at 1:20 p.m.             2 COUNTY OF C O O K)
                                                                    3
    3                  (Deposition conclusion                                 I, KELLY A. BRICHETTO, a Certified Shorthand
                                                                    4
    4                  time: 1:20 p.m.)                               Reporter of said state, do hereby certify
                                                                    5
    5                                                                 that the within named witness, CHARLES FEINSTEIN, M.D.,
    6                                                               6
                                                                      was by me first duly sworn to testify the truth, the
    7                                                               7
                                                                      whole truth and nothing but the truth in the cause
    8                                                               8
    9                                                               9
                                                                      aforesaid; that the testimony then given by the

   10                                                                 above-referenced witness was by me reduced to stenotype
                                                                   10
   11                                                                 in the presence of said witness; afterwards transcribed,
                                                                   11
   12                                                                 and that the foregoing is a true and correct
   13                                                              12
                                                                      transcription of the testimony so given by the
   14                                                              13
                                                                      above-referenced witness.
   15                                                              14
   16                                                              15
                                                                             I do further certify that this deposition was

   17                                                                 taken at the time and place in the foregoing caption
                                                                   16
   18                                                                 specified and was completed without adjournment.
                                                                   17
   19                                                                         I do further certify that I am not a relative,
   20                                                              18
                                                                      counsel or attorney for either party or otherwise
   21                                                              19
                                                                      interested in the event of this action.
   22                                                              20
   23                                                              21
                                                                   22
   24                                                              23
                                                                   24
   25                                                              25

                                                        Page 211                                                                       Page 213
    1                SIGNATURE:                                     1          IN WITNESS WHEREOF, I do hereunto set my hand
    2 It was agreed by and between counsel and the parties that     2 this 12th day of August, 2019.
    3 the Deponent will read and sign the transcript of said        3
    4 deposition.                                                   4
    5                                                               5
    6                                                               6
    7                                                                                   <%12498,Signature%>

    8                                                               7                       KELLY A. BRICHETTO
                                                                    8                       CSR License No. 84-3252
    9
                                                                    9
   10
                                                                   10
   11
                                                                   11
   12
                                                                   12
   13
                                                                   13
   14
                                                                   14
   15
                                                                   15
   16
                                                                   16
   17                                                              17
   18                                                              18
   19                                                              19
   20                                                              20
   21                                                              21
   22                                                              22
   23                                                              23
   24                                                              24
   25                                                              25

                                                                                                                  54 (Pages 210 - 213)
                                                 Veritext Legal Solutions
   www.veritext.com                                                                                                              888-391-3376
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 56 of 58 PageID #:92012


                                                                              Page 214                                                                             Page 216
    1                     Veritext Legal Solutions                                        1             DEPOSITION REVIEW
                           1100 Superior Ave                                                           CERTIFICATION OF WITNESS
    2                        Suite 1820                                                   2
                          Cleveland, Ohio 44114                                                     ASSIGNMENT REFERENCE NO: 3481642
    3                      Phone: 216-523-1313                                            3         CASE NAME: Wheeler, Christine, et al. v. C.R. Bard, Inc., et
                                                                                              al.
    4
                                                                                                    DATE OF DEPOSITION: 8/7/2019
        August 12, 2019
                                                                                          4         WITNESS' NAME: Charles Feinstein, M.D.
    5                                                                                     5         In accordance with the Rules of Civil
        To: C. Wade Bowden, Esq.                                                                Procedure, I have read the entire transcript of
    6                                                                                     6     my testimony or it has been read to me.
        Case Name: Wheeler, Christine, et al. v. C.R. Bard, Inc., et al.                  7         I have listed my changes on the attached
    7                                                                                           Errata Sheet, listing page and line numbers as
        Veritext Reference Number: 3481642                                                8     well as the reason(s) for the change(s).
    8                                                                                     9         I request that these changes be entered
      Witness: Charles Feinstein, M.D.          Deposition Date: 8/7/2019                       as part of the record of my testimony.
    9                                                                                    10
   10 Dear Sir/Madam:                                                                               I have executed the Errata Sheet, as well
   11                                                                                    11     as this Certificate, and request and authorize
                                                                                                that both be appended to the transcript of my
      Enclosed please find a deposition transcript. Please have the witness
                                                                                         12     testimony and be incorporated therein.
   12
                                                                                         13     _______________           ________________________
      review the transcript and note any changes or corrections on the                          Date              Charles Feinstein, M.D.
   13                                                                                    14
      included errata sheet, indicating the page, line number, change, and                          Sworn to and subscribed before me, a
   14                                                                                    15     Notary Public in and for the State and County,
      the reason for the change. Have the witness’ signature notarized and                      the referenced witness did personally appear
   15                                                                                    16     and acknowledge that:
      forward the completed page(s) back to us at the Production address                 17         They have read the transcript;
   16 shown                                                                                         They have listed all of their corrections
   17 above, or email to production-midwest@veritext.com.                                18         in the appended Errata Sheet;
   18                                                                                               They signed the foregoing Sworn
      If the errata is not returned within thirty days of your receipt of                19         Statement; and
                                                                                                    Their execution of this Statement is of
   19
                                                                                         20         their free act and deed.
      this letter, the reading and signing will be deemed waived.
                                                                                         21         I have affixed my name and official seal
   20                                                                                    22     this ______ day of_____________________, 20____.
   21 Sincerely,                                                                         23             ___________________________________
   22 Production Department                                                                             Notary Public
   23                                                                                    24
   24                                                                                                  ___________________________________
   25 NO NOTARY REQUIRED IN CA                                                           25            Commission Expiration Date

                                                                              Page 215                                                        Page 217
    1             DEPOSITION REVIEW                                                       1              ERRATA SHEET
                 CERTIFICATION OF WITNESS
    2                                                                                                VERITEXT LEGAL SOLUTIONS MIDWEST
              ASSIGNMENT REFERENCE NO: 3481642                                            2            ASSIGNMENT NO: 3481642
    3         CASE NAME: Wheeler, Christine, et al. v. C.R. Bard, Inc., et
        al.
                                                                                          3     PAGE/LINE(S) /    CHANGE       /REASON
              DATE OF DEPOSITION: 8/7/2019                                                4     ___________________________________________________
    4         WITNESS' NAME: Charles Feinstein, M.D.
                                                                                          5     ___________________________________________________
    5         In accordance with the Rules of Civil
          Procedure, I have read the entire transcript of                                 6     ___________________________________________________
    6     my testimony or it has been read to me.                                         7     ___________________________________________________
    7         I have made no changes to the testimony
          as transcribed by the court reporter.                                           8     ___________________________________________________
    8                                                                                     9     ___________________________________________________
          _______________         ________________________
    9     Date            Charles Feinstein, M.D.
                                                                                         10     ___________________________________________________
   10         Sworn to and subscribed before me, a                                       11     ___________________________________________________
          Notary Public in and for the State and County,                                 12     ___________________________________________________
   11     the referenced witness did personally appear
          and acknowledge that:                                                          13     ___________________________________________________
   12                                                                                    14     ___________________________________________________
              They have read the transcript;
   13         They signed the foregoing Sworn
                                                                                         15     ___________________________________________________
              Statement; and                                                             16     ___________________________________________________
   14         Their execution of this Statement is of
                                                                                         17     ___________________________________________________
              their free act and deed.
   15                                                                                    18     ___________________________________________________
              I have affixed my name and official seal                                   19
   16
          this ______ day of_____________________, 20____.                                  _______________      ________________________
   17                                                                                    20 Date          Charles Feinstein, M.D.
                 ___________________________________
                                                                                         21 SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
   18            Notary Public
   19            ___________________________________                                     22 DAY OF ________________________, 20______ .
                 Commission Expiration Date                                              23       ___________________________________
   20
   21                                                                                             Notary Public
   22                                                                                    24
   23
   24
                                                                                                  ___________________________________
   25                                                                                    25       Commission Expiration Date

                                                                                                                                                  55 (Pages 214 - 217)
                                                                         Veritext Legal Solutions
   www.veritext.com                                                                                                                                         888-391-3376
          
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 57 of 58 PageID #:92013



                   :HVW9LUJLQLD5XOHVRI&LYLO3URFHGXUH

                       3DUW9'HSRVLWLRQVDQG'LVFRYHU\

                                         5XOH



           H 5HYLHZE\:LWQHVV&KDQJHV6LJQLQJ

         ,IUHTXHVWHGE\WKHGHSRQHQWRUDSDUW\EHIRUH

         FRPSOHWLRQRIWKHGHSRVLWLRQWKHGHSRQHQWVKDOO

         KDYHGD\VDIWHUEHLQJQRWLILHGE\WKHRIILFHU

         WKDWWKHWUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQ

         ZKLFKWRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQGLI

         WKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWRVLJQD

         VWDWHPHQWUHFLWLQJVXFKFKDQJHVDQGWKHUHDVRQV

         JLYHQE\WKHGHSRQHQWIRUPDNLQJWKHP7KHRIILFHU

         VKDOOLQGLFDWHLQWKHFHUWLILFDWHSUHVFULEHGE\

         VXEGLYLVLRQ I          ZKHWKHUDQ\UHYLHZZDVUHTXHVWHG

         DQGLIVRVKDOODSSHQGDQ\FKDQJHVPDGHE\WKH

         GHSRQHQWGXULQJWKHSHULRGDOORZHG




         ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

         $5(3529,'(')25,1)250$7,21$/385326(621/<

         7+($%29(58/(6$5(&855(17$62)$35,/

         93/($6(5()(5727+($33/,&$%/(67$7(58/(6

         2)&,9,/352&('85()258372'$7(,1)250$7,21
Case: 1:19-cv-08273 Document #: 137-6 Filed: 06/26/20 Page 58 of 58 PageID #:92014

                    VERITEXT LEGAL SOLUTIONS
          COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

    Veritext Legal Solutions represents that the
    foregoing transcript is a true, correct and complete
    transcript of the colloquies, questions and answers
    as submitted by the court reporter. Veritext Legal
    Solutions further represents that the attached
    exhibits, if any, are true, correct and complete
    documents as submitted by the court reporter and/or
    attorneys in relation to this deposition and that
    the documents were processed in accordance with
    our litigation support and production standards.

    Veritext Legal Solutions is committed to maintaining
    the confidentiality of client and witness information,
    in accordance with the regulations promulgated under
    the Health Insurance Portability and Accountability
    Act (HIPAA), as amended with respect to protected
    health information and the Gramm-Leach-Bliley Act, as
    amended, with respect to Personally Identifiable
    Information (PII). Physical transcripts and exhibits
    are managed under strict facility and personnel access
    controls. Electronic files of documents are stored
    in encrypted form and are transmitted in an encrypted
    fashion to authenticated parties who are permitted to
    access the material. Our data is hosted in a Tier 4
    SSAE 16 certified facility.

    Veritext Legal Solutions complies with all federal and
    State regulations with respect to the provision of
    court reporting services, and maintains its neutrality
    and independence regardless of relationship or the
    financial outcome of any litigation. Veritext requires
    adherence to the foregoing professional and ethical
    standards from all of its subcontractors in their
    independent contractor agreements.

    Inquiries about Veritext Legal Solutions'
    confidentiality and security policies and practices
    should be directed to Veritext's Client Services
    Associates indicated on the cover of this document or
    at www.veritext.com.
